Case 19-61608-grs   Doc 931    Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                              Document     Page 1 of 134
         Case 19-61608-grs           Doc 931     Filed 11/23/20 Entered 11/23/20 09:55:56                    Desc Main
                                                Document     Page 2 of 134

CASE NAME:             Americore Holdings, LLC, et al.
CASE NUMBER:           19-61608-grs (Jointly Administered)



                                  Notes to the Monthly Operating Report
General:
On December 31, 2019 (the "Petition Date"), Americore Holdings, LLC ("Americore") filed a voluntary petition with the United
States Bankruptcy Court under Chapter 11 of the Bankruptcy Code [Case No.: 19-60608-grs], along with ten (10) affiliated
entities (Affiliated Entities") presented in Exhibit A. The bankruptcy filings of Americore and the Affiliated Entities are jointly
administered under Case No. 19-60608-grs (the "Jointly Administered Debtors"). The Jointly Administered Debtors are
authorized to file Monthly Operating Reports on a consolidated basis and have presented disbursements by Debtor entity in
Exhibit A attached.

Debtor-in-Possession Financial Statements - The accompanying schedules, including Exhibit A, herein are unaudited,
preliminary, and may not comply with generally accepted accounting principles in the United States of America ("U.S.
GAAP") in all material respects. In addition, the financial statements and the supplemental information contained herein
represent the financial information on a consolidated basis of the Jointly Administered Debtors presented in Exhibit A.


The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose
of complying with the monthly reporting requirements of the Bankruptcy Court and the United States Trustee. The
information presented herein has not been subjected to all procedures that would typically be applied to financial information
presented in accordance with U.S. GAAP. Upon the application of such procedures, the financial information could be
subject to changes, and these changes could be material. The information furnished in this Monthly Operating Report
includes normal recurring adjustments, but does not include all of the adjustments that would typically be made for interim
financial statements in accordance with U.S. GAAP.


Reservation of Rights: Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusions may
have occurred. Accordingly, the Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or
executory nature of any claim amount, representation or other statement in this Monthly Operating Report and reserve the
right to amend or supplement this Monthly Operating Report, if necessary, but shall be under no obligation to do so.
       Case 19-61608-grs               Doc 931           Filed 11/23/20 Entered 11/23/20 09:55:56                   Desc Main
                                                        Document     Page 3 of 134

                                                       CHAPTER 11
                                                MONTHLY OPERATING REPORT
                                             MONTHLY REPORTING QUESTIONNAIRE



CASE NAME:                    Americore Holdings, LLC, et al.,

CASE NUMBER:                  19-61608-grs

MONTH OF:                     October 2020




1       Payroll    State the amount of all executive wages paid and payroll taxes withheld and paid.

                                                                                                                                (1)
        Name and Title                                                           Wages Paid                             Taxes
        of Executive                                                         Gross          Net                   Due                 Paid


                                                  (2)
        Jain, Anil K. - Chief Financial Officer                            $ 11,538.48     $ 8,540.71

        Kraeger, Russell R - Chief Medical Officer                          13,024.40         9,106.84

                                     (3)
        Jackson, Thomas E. - CNO                                            11,538.48         8,540.71

        Saggio, Tom - Director of Quality / Risk Management                 13,914.96         8,847.72

        Total Executive Payroll                                            $ 50,016.32     $ 35,035.98


2       Insurance              Is workers' compensation and other insurance in effect?                   Yes
        Are payments current? Yes
                 If any policy has lapsed, been replaced or renewed, state so in the schedule below. Attach a
        copy of the new policy's binder or cover page.

                                                         Name                                                                 Date
                                                           of                   Coverage             Expiration             Coverage
                   Type                                  Carrier                 Amount                Date                 Paid Thru

        Casualty                                                   SEE ATTACHED SCHEDULE OF INSURANCE

        Workers' comp.

        General liab.

        Automobile

        Other (specify)




Notes:
(1) Federal and state withholding payroll taxes were transmitted to the appropriate taxing authorities.
(2) Anil Jain resigned effective 12/04/20.
(3) Thomas E. Jackson was hired as CNO on 09/28/20.
               Case 19-61608-grs                   Doc 931           Filed 11/23/20 Entered 11/23/20 09:55:56                               Desc Main
                                                                                                                                                      Schedule of Insurance
                                                                    Document     Page 4 of 134
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court - Case No. 19-61608 (Jointly Administered)
Schedule of Insurance - As of October 31, 2020

                                                                                                                     Coverage
                                                                                               Policy Number /                          Coverage       Coverage
              Insured                             Type                  Name of Carrier                              Amount(1)
                                                                                                Loan Number                            Period Start   Period End
Americore Health LLC - all            Property Insurance            American Guarantee &      ZMD6190572-00      $100,000,000 policy    10/01/20       10/01/21
locations                                                           Liability Insurance                                 limit
                                                                    Company


Americore Health, LLC - all           Commercial General            National Fire & Marine       HN025024           $1,000,000 /        08/15/20       08/15/21
locations, including reduction for    Liability/Medical Malpractice Insurance Co (MedPro)         Binder             $50,000 /
Ellwood changes and St A                                                                                              $5,000 /
bariatrics removal                                                                                                  $1,000,000 /
                                                                                                                    $3,000,000 /
                                                                                                                    $3,000,000
Americore Health, LLC - all           Umbrella Over Primary Ins     National Fire & Marine       EN025024           $10,000,000         08/15/20       08/15/21
locations                                                           Insurance Co (MedPro)         Binder

Americore - St. Alexius               Medical Malpractice                                         To follow                             10/14/20       10/14/21


Americore Holdings, LLC - St.         Pollution and Remediation     Indian Harbor Insurance     PEC0054679          $1,000,000 /        07/16/19       07/16/21
Alexius                               Legal Liability               Company.                                        $3,000,000 /
                                                                                                                      $25,000
Ellwood Medical Center              Workers Compensation and New York Marine and              CWC20266220303        $1,000,000 /        07/06/20       07/06/21
Operations LLC and                  Employers' Liability -   General Insurance Co.                                  $1,000,000 /
Ellwood City Home Health            Ellwood City                                                                     $1,000,000
Operations LLC
(Americore Health - All States, AK,
PA)


Izard County Medical Center LLC Workers Compensation and                        "             CWC20266220303              "             07/06/20       07/06/21
(Americore Health - All States, AK, Employers' Liability - Calico
PA)




St. Alexius Hospital                  Workers Compensation and Travelers (Assigned Risk)         4N84440A           $1,000,000 /        03/08/20       03/08/21
                                      Employers' Liability                                                          $1,000,000 /
                                                                                                                     $1,000,000
St. Alexius Hospital                          "                           "                           "             Loss Funding        03/08/20       03/08/21

Americore Holdings - all facilities   Business Auto                 Philadelphia Indemnity                           $1,000,000         03/11/20       03/11/21

Americore Holdings 401(k) Plan        ERISA DISHONESTY              Great American            SB E621188 00 00        $500,000          10/28/20       10/28/21
                                      BOND                          Insurance Company
Americore Health, LLC 401(k) Plan ERISA DISHONESTY                  Great American            SB E621194 00 00        $150,000          10/28/20       10/28/21
                                  BOND                              Insurance Company

Notes:
(1) See Certificate of Insurance for details on coverage descriptions and amounts provided in previous Monthly Operating Reports.




B. Riley Advisory Services                                                                                                                                        Page 1 of 1
R * B0 *Case
         10/29/2020 * SB E621194
              19-61608-grs       00 00
                               Doc  931 Great
                                         FiledAmerican
                                               11/23/20Insurance Company
                                                            Entered 11/23/20 09:55:56               Desc Main
                                                                            672055
                                           Document         Page 5 of 134
                                                                                                SP 00 03 (Ed. 10/17)

                                                                                 Policy No.   SB E621194 00 00



                                          ERISA DISHONESTY BOND

Item 1. NAMED INSURED AND ADDRESS:                             Item 2. POLICY PERIOD:
Americore Health, LLC 401(k) Plan                              12:01 A.M. Standard Time at the
200 E Broward Blvd                                             address of the Named Insured
                                                               shown at left
Suite 1010                                                     From 10/28/2020 To 10/28/2021
Fort Lauderdale, FL 33301

Item 1a. PLAN SPONSOR AND ADDRESS:
Americore Health, LLC
c/o Carol Fox, 200 East Broward Blvd, Suite 1010, Fort
Lauderdale, FL 33301
                                               Insurance is afforded by:
                                         Great American Insurance Company
                             (a capital stock corporation, hereinafter called the Company)
Item 3. INSURING AGREEMENT, LIMIT OF INSURANCE AND DEDUCTIBLE
                                                                      Limits of Insurance     Deductible Amount
Insuring Agreement                                                      Per Occurrence         Per Occurrence
1.   Fraud or Dishonesty                                              $        150,000          $               0
Item 4. ENDORSEMENTS FORMING PART OF THIS POLICY WHEN ISSUED
        See Form IL8801
Item 5. CANCELLATION OF PRIOR INSURANCE
        By acceptance of this Policy you give us notice cancelling prior policy Nos.
        N/A




                                 © The Surety & Fidelity Association of America, 2017
SP 00 03 (Ed. 10/17)                                   (Page 1 of 11)
R * B0 *Case
         10/29/2020 * SB E621188
              19-61608-grs       00 00
                               Doc  931 Great
                                         FiledAmerican
                                               11/23/20Insurance Company
                                                            Entered 11/23/20 09:55:56               Desc Main
                                                                            672055
                                           Document         Page 6 of 134
                                                                                                SP 00 03 (Ed. 10/17)

                                                                                 Policy No.   SB E621188 00 00



                                          ERISA DISHONESTY BOND

Item 1. NAMED INSURED AND ADDRESS:                             Item 2. POLICY PERIOD:
Americore Holdings 401(k) Plan                                 12:01 A.M. Standard Time at the
200 E Broward Blvd                                             address of the Named Insured
                                                               shown at left
Suite 1010                                                     From 10/28/2020 To 10/28/2021
Fort Lauderdale, FL 33301

Item 1a. PLAN SPONSOR AND ADDRESS:
Americore Health, LLC
c/o Carol Fox, 200 East Broward Blvd, Suite 1010, Fort
Lauderdale, FL 33301
                                               Insurance is afforded by:
                                         Great American Insurance Company
                             (a capital stock corporation, hereinafter called the Company)
Item 3. INSURING AGREEMENT, LIMIT OF INSURANCE AND DEDUCTIBLE
                                                                      Limits of Insurance     Deductible Amount
Insuring Agreement                                                      Per Occurrence         Per Occurrence
1.   Fraud or Dishonesty                                              $        500,000          $               0
Item 4. ENDORSEMENTS FORMING PART OF THIS POLICY WHEN ISSUED
        See Form IL8801
Item 5. CANCELLATION OF PRIOR INSURANCE
        By acceptance of this Policy you give us notice cancelling prior policy Nos.
        N/A




                                 © The Surety & Fidelity Association of America, 2017
SP 00 03 (Ed. 10/17)                                   (Page 1 of 11)
                 Case 19-61608-grs            Doc 931    Filed 11/23/20 Entered 11/23/20 09:55:56       Desc Main
                                                        Document     Page 7 of 134
                                                      CHAPTER 11
                                               MONTHLY OPERATING REPORT
                                            MONTHLY REPORTING QUESTIONNAIRE



CASE NAME:                   Americore Holdings, LLC, et al.,

CASE NUMBER:                 19-61608-grs

MONTH OF:                    October 2020




3       Bank Accounts                                                        Account Type
                                                  Operating            Tax            Other                 Total
    Bank Name
                                                                SEE ATTACHED SCHEDULE OF BANK ACCOUNTS
    Account #

    Beginning book balance                                                                          $      23,537,294.50

    Plus: Deposits                                                                                          3,709,126.53

    Less: Disbursements                                                                                    (5,664,909.26)


    Transfers                                                                                                        -

    Other:                                                                                                           -


    Ending book balance                                                                             $      21,581,511.77


4          Post-petition Payments           List any post-petition payments to professionals and payments on
    prepetition debts in the schedule below (attach separate sheet if necessary).

        Payments To                                                Amount          Date             Check #

    Professionals (attorneys,
     accountants, etc.):

    None




    Prepetition creditors:

    None
                                          Case 19-61608-grs                 Doc 931            Filed 11/23/20 Entered 11/23/20 09:55:56                            Desc Main
                                                                                                                                                                                             Schedule of Bank Accounts
                                                                                              Document     Page 8 of 134
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts - As of October 31, 2020


                                                                                               Disbursement                                                        Non-Government
                                     Description                                                                    Payroll Account(1)   Government Account                                Lab Account
                                                                                                 Account                                                              Account(2)
Account Name                                                                              Ellwood Medical Center Ellwood Medical Center Ellwood Medical Center Ellwood Medical Center Ellwood Medical Center
                                                                                              Operations, LLC        Operations, LLC        Operations, LLC        Operations, LLC        Operations, LLC
                                                                                                                                                                                       [No Account Activity]

Bank Name                                                                                       U.S. Bank               U.S. Bank             U.S. Bank               U.S. Bank             U.S. Bank




Account Number - Last Four Digits                                                                 4983                    4991                  5006                    5014                  5022
Beginning book balance (as of 10/01/20)                                                   $            6,293.85 $              1,413.12 $                 7.56 $         1,687,668.63 $                  -
Plus: Deposits                                                                                        11,029.24                     -                        -              17,524.96                    -
Less: Disbursements                                                                                  (77,673.06)             (25,911.79)                     -                    -                      -
Transfers                                                                                             84,519.17               26,000.00                      -            (110,519.17)                   -
Other:                                                                                                       -                      -                        -                    -                      -
Ending book balance (as of 10/31/20)                                                      $           24,169.20 $              1,501.33 $                 7.56 $         1,594,674.42 $                  -


Notes:
(1) Funds for a payroll check issued during October were deposited into the
employee's bank account for $1,000 less than issue amount. The bank corrected its
error and deposited the $1,000 into the employee's bank account shortly afterwards.
As of 10/31/20, the $1,000 has not posted in the issuing bank's account.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) The October account statement has not been received as of the date of the
monthly operating report. Any activity occurring during October will be reported on the
subsequent monthly operating report.




B. Riley Advisory Services                                                                                                                                                                                     Page 1 of 6
                                          Case 19-61608-grs                 Doc 931            Filed 11/23/20 Entered 11/23/20 09:55:56                              Desc Main
                                                                                                                                                                                                  Schedule of Bank Accounts
                                                                                              Document     Page 9 of 134
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts - As of October 31, 2020


                                     Description                                              Payroll Account        Operating Account         DIP Account            DIP Account         Government Lockbox

Account Name                                                                              Izard County Medical     Izard County Medical     Izard County Medical   Izard County Medical     St. Alexius Hospital
                                                                                               Center, LLC              Center, LLC              Center, LLC            Center, LLC           Corporation # 1


Bank Name                                                                                 First National Bank of   First National Bank of     East West Bank         East West Bank             U.S. Bank
                                                                                               Izard County             Izard County



Account Number - Last Four Digits                                                                  5801                    5802                    6198                   6506                     6845
Beginning book balance (as of 10/01/20)                                                   $           222,869.66 $             52,426.08 $          2,881,396.71 $         1,292,181.47 $             431,891.95
Plus: Deposits                                                                                        217,693.83              159,710.01                     -                      -               2,905,376.03
Less: Disbursements                                                                                  (431,358.64)            (391,184.31)                    -                      -                        -
Transfers                                                                                             175,000.00              275,000.00             (100,000.00)           (350,000.00)           (1,600,000.00)
Other:                                                                                                       -                       -                       -                      -                        -
Ending book balance (as of 10/31/20)                                                      $           184,204.85 $             95,951.78 $          2,781,396.71 $           942,181.47 $           1,737,267.98


Notes:
(1) Funds for a payroll check issued during October were deposited into the
employee's bank account for $1,000 less than issue amount. The bank corrected its
error and deposited the $1,000 into the employee's bank account shortly afterwards.
As of 10/31/20, the $1,000 has not posted in the issuing bank's account.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) The October account statement has not been received as of the date of the
monthly operating report. Any activity occurring during October will be reported on the
subsequent monthly operating report.




B. Riley Advisory Services                                                                                                                                                                                          Page 2 of 6
                                          Case 19-61608-grs                 Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                                                 Desc Main
                                                                                                                                                                                                            Schedule of Bank Accounts
                                                                                   Document    Page 10 of 134
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts - As of October 31, 2020


                                                                                              Non-Government                                                                                        Lutheran School of
                                     Description                                                                         Operating Account           Payroll Account       Petty Cash Account
                                                                                                 Lockbox                                                                                                 Nursing
Account Name                                                                                  St. Alexius Hospital       St. Alexius Hospital       St. Alexius Hospital     St. Alexius Hospital     St. Alexius Hospital
                                                                                                Corporation # 1            Corporation # 1            Corporation # 1          Corporation # 1          Corporation # 1


Bank Name                                                                                         U.S. Bank                  U.S. Bank                  U.S. Bank                U.S. Bank                U.S. Bank




Account Number - Last Four Digits                                                                    6852                       6860                       6878                     6886                     0141
Beginning book balance (as of 10/01/20)                                                   $            131,862.23    $             48,153.43    $              57,959.43 $              38,227.00 $             33,186.13
Plus: Deposits                                                                                         151,189.55                        -                           -                 157,967.29               12,267.96
Less: Disbursements                                                                                           -                          -                 (2,346,239.77)           (2,390,396.96)                     -
Transfers                                                                                                     -                    52,674.28                2,416,532.00             2,205,268.06                (7,661.96)
Other:                                                                                                        -                          -                           -                        -                        -
Ending book balance (as of 10/31/20)                                                      $            283,051.78    $            100,827.71    $             128,251.66 $              11,065.39 $             37,792.13


Notes:
(1) Funds for a payroll check issued during October were deposited into the
employee's bank account for $1,000 less than issue amount. The bank corrected its
error and deposited the $1,000 into the employee's bank account shortly afterwards.
As of 10/31/20, the $1,000 has not posted in the issuing bank's account.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) The October account statement has not been received as of the date of the
monthly operating report. Any activity occurring during October will be reported on the
subsequent monthly operating report.




B. Riley Advisory Services                                                                                                                                                                                                    Page 3 of 6
                                          Case 19-61608-grs                 Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                                               Desc Main
                                                                                                                                                                                                            Schedule of Bank Accounts
                                                                                   Document    Page 11 of 134
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts - As of October 31, 2020

                                                                                            Elinor A Benhoff
                                                                                                                                                                                                          Lock Box
                                     Description                                           Dunn Scholarship      Investment Account(3)              Petty Cash             Operating Account
                                                                                                                                                                                                         Government
                                                                                                  Acct
Account Name                                                                               Lutheran School of        St. Alexius Hospital       St. Alexius Hospital       St. Alexius Hospital       St. Alexius Hospital
                                                                                            Nursing Student            Corporation # 1            Corporation # 1            Corporation # 1            Corporation # 1
                                                                                          Education Foundation                                   [No activity since         [No activity since
                                                                                                                                                     04/04/16]                  10/24/19]
Bank Name                                                                                      U.S. Bank                 U.S. Bank              City National Bank         City National Bank         City National Bank




Account Number - Last Four Digits                                                                0910                       0157                       6595                       6605                       6621
Beginning book balance (as of 10/01/20)                                                   $        270,975.97    $            100,236.44    $                     -    $                 100.00   $                 100.00
Plus: Deposits                                                                                           2.29                        -                            -                         -                    22,606.10
Less: Disbursements                                                                                       -                          -                            -                         -                          -
Transfers                                                                                                 -                          -                            -                         -                   (22,606.10)
Other:                                                                                                    -                          -                            -                         -                          -
Ending book balance (as of 10/31/20)                                                      $        270,978.26    $            100,236.44    $                     -    $                 100.00   $                 100.00


Notes:
(1) Funds for a payroll check issued during October were deposited into the
employee's bank account for $1,000 less than issue amount. The bank corrected its
error and deposited the $1,000 into the employee's bank account shortly afterwards.
As of 10/31/20, the $1,000 has not posted in the issuing bank's account.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) The October account statement has not been received as of the date of the
monthly operating report. Any activity occurring during October will be reported on the
subsequent monthly operating report.




B. Riley Advisory Services                                                                                                                                                                                                    Page 4 of 6
                                          Case 19-61608-grs                 Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                                               Desc Main
                                                                                                                                                                                                          Schedule of Bank Accounts
                                                                                   Document    Page 12 of 134
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts - As of October 31, 2020

                                                                                                                                                                         Depository Account
                                                                                                 Lock Box                                                                                           DIP - Government
                                     Description                                                                     Special Uses Account         Accounts Payable           Credit Card
                                                                                              Non-Government                                                                                            Stimulus
                                                                                                                                                                             Processing
Account Name                                                                                  St. Alexius Hospital     St. Alexius Hospital       St. Alexius Hospital   St. Alexius Hospital       St. Alexius Hospital
                                                                                                Corporation # 1          Corporation # 1            Corporation # 1        Corporation # 1            Corporation # 1


Bank Name                                                                                     City National Bank        Bank of America            Bank of America         Bank of America           East West Bank




Account Number - Last Four Digits                                                                    6650                     5549                       7479                   7592                       6184
Beginning book balance (as of 10/01/20)                                                   $               6,342.35 $             15,978.13    $              35,555.40 $               7,139.79 $           3,374,620.46
Plus: Deposits                                                                                            6,431.93                 1,350.00                  44,937.22                 1,040.12                      -
Less: Disbursements                                                                                            -                        -                    (2,124.78)                  (19.95)                     -
Transfers                                                                                               (12,674.28)                     -                   (40,000.00)                     -                (775,000.00)
Other:                                                                                                         -                        -                          -                        -                        -
Ending book balance (as of 10/31/20)                                                      $                 100.00 $             17,328.13    $              38,367.84 $               8,159.96 $           2,599,620.46


Notes:
(1) Funds for a payroll check issued during October were deposited into the
employee's bank account for $1,000 less than issue amount. The bank corrected its
error and deposited the $1,000 into the employee's bank account shortly afterwards.
As of 10/31/20, the $1,000 has not posted in the issuing bank's account.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) The October account statement has not been received as of the date of the
monthly operating report. Any activity occurring during October will be reported on the
subsequent monthly operating report.




B. Riley Advisory Services                                                                                                                                                                                                  Page 5 of 6
                                          Case 19-61608-grs                 Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                                            Desc Main
                                                                                                                                                                                    Schedule of Bank Accounts
                                                                                   Document    Page 13 of 134
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts - As of October 31, 2020


                                                                                              DIP - Government        DIP - Depository for       Total - All Debtor
                                     Description
                                                                                                  Stimulus           SSM Health Payments            Accounts
Account Name                                                                                  St. Alexius Hospital    St. Alexius Hospital
                                                                                                Corporation # 1         Corporation # 1


Bank Name                                                                                      East West Bank           East West Bank




Account Number - Last Four Digits                                                                   6226                     6359
Beginning book balance (as of 10/01/20)                                                   $         12,340,707.85 $            500,000.00    $         23,537,294.50
Plus: Deposits                                                                                                -                       -                 3,709,126.53
Less: Disbursements                                                                                           -                       -                (5,664,909.26)
Transfers                                                                                           (2,216,532.00)                    -                          -
Other:                                                                                                        -                       -                          -
Ending book balance (as of 10/31/20)                                                      $         10,124,175.85 $            500,000.00    $         21,581,511.77


Notes:
(1) Funds for a payroll check issued during October were deposited into the
employee's bank account for $1,000 less than issue amount. The bank corrected its
error and deposited the $1,000 into the employee's bank account shortly afterwards.
As of 10/31/20, the $1,000 has not posted in the issuing bank's account.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) The October account statement has not been received as of the date of the
monthly operating report. Any activity occurring during October will be reported on the
subsequent monthly operating report.




B. Riley Advisory Services                                                                                                                                                                        Page 6 of 6
                                                            Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                   Desc Main
                                                                                       Document    Page 14 of 134
CASE NAME:            Americore Holdings, LLC, et al.,                                               COMPARATIVE BALANCE SHEETS(1)                                                         FORM OPR-1
                                                                                                                                                                                           REV 2/90

CASE NUMBER:            19-61608-grs                                             MONTH ENDED:            October 31, 2020



                                                                      FILING
                                                                      DATE             MONTH                 MONTH                MONTH                 MONTH                MONTH                 MONTH


ASSETS

   CURRENT ASSETS

      Cash

      Other negotiable instruments (i.e. CD's T-Bills)

      Accounts receivable (See OPR-3)

      Less allowance for doubtful accounts

      Inventory, at lower of cost or market

      Prepaid expenses and deposits

      Investments

      Other:



           TOTAL CURRENT ASSETS

   PROPERTY, PLANT AND EQUIPMENT, AT COST

   Less accumulated depreciation

      NET PROPERTY, PLANT AND EQUIPMENT

   OTHER ASSETS

                                                                *

                                                                *


          TOTAL ASSETS


* Itemize if value of "Other Assets" exceeds 10% of "Total Assets".
Notes:
(1) The balance sheet and statement of income for St. Alexius Hospital Corporation #1 are included herein. The Trustee is in the process of preparing financial statements for Izard County Medical Center and
will include these documents in subsequent Monthly Operating Reports once available. Financial statements for the remaining Debtor entities are not available.
                                                            Case 19-61608-grs            Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                             Desc Main
                                                                                                Document    Page 15 of 134
CASE NAME:             Americore Holdings, LLC, et al.,                                                           COMPARATIVE BALANCE SHEETS(1)                                                                    FORM OPR-2
                                                                                                                                                                                                                   REV 2/90

CASE NUMBER:              19-61608-grs                                                      MONTH ENDED:              October 31, 2020


                                                                         FILING
                                                                         DATE(2)                  MONTH                   MONTH                    MONTH                   MONTH                   MONTH                    MONTH


LIABILITIES

   POST PETITION LIABILITIES

       Current post petition liabilities

       Debtor-in-possession financing

          TOTAL POST PETITION LIABILITIES

   PRE PETITION LIABILITIES

       Priority debt

       Secured debt

       Unsecured debt

          TOTAL PRE PETITION LIABILITIES

                    TOTAL LIABILITIES

SHAREHOLDERS' EQUITY (DEFICIT)

   COMMON & PREFERRED STOCK

   PAID-IN CAPITAL

   RETAINED EARNINGS

       Through filing date

       Post filing date

          TOTAL SHAREHOLDERS' EQUITY

              TOTAL LIABILITIES AND
              SHAREHOLDERS' EQUITY

Notes:
(1) The balance sheet and statement of income for St. Alexius Hospital Corporation #1 are included herein. The Trustee is in the process of preparing financial statements for Izard County Medical Center and will include these
documents in subsequent Monthly Operating Reports once available. Financial statements for the remaining Debtor entities are not available.
                                           Case 19-61608-grs                      Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                                                     Desc Main
                                                                                         Document    Page 16 of 134


                                                                                                          ST. ALEXIUS HOSPITAL
                                                                                                              Trended Balance Sheet
                                                                                                      For the Year Ended December 31, 2020

                                                    12/31/2019      Jan-20         Feb-20        Mar-20          Apr-20        May-20          Jun-20        Jul-20         Aug-20         Sep-20          Oct-20           Nov-20           Dec-20

ASSETS
CURRENT ASSETS
   Cash                                                 534,377         47,099        566,249      1,378,268      1,487,990      4,696,148     19,793,001     18,239,143     16,983,935     17,368,728     15,795,688
   Patient Receivables                               31,588,788     30,512,249     38,879,525     30,490,387     30,338,926     31,583,968     33,922,308     36,271,925     36,734,941     36,351,080     37,347,521
   Allowance Patient Receivables                    (28,427,959)   (27,146,938)   (36,203,335)   (28,111,497)   (27,693,579)   (28,857,700)   (31,115,948)   (33,503,314)   (33,442,382)   (33,302,608)   (34,430,633)
   Patient Receivables, net                           3,160,829      3,365,311      2,676,190      2,378,889      2,645,347      2,726,268      2,806,360      2,768,611      3,292,559      3,048,472      2,916,888                -                -
   Supplies-Inventory                                 1,649,493      1,649,493      1,649,493      1,649,493      1,649,493      1,649,493      1,649,493      1,649,393      1,649,493      1,772,083      1,837,351
   Prepaid Expenses & Other                              65,735        746,007      1,040,835      1,830,228      1,872,265      2,419,864      2,899,940      3,317,111      3,635,600      2,918,953      3,740,277
Total Current Assets                                  5,410,433      5,807,910      5,932,767      7,236,878      7,655,095     11,491,772     27,148,794     25,974,258     25,561,586     25,108,236     24,290,205                -                -
   Property, Plant, & Equipment                       7,977,306      7,994,098      8,016,332      8,028,815      8,054,028      8,098,246      8,254,954      8,697,716      9,174,616      7,130,785      7,228,715
   Accum Depreciation on Property, Plant, & Equip    (4,833,570)    (4,884,926)    (4,936,283)    (4,987,640)    (5,038,996)    (5,092,464)    (5,143,733)    (5,198,209)    (5,251,710)    (3,474,808)    (3,525,651)
   Property, Plant, & Equip, net                      3,143,737      3,109,172      3,080,049      3,041,175      3,015,032      3,005,782      3,111,222      3,499,507      3,922,906      3,655,978      3,703,064                -                -
   Other Assets                                       1,664,926      1,889,926      1,764,926      1,889,926      1,890,926      1,909,926      1,914,926      1,929,482      1,929,482      1,948,788      1,938,723
TOTAL ASSETS                                         10,219,096     10,807,008     10,777,743     12,167,979     12,561,053     16,407,480     32,174,942     31,403,246     31,413,974     30,713,001     29,931,991                -                -
CURRENT LIABILITIES
   Accounts Payable                                   8,368,939     8,378,120      9,126,501     11,022,271     10,801,585     10,355,549     10,735,524     11,535,350     11,256,188     12,558,502     12,268,786
   Accrued Emp Comp & Liabilities                     7,948,670     8,091,194      8,269,314      8,338,399      8,272,381      8,040,070      7,622,952      6,589,895      6,898,849      7,509,689      8,166,874
   Accrued Expenses & Other                          12,395,796    12,702,367     12,373,215     12,275,276     12,287,517     12,056,950     11,992,274     12,424,616     12,083,983     13,261,532     13,233,654
   Due to Related Parties                            (6,983,774)   (6,984,568)    (7,059,436)    (7,059,491)    (7,059,491)    (7,059,491)    (7,059,491)    (7,054,941)    (7,054,941)    (7,044,691)    (7,045,016)
   Cur Matur of Cap Lease Oblig                             -             -              -              -              -              -              -              -              -              -              -
   Notes Payable                                      1,702,102     1,702,102      1,702,102      1,702,102      1,702,102      6,808,072      6,808,072      6,808,072      6,808,072      6,808,072      6,808,072
Total Current Liabilities                            23,431,732    23,889,215     24,411,696     26,278,557     26,004,095     30,201,150     30,099,332     30,302,992     29,992,151     33,093,105     33,432,370                 -                -
   Obligation Under Cap Leases                              -             -              -              -              -              -              -              -              -              -              -
   Other Long Term Liabilities                              -             -              -              -              -              -              -              -              -              -
TOTAL LIABILITIES                                    23,431,732    23,889,215     24,411,696     26,278,557     26,004,095     30,201,150     30,099,332     30,302,992     29,992,151     33,093,105     33,432,370                 -                -
SHAREHOLDERS EQUITY
   Additional Paid in Capital
   Accumulated Earnings                             (13,212,636)   (13,082,208)   (13,633,953)   (14,110,578)   (13,443,042)   (13,793,670)    2,075,610      1,100,254      1,421,822     (2,380,103)    (3,500,379)
TOTAL LIABILITIES AND SHAREHOLDERS EQUIT             10,219,096     10,807,008     10,777,743     12,167,979     12,561,053     16,407,480    32,174,942     31,403,246     31,413,974     30,713,001     29,931,991                 -                -



                                       Balancing           0.00          0.00           0.00           0.00           0.00           (0.00)         0.00           0.00           0.00           0.00           0.00              0.00             0.00




                                                                                                                                                                                                                       E1. Trended Balance Sheet
                                           Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                      Desc Main
                                                                           Document    Page 17 of 134
CASE NAME:              Americore Holdings, LLC, et al.,                              SUMMARY OF ACCOUNTS RECEIVABLE                                                           FORM OPR-3
                                                                                                                                                                               REV 2/90

CASE NUMBER:              19-61608-grs                                                MONTH ENDED:                 October 31, 2020


                                                                                                0 - 30                         31 - 60                     61 - 90                     OVER
                                                                    TOTAL                       DAYS                           DAYS                        DAYS                       90 DAYS


                 (1):
DATE OF FILING                                     TBD                      TBD                          TBD                             TBD                         TBD                      TBD

 Allowance for doubtful accounts                            (                     )    (                       )       (                       )   (                       )   (                     )


                                     (2)
MONTH:     As of February 29, 2020                              $ 74,057,950.23            $ 20,207,430.25                 $ 2,921,077.56              $ 33,414,101.47             $ 17,515,340.95

 Allowance for doubtful accounts                            (                     )    (                       )       (                       )   (                       )   (                     )


MONTH:     As of March 31, 2020(2)                              $ 66,022,208.19            $ 11,435,601.40                 $ 2,585,472.54              $ 32,614,516.11             $ 19,386,618.14

 Allowance for doubtful accounts                            (                     )    (                       )       (                       )   (                       )   (                     )
          As of April 30, 2020 (see attached schedule for
          a summary by Debtor for the current reporting
MONTH: period)(2)                                               $ 5,400,555.49             $   1,959,108.88                $   283,162.36              $   218,922.50              $ 2,939,361.75

 Allowance for doubtful accounts                            (                     )    (                       )       (                       )   (                       )   (                     )
           As of May 31, 2020 (see attached schedule for
           a summary by Debtor for the current reporting
                   (2)
MONTH:     period)                                                11,520,889.73                2,458,312.86                     587,525.20                  353,970.92                8,121,080.75

 Allowance for doubtful accounts                            (                     )    (                       )       (                       )   (                       )   (                     )
           As of June 30, 2020 (see attached schedule for
           a summary by Debtor for the current reporting
MONTH:     period)(2)                                             12,776,372.65                2,457,038.33                     612,251.80                  615,079.11                9,092,003.41

 Allowance for doubtful accounts                            (                     )    (                       )       (                       )   (                       )   (                     )
           As of July 31, 2020 (see attached schedule for
           a summary by Debtor for the current reporting
MONTH:     period)(2)                                              8,969,779.84                2,858,651.37                     921,729.25                  467,376.27                4,722,022.95

 Allowance for doubtful accounts                            (                     )    (                       )       (                       )   (                       )   (                     )

           As of August 31, 2020 (see attached schedule
           for a summary by Debtor for the current
                             (2)
MONTH:     reporting period)                                       9,403,679.56                3,558,158.66                     754,491.85                  573,221.72                4,517,807.33

 Allowance for doubtful accounts                            (                     )    (                       )       (                       )   (                       )   (
                                           Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                    Desc Main
                                                                           Document    Page 18 of 134
CASE NAME:              Americore Holdings, LLC, et al.,                              SUMMARY OF ACCOUNTS RECEIVABLE                                                  FORM OPR-3
                                                                                                                                                                      REV 2/90

CASE NUMBER:              19-61608-grs                                                MONTH ENDED:                 October 31, 2020


                                                                                                 0 - 30                       31 - 60               61 - 90                     OVER
                                                                   TOTAL                         DAYS                         DAYS                  DAYS                       90 DAYS


           As of September 30, 2020 (see attached
           schedule for a summary by Debtor for the
MONTH:     current reporting period)(2)                           7,596,725.79                  2,827,090.73                   858,311.96            479,204.05                3,432,119.05

 Allowance for doubtful accounts                            (                    )       (                     )       (                    )   (                 )   (

           As of October 31, 2020 (see attached schedule
           for a summary by Debtor for the current
MONTH:     reporting period)(2)                                   7,469,611.74                  2,495,940.06                   834,059.82            575,085.17                3,564,526.69

 Allowance for doubtful accounts                            (                    )       (                     )       (                    )   (                 )   (




Notes:
(1) The Trustee is in the process of amending the bankruptcy schedules. Accounts Receivable as of the Petition Date will be updated on subsequent Monthly Operating Reports.
(2) Based on best available information at the date of this Monthly Operating Report and subject to change.
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 19 of 134
                                                        Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                        Desc Main
CASE NAME:           Americore Holdings, LLC, et al.                                    Document
                                                                                         SCHEDULE OFPage 20PETITION
                                                                                                      POST  of 134 LIABILITIES                                                                    FORM OPR-4

CASE NUMBER:         19-61608-grs (Jointly Administered)                                                                                                                                                REV 2/90
                                                                                                 MONTH ENDED:          October 31, 2020


                                                                           DATE                      DATE                 TOTAL                 0 - 30            31 - 60           61 - 90            OVER
                                                                         INCURRED                    DUE                   DUE                  DAYS              DAYS              DAYS              90 DAYS


           Federal Income Tax and FICA                                             Various                 Various    $   438,195.88      $     388,217.80    $             -   $             -   $    49,978.08

           State Withholding                                                       Various                 Various         60,916.81             55,082.00                  -                 -         5,834.81

           Federal Unemployment Tax                                                Various                 Various           1,226.27             1,225.25                  -                 -             1.02

           State Unemployment Tax                                                  Various                 Various             948.61              581.45                   -                 -          367.16

           Local Payroll Tax                                                       Various                 Various         23,438.25             20,277.45                  -                 -         3,160.80

           Sales Tax                                                               Various                 Various             469.92                    -            119.34            148.02           202.56

           Property Tax

                          TOTAL TAXES PAYABLE(1, 2)                                                                       525,195.74            465,383.95            119.34            148.02         59,544.43

POSTPETITION SECURED DEBT(3)

POSTPETITION UNSECURED DEBT(3)

ACCRUED INTEREST PAYABLE(3)

TRADE ACCOUNTS PAYABLE & OTHER:
   (list separately)

           See attached schedule for detail                         Various                   Various                      38,416.48               230.94             282.97            389.31         37,513.26




           TOTALS                                                                                                     $   563,612.22      $     465,614.89    $       402.31    $       537.33    $    97,057.69


Notes:
(1) Aging is based on days outstanding from pay date.
(2) Includes post-petition payroll taxes as follows:
    a. Pre-Appointment of Chapter 11 Trustee - Federal, state and local payroll taxes for Ellwood - $57,867.97
    b. Post-Appointment of Chapter 11 Trustee - Federal, state and local payroll taxes for Ellwood - $1,473.90, for St. Alexius - $465,853.87
(3) The Trustee is in the process of gathering information and will report any amounts due in succeeding Monthly Operating Reports.
                                             Case 19-61608-grs                     Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                                                   Desc Main
                                                                                          Document    Page 21 of 134
Americore Holdings, et al. , Debtors.                                                                                                                                                                                      Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of October 31, 2020



    Date           Invoice Number                             Vendor Name                            Due Date        Aging          Balance             Current           1-30 Days         31-60 Days        61-90 Days        > 90 Days
Ellwood Medical Center Operations, LLC
01/31/20     1125059                   Change Healthcare                                          02/29/20             245      $          257.25   $             -   $           -     $           -     $           -   $           257.25
02/29/20     1135564                   Change Healthcare                                          03/29/20             216                 257.25                 -               -                 -                 -               257.25
03/31/20     1146086                   Change Healthcare                                          04/29/20             185                 257.25                 -               -                 -                 -               257.25
04/30/20     1156358                   Change Healthcare                                          05/30/20             154                 257.25                 -               -                 -                 -               257.25
04/30/20     7003894170                Change Healthcare                                          06/30/20             123               4,720.06                 -               -                 -                 -             4,720.06
05/15/20     1368                      Change Healthcare                                          05/31/20             153                 313.46                 -               -                 -                 -               313.46
05/31/20     1166611                   Change Healthcare                                          05/31/20             153                 257.25                 -               -                 -                 -               257.25
06/15/20     2254                      Change Healthcare                                          06/30/20             123                  13.63                 -               -                 -                 -                13.63
06/30/20     1176882                   Change Healthcare                                          06/30/20             123                 257.25                 -               -                 -                 -               257.25
07/15/20     3764                      Change Healthcare                                          07/15/20             108                  13.76                 -               -                 -                 -                13.76
07/31/20     1186954                   Change Healthcare                                          07/31/20              92                 257.25                 -               -                 -                 -               257.25
08/15/20     4107                      Change Healthcare                                          08/15/20              77                 132.06                 -               -                 -              132.06                -
08/31/20     1197368                   Change Healthcare                                          08/31/20              61                 257.25                 -               -                 -              257.25                -
09/15/20     5534                      Change Healthcare                                          09/15/20              46                  25.72                 -               -               25.72               -                  -
09/30/20     1207056                   Change Healthcare                                          09/30/20              31                 257.25                 -               -              257 25               -                  -
10/15/20     7024                      Change Healthcare                                          10/15/20              16                  25.59                 -             25.59               -                 -                  -
01/13/20     974864                    Waystar                                                    02/12/20             262                  63.60                 -               -                 -                 -                63.60
02/20/20     186791                    Waystar                                                    03/10/20             235              30,588.00                 -               -                 -                 -            30,588.00
Total - Ellwood Medical Center Operations, LLC                                                                                          38,211.13                 -             25.59            282.97            389.31          37,513.26

Izard County Medical Center, LLC
09/30/20      20300538                  ATOMIC ENERGY INDUSTRIAL LAB                              10/30/20              1                 205.35                  -            205.35               -                 -                  -
Total - Izard County Medical Center, LLC                                                                                                  205.35                  -            205.35               -                 -                  -

St Alexius Hospital Corporation #1
                                                                                                                                              -                   -               -                 -                 -                  -
Total - St. Alexius Corporation #1(1)                                                                                                         -                   -               -                 -                 -                  -

TOTAL                                                                                                                           $       38,416.48   $          -   $           230.94 $          282.97 $          389.31 $        37,513.26
                                                                                                                                                             0.00%              0.60%             0.74%             1.01%             97.65%

Notes:
(1) As of 10/31/20, all post-petition accounts payable have been paid, and therefore post-petition accounts payable has a $0 balance.




B. Riley Advisory Services
                                                                                                                                                                                                                                               1 of 1
                                                           Case 19-61608-grs            Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                            Desc Main
CASE NAME:            Americore Holdings, LLC, et al.                                          Document STATEMENT
                                                                                                           Page 22 ofOF INCOME (LOSS)(1)
                                                                                                                      134                                                                                           FORM OPR-5
                                                                                                                                                                                                                    REV 2/90
CASE NUMBER:          19-61608-grs (Jointly Administered)                                                             MONTH ENDED:          October 31, 2020

                                                                                                                                                                                                                            FILING
                                                                        MONTH                    MONTH                    MONTH                   MONTH                    MONTH                    MONTH                  TO DATE


NET REVENUE (INCOME)

COST OF GOODS SOLD

    Materials

    Labor - Direct

    Manufacturing Overhead

                 TOTAL COST OF GOODS SOLD

GROSS PROFIT

OPERATING EXPENSES

    Selling and Marketing

    General and Administrative

    Other Exp:

                 TOTAL OPERATING EXPENSES

INCOME BEFORE INTEREST, DEPRECIATION
  TAXES OR EXTRAORDINARY EXPENSES

INTEREST EXPENSE

DEPRECIATION

GAIN (LOSS) ON DISPOSAL OF ASSETS

INCOME TAX EXPENSE (BENEFIT)

EXTRAORDINARY INCOME (EXPENSE) *

                     NET INCOME (LOSS)

*   Requires Footnote

Notes:
(1) The balance sheet and statement of income for St. Alexius Hospital Corporation #1 are included herein. The Trustee is in the process of preparing financial statements for Izard County Medical Center and will include these documents
in subsequent Monthly Operating Reports once available. Financial statements for the remaining Debtor entities are not available.
                                                      Case 19-61608-grs                           Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                                                                               Desc Main
                                                                                                         Document    Page 23 of 134
                                                                                                                                          ST. ALEXIUS HOSPITAL
                                                                                                                                        Income Statement - Trended
                                                                                                                                   For the Month Ended October 31, 2020

                                                                         1                 2                 3                 4                    5                  6                 7                 8                 9                 10                 11                 12            YTD
                                                           Jan-20            Feb-20            Mar-20            Apr-20               May-20             Jun-20            Jul-20            Aug-20            Sep-20            Oct-20             Nov-20             Dec-20                      2020

Gross Patient Revenue
  Inpatient - Routine                                        2,159,341         1,876,765         2,027,143         1,744,168             1,706,572         1,729,114         2,387,716         1,865,207         2,227,321         2,240,024                                                        19,963,371
  Inpatient - Ancillary                                      2,367,188         2,111,106         2,020,713         1,764,148             1,809,447         2,307,178         2,837,143         3,146,826           960,400         2,156,870                                                        21,481,018
  Outpatient                                                 5,051,388         4,718,346         3,827,807         2,522,170             2,389,502         3,703,522         4,019,528         3,565,053         4,396,707         4,344,519                                                        38,538,542
   Total gross patient revenue                               9,577,917         8,706,217         7,875,663         6,030,486             5,905,521         7,739,814         9,244,387         8,577,085         7,584,428         8,741,413                  -                  -                  79,982,931
Deductions From Revenue
  Contractual Adjustments - Care/Caid                        3,740,250         4,075,707         3,464,649         2,490,991             2,907,959          3,984,975        5,084,466         4,225,090         4,467,947         3,798,160                                                         38,240,193
  Contractual Adjustments - Other                            1,871,536         1,795,187           903,026           560,353             1,535,097          1,183,556        1,321,458           180,454         1,008,928           627,414                                                         10,987,008
  Provision for uncollectible accounts                       1,793,474         1,348,741         1,525,798         1,338,129               (51,133)         1,117,624        1,065,953         1,923,622         1,674,246         2,336,466                                                         14,072,920
  FRA / DSH                                                 (1,034,530)       (1,033,544)       (1,032,133)       (1,376,589)           (1,036,582)        (1,036,777)      (1,131,660)       (1,131,355)         (950,367)       (1,126,695)                                                       (10,890,232)
  Courtesy Discounts & Other                                       -                                                                                                                                                                                                                                        -
    Total deductions from revenue                            6,370,730         6,186,090         4,861,341         3,012,884             3,355,341         5,249,378         6,340,216         5,197,810         6,200,754         5,635,345                  -                  -                  52,409,890
Net patient service revenue                                  3,207,187         2,520,127         3,014,322         3,017,601             2,550,180         2,490,437         2,904,171         3,379,275         1,383,674         3,106,068                  -                  -                  27,573,041
  Other revenue                                                373,101           326,592           339,221         1,179,679               329,767        16,821,540           317,657           317,366           261,359           264,837                                                        20,531,119
Total Operating Revenue                                      3,580,288         2,846,718         3,353,542         4,197,280             2,879,947        19,311,976         3,221,829         3,696,641         1,645,033         3,370,906                  -                  -                  48,104,160
                                                                 37.4%             32.7%             42.6%             69.6%                 48.8%            249.5%             34.9%             43.1%             21.7%             38.6%                 0.0%               0.0%                      60%
Operating Expenses
  Salaries & wages                                           2,072,418         1,892,378         1,971,796         1,740,613             1,524,453         1,729,511         1,862,542         1,757,219         1,853,999         2,913,276                                                        19,318,206
  Employee benefits                                            290,703           264,877           362,522           327,403               320,978           324,332           425,838           437,639         1,601,545           529,484                                                         4,885,321
  Supplies                                                     135,873           281,407           139,257           165,452               248,004           303,583           526,438           104,488           (29,712)          337,107                                                         2,211,900
  Pharmaceuticals                                               29,142            49,429            59,549            41,191                42,150            43,646            59,940            61,724            69,423            62,658                                                           518,853
  Professional fees                                            268,506           235,116           257,780           190,160               203,005           216,493           173,364           178,165           234,421           185,914                                                         2,142,924
  Purchased services                                            73,111           171,886           401,900           357,291               332,867           207,199           246,137           247,120           288,418           109,408                                                         2,435,336
  Repairs and maintenance                                       55,348            54,652            51,759            42,989                25,545            23,051            52,688            30,282           336,824            13,341                                                           686,479
  Insurance                                                     20,000            20,000            87,638            98,932               101,485            98,929            98,929            98,929           173,642            61,292                                                           859,777
  Utilities                                                    144,411           137,352           148,618           100,858                77,698           144,045           148,392           106,709           181,816           114,485                                                         1,304,383
  Rents and Leases                                              24,257            10,338            13,512            11,349                10,039             9,655            28,821            12,625            15,668            18,296                                                           154,560
  Other                                                        137,605           205,556           174,594           174,729               167,710           121,529           167,880           172,846           331,080           164,801                                                         1,818,330
  Rents on Property                                                -                 -                 -                 -                     -                 -                 -                 -                 -                 -                                                                 -
Total operating expenses                                     3,251,374         3,322,992         3,668,923         3,250,967             3,053,935         3,221,974         3,790,969         3,207,746         5,057,126         4,510,062                  -                  -                  36,336,069
EBIDAM                                                         328,914          (476,274)         (315,381)         946,313               (173,988)       16,090,002          (569,140)         488,895         (3,412,094)       (1,139,157)                 -                  -                  11,768,091
EBIDAM %                                                          9.2%            -16.7%             -9.4%            22.5%                  -6.0%             83.3%            -17.7%            13.2%            -207.4%            -33.8%                 0.0%               0.0%                     24.5%
Management Fees                                                      -                 -                 -                 -                    -                  -                 -                 -                 -                 -                  -                  -                           -
EBIDAR                                                         328,914          (476,274)         (315,381)         946,313               (173,988)       16,090,002          (569,140)         488,895         (3,412,094)       (1,139,157)                 -                  -                  11,768,091
EBIDAR %                                                          9.2%            -16.7%             -9.4%            22.5%                  -6.0%             83.3%            -17.7%            13.2%            -207.4%            -33.8%                 0.0%               0.0%                     24.5%
Other expense
  Depreciation and amortization                                 51,357           51,357             51,357           51,357                 53,468            51,269            54,476           53,501            (40,786)           50,843                                                            428,197
  Lendor Discount Fee Expense                                      -                -                  -                -                      -                 -                 -                -                  -                 -                                                                  -
  Interest Income -                                                (61)          (1,008)               (14)             (17)                   -                 (34)              -                -                  (17)              (17)                                                            (1,168)
  Interest expense -                                               -                -                  -                -                      -                 -                 -                -                  -                 -                                                                  -
  Interest Intercompany-exp/(inc)                                                                                                                                                                                                                                                                           -
  Non Operating - Other Expenses                               147,189            1,660                -              2,481                  6,069             6,069             6,069              -                  -                 -                                                              169,537
  (Gain) / Loss on Assets                                          -                -                  -                -                      -                 -                 -                -             (215,546)           34,784                                                           (180,762)
Total other expense                                            198,485           52,009             51,342           53,821                 59,537            57,303            60,545           53,501           (256,348)           85,611                  -                  -                      415,805

Reorganization items                                                                                                                                                                                                                                                                                         -
  COD Income                                                                                                                                                                                                                                                                                                 -
  Restructuring Expense / Discontinued Operations / Loss
  on Early Extinguish of Debt                                      -              23,462           109,902          224,957                117,103           163,419           345,671          113,826            646,181          (104,492)                                                         1,640,029
Total reorganization items                                         -              23,462           109,902          224,957                117,103           163,419           345,671          113,826            646,181          (104,492)                 -                  -                    1,640,029
EBT                                                            130,428          (551,745)         (476,625)         667,536               (350,628)       15,869,280          (975,356)         321,569         (3,801,926)       (1,120,275)                 -                  -                    9,712,258

Taxes
  Income Tax                                                                                                                                   -                 -                 -                -                  -                                      -                  -                          -
Total Taxes                                                        -                 -                 -                -                      -                 -                 -                -                  -                 -                    -                  -                          -
Net Income                                                     130,428          (551,745)         (476,625)         667,536               (350,628)       15,869,280          (975,356)         321,569         (3,801,926)       (1,120,275)                 -                  -                    9,712,258

  Pt Day Multiplier                                                 2.12              2.18              1.95              1.72                 1.68               1.92              1.77              1.71              2.38              1.99                -                  -                          1.93
                                                                    2.12              2.15              2.08              2.00                 1.94               1.94              1.91              1.88              1.92              1.93               1.93               1.93                        1.93
                                                                    2.12               -                 -                 -                    -                  -                 -                 -                 -                 -                  -                  -




                                                                                                                                                                                                                                                                                          A1. FY 20 Income Stat
                                                                                        Case 19-61608-grs         Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                 Desc Main
                                                                                                                         Document    Page 24 of 134                                                                                          FORM OPR-6
                                                                                                        STATEMENT OF SOURCES AND USES OF CASH(1, 2)
                                                                                                                       October 2020
Case Name:   Americore Holdings, LLC, et al.
Case Number: 19-61608-grs (Jointly Administered)
                                                                         February 21-29,
                                                                               2020               March 2020            April 2020           May 2020             June 2020            July 2020          August 2020     September 2020         October 2020
SOURCES OF CASH
  Income (Loss) From Operations
     Add: Depreciation, Amortization & Other non-cash
     CASH GENERATED FROM OPERATIONS

      Add: Decrease in Assets:
            Accounts Receivable                                          $     421,887.03     $    4,085,724.17     $   3,286,672.26     $    3,110,474.06    $    5,199,468.45    $   3,530,408.12   $    3,293,006.23   $   3,668,533.05   $     3,637,657.26
            Inventory
            Prepaid Expenses & Deposits
            Property, Plant & Equipment
              Other                                                             14,288.07                606.36         2,909,059.03          7,520,337.04        16,495,117.98          506,740.12          109,185.49        130,092.20            71,469.27

            Increase in Liabilities:
              Pre Petition Liabilities
              Post Petition Liabilities
      TOTAL SOURCES OF CASH (A)                                                436,175.10          4,086,330.53         6,195,731.29         10,630,811.10        21,694,586.43        4,037,148.24        3,402,191.72       3,798,625.25         3,709,126.53

USES OF CASH
    Increase in Assets:
              Accounts Receivable
                Inventory                                                       75,902.69             53,422.91            31,809.51             40,125.43           28,006.28            36,747.29           32,463.25         36,705.73            38,059.71
                Prepaid Expenses & Deposits
                Property, Plant & Equipment
                Other

      Decrease in Liabilities:
                Pre-Petition Liabilities
                Post-Petition Liabilities
                 Bank fees                                                            41.00           10,235.14             8,774.17             18,574.44           18,891.10            16,359.61            9,980.09           9,122.27            8,637.11
                 Capital Improvements                                                                                                                                                                                                               144,413.02
                 Contractors                                                                                                                      9,484.21             5,611.08            4,895.98
                 Emergency room                                                 46,000.00           132,000.00            184,000.00            253,998.06           269,000.00          195,000.00          156,000.00         157,700.00           195,500.00
                 Employee benefits                                              17,864.57           114,969.12            581,178.48            371,882.73           604,790.74          196,171.14          381,189.01         383,860.75           314,606.20
                 Insurance                                                     197,783.51           538,030.96            159,324.99            479,765.40           391,309.47          344,760.00          299,977.37         191,283.12           246,126.40
                 IT and software expense                                                                                                        193,118.90           (75,172.01)          28,866.00           23,921.44          19,567.02            33,675.36
                 Leases, contracts and miscellaneous                                                                       46,313.35            116,471.72           100,101.04          104,326.89           45,105.78          35,525.35           130,788.15
                 Legal & Professional (non-Chapter 11)                                                                                            8,834.40             1,650.00            3,355.00                               9,150.00            10,400.00
                 Medical professionals                                                                                    265,619.70            341,294.93           276,304.24          374,052.59          458,634.50         240,913.22           394,785.92
                 Payroll                                                       647,953.34          1,320,130.96         1,258,389.77          1,141,217.90         1,122,449.42        1,678,048.09        1,128,868.57       1,194,921.45         2,359,815.21
                 Pharmaceuticals                                                                                           70,209.06             30,505.69            13,626.17           71,268.88           62,912.05          61,988.60            59,949.34
                 Rent                                                                                                                                                 51,677.00          103,369.00                             103,354.00
                 Repairs and maintenance                                                                                  183,196.87            229,423.48           377,787.48          416,417.44          386,591.53         119,619.02           127,238.06
                 School of Nursing expenses                                                                                                      34,448.03            19,500.66           13,508.41           13,589.29                -                    -
                 Supplies                                                       60,127.74            144,009.88           200,256.72            423,498.09           445,619.57          601,985.70          637,439.71         351,519.38           541,278.30
                 Taxes                                                          24,913.03            438,373.77           671,455.27            373,198.26         1,632,028.75          532,073.78          694,328.89         437,672.79           519,730.91
                 Utilities                                                      17,000.00             38,871.87           227,374.58            521,265.92           282,277.30          187,108.35          285,326.78          98,734.51           180,773.15
                 US Trustee                                                                              650.00           106,395.64              1,300.00                               146,500.06                                                  121,243.00
                 Other operating expenses                                      208,556.10            506,393.35            56,773.51             48,477.99            50,006.00          171,983.19          198,337.54         230,666.09           237,889.42
                     TOTAL USES OF CASH (B)                                  1,296,141.98          3,297,087.96         4,051,071.62          4,636,885.58         5,615,464.29        5,226,797.40        4,814,665.80       3,682,303.30         5,664,909.26

NET SOURCE (USE) OF CASH (A-B=NET)                                       $    (859,966.88)    $     789,242.57      $   2,144,659.67     $    5,993,925.52    $ 16,079,122.14      $ (1,189,649.16)   $ (1,412,474.08)    $    116,321.95    $ (1,955,782.73)

CASH - BEGINNING BALANCE (See OPR-1)                                     $   2,025,271.64     $    1,165,304.76     $   1,954,547.33     $    3,992,376.98    $  9,984,623.44      $ 26,018,855.58    $ 24,833,446.63     $ 23,420,972.55    $ 23,537,294.50
Scholarship fund disbursement                                                         -                     -            (121,635.00)                  -           (49,710.00)            6,950.00                -                   -                  -
Adjustment                                                                            -                     -              14,804.98             (1,679.06)          4,820.00            (2,709.79)               -                   -                  -
CASH - ENDING BALANCE (See OPR-1)                                        $   1,165,304.76     $    1,954,547.33     $   3,992,376.98     $    9,984,623.44    $ 26,018,855.58      $ 24,833,446.63    $ 23,420,972.55     $ 23,537,294.50    $ 21,581,511.77

Notes:
(1) Prepared on cash basis of accounting.
(2) For the April 2020 Monthly Operating Report, and all subsequent reports, the level of detail for income and expense items reported may be updated on a
go-forward basis and consequently will be determined on a month-by-month basis.
                                         Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56           Desc Main
                                                                         Document    Page 25 of 134

CASE NAME:                               Americore Holdings, LLC, et al.                                                                     Disbursements

CASE NUMBER:                             19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                   Entity                     Bank ID                Date          Check Number                             Payee            Amount
Ellwood Medical Center Operations, LLC   USB-4983              10/07/20        Debit               Hub International Midwest             $     21,544.50
Ellwood Medical Center Operations, LLC   USB-4983              10/07/20        Debit               Paylocity (payroll taxes)                    5,100.32
Ellwood Medical Center Operations, LLC   USB-4983              10/07/20        Debit               Triton HR                                      424.68
Ellwood Medical Center Operations, LLC   USB-4983              10/08/20        Credit              Paylocity (payroll taxes)                       (0.01)
Ellwood Medical Center Operations, LLC   USB-4983              10/09/20        Debit               Beyond Risk Consultants, LLC                 3,450.00
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1254                Armstrong                                    1,668.55
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1255                Armstrong                                      899.00
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1256                Boro Of Ellwood City                           173.77
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1257                Boro Of Ellwood City                             7.50
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1258                Boro Of Ellwood City                           199.15
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1259                Boro Of Ellwood City                            52.73
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1260                Boro Of Ellwood City                            53.02
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1261                Boro Of Ellwood City                            27.23
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1262                Boro Of Ellwood City                        17,445.50
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1263                Boro Of Ellwood City                         2,979.06
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1264                Columbia Gas                                 5,515.94
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1275                Commonwealth (boiler)                          296.40
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1265                PA American Water                              272.56
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1266                PA American Water                               18.44
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1267                PA American Water                              406.08
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1268                PA American Water                               99.98
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1269                PA American Water                               41.18
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1270                PA American Water                               16.33
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1273                PA American Water                               16.33
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1272                PA American Water                               16.33
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1273                Verizon                                         88.11
Ellwood Medical Center Operations, LLC   USB-4983              10/13/20        1274                Verizon                                         44.00
Ellwood Medical Center Operations, LLC   USB-4983              10/15/20        Debit               US Bank                                        390.65
Ellwood Medical Center Operations, LLC   USB-4983              10/21/20        Wire                Innovative Architects                        5,727.50
Ellwood Medical Center Operations, LLC   USB-4983              10/21/20        Wire                Quadax, Inc.                                 1,557.00
Ellwood Medical Center Operations, LLC   USB-4983              10/21/20        1277                Columbia Gas                                    25.17
Ellwood Medical Center Operations, LLC   USB-4983              10/21/20        1278                Columbia Gas                                    53.05
Ellwood Medical Center Operations, LLC   USB-4983              10/21/20        1279                Columbia Gas                                    58.97
Ellwood Medical Center Operations, LLC   USB-4983              10/21/20        1280                Columbia Gas                                    26.83
Ellwood Medical Center Operations, LLC   USB-4983              10/21/20        1281                Columbia Gas                                    41.78
Ellwood Medical Center Operations, LLC   USB-4983              10/21/20        1276                Petty Cash                                     966.50
Ellwood Medical Center Operations, LLC   USB-4983              10/21/20        Debit               Paylocity (payroll taxes)                    4,991.43
Ellwood Medical Center Operations, LLC   USB-4983              10/23/20        Debit               US Trustee                                   1,950.00
Ellwood Medical Center Operations, LLC   USB-4983              10/23/20        Debit               US Trustee                                     650.00
Ellwood Medical Center Operations, LLC   USB-4983              10/23/20        Debit               Paylocity (payroll processing)                 377.50
Total - USB-4983                                                                                                                               77,673.06

Ellwood Medical Center Operations, LLC   USB-4991              10/09/20        11599               Payroll Check                                2,082.67
Ellwood Medical Center Operations, LLC   USB-4991              10/09/20        11600               Payroll Check                                1,150.11
Ellwood Medical Center Operations, LLC   USB-4991              10/09/20        11601               Payroll Check                                  877.41
Ellwood Medical Center Operations, LLC   USB-4991              10/09/20        11602               Payroll Check                                  920.49
Ellwood Medical Center Operations, LLC   USB-4991              10/09/20        11603               Payroll Check                                1,681.67
Ellwood Medical Center Operations, LLC   USB-4991              10/09/20        11604               Payroll Check                                1,545.61
Ellwood Medical Center Operations, LLC   USB-4991              10/09/20        11605               Payroll Check                                1,351.83
Ellwood Medical Center Operations, LLC   USB-4991              10/09/20        11606               Payroll Check                                  208.36
Ellwood Medical Center Operations, LLC   USB-4991              10/09/20        11607               Payroll Check                                1,307.62
Ellwood Medical Center Operations, LLC   USB-4991              10/09/20        11608               Payroll Check                                1,926.76
Ellwood Medical Center Operations, LLC   USB-4991              10/23/20        11609               Payroll Check                                2,082.68
Ellwood Medical Center Operations, LLC   USB-4991              10/23/20        11610               Payroll Check                                1,148.85
Ellwood Medical Center Operations, LLC   USB-4991              10/23/20        11611               Payroll Check                                  878.17
Ellwood Medical Center Operations, LLC   USB-4991              10/23/20        11612               Payroll Check                                  929.46
Ellwood Medical Center Operations, LLC   USB-4991              10/23/20        11613               Payroll Check                                1,641.56
Ellwood Medical Center Operations, LLC   USB-4991              10/23/20        11614               Payroll Check                                1,545.65
Ellwood Medical Center Operations, LLC   USB-4991              10/23/20        11615               Payroll Check                                1,355.29
Ellwood Medical Center Operations, LLC   USB-4991              10/23/20        11616               Payroll Check                                  168.27
Ellwood Medical Center Operations, LLC   USB-4991              10/23/20        11617               Payroll Check                                1,323.53
Ellwood Medical Center Operations, LLC   USB-4991              10/23/20        11618               Payroll Check                                1,785.80
Total - USB-4991                                                                                                                               25,911.79

Izard County Medical Center, LLC         FNB-5801              10/02/20        2002692             Payroll Check                                1,166.86
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002693             Payroll Check                                2,712.31
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002694             Payroll Check                                  675.21
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002695             Payroll Check                                  848.95
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002696             Payroll Check                                  889.98
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002697             Payroll Check                                1,119.64
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002698             Payroll Check                                  702.55
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002699             Payroll Check                                  563.90
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002700             Payroll Check                                  517.86
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002701             Payroll Check                                  557.05
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002702             Payroll Check                                  808.11
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002703             Payroll Check                                  607.52
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002704             Payroll Check                                  503.43
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002705             Payroll Check                                  118.94
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002706             Payroll Check                                  405.12
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002707             Payroll Check                                  486.53
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002708             Payroll Check                                  333.80
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002709             Payroll Check                                  667.35
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002710             Payroll Check                                  828.48
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002711             Payroll Check                                  299.67
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002712             Payroll Check                                  791.36
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002713             Payroll Check                                  348.07
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002714             Payroll Check                                1,064.82
Izard County Medical Center, LLC         FNB-5801              10/02/20        2002715             Payroll Check                                1,018.65
                                   Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56            Desc Main
                                                                   Document    Page 26 of 134

CASE NAME:                         Americore Holdings, LLC, et al.                                                                  Disbursements

CASE NUMBER:                       19-61608-grs (Jointly Administered)

                                                                 CASH DISBURSEMENTS DETAIL

                   Entity               Bank ID                Date         Check Number                               Payee        Amount
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002716             Payroll Check                              640.18
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002717             Payroll Check                              636.82
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002718             Payroll Check                              411.83
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002719             Payroll Check                              601.94
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002720             Payroll Check                              476.48
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002721             Payroll Check                              525.24
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002722             Payroll Check                            1,200.45
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002723             Payroll Check                              884.42
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002724             Payroll Check                            1,858.09
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002725             Payroll Check                              558.03
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002726             Payroll Check                            1,001.82
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002727             Payroll Check                            1,209.10
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002728             Payroll Check                            1,630.40
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002729             Payroll Check                              232.93
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002730             Payroll Check                              654.38
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002731             Payroll Check                              645.44
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002732             Payroll Check                              698.04
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002733             Payroll Check                              457.42
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002734             Payroll Check                              335.73
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002735             Payroll Check                              330.18
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002736             Payroll Check                              335.38
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002737             Payroll Check                              814.19
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002738             Payroll Check                              474.66
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002739             Payroll Check                            1,832.79
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002740             Payroll Check                            1,787.25
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002741             Payroll Check                            2,011.37
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002742             Payroll Check                              529.60
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002743             Payroll Check                              454.44
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002744             Payroll Check                              363.08
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002745             Payroll Check                            1,063.28
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002746             Payroll Check                            2,405.95
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002747             Payroll Check                              387.14
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002748             Payroll Check                              465.58
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002749             Payroll Check                            1,671.42
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002750             Payroll Check                            1,203.30
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002751             Payroll Check                              909.45
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002752             Payroll Check                            1,989.23
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002753             Payroll Check                            1,270.84
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002754             Payroll Check                            1,299.55
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002755             Payroll Check                              308.71
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002756             Payroll Check                              236.99
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002757             Payroll Check                            1,001.42
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002758             Payroll Check                              245.80
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002759             Payroll Check                            1,881.47
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002760             Payroll Check                              140.92
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002761             Payroll Check                              919.67
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002762             Payroll Check                              171.90
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002763             Payroll Check                              242.11
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002764             Payroll Check                            1,004.65
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002765             Payroll Check                            2,191.18
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002766             Payroll Check                            1,373.26
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002767             Payroll Check                            1,330.01
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002768             Payroll Check                            1,779.45
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002769             Payroll Check                            1,277.92
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002770             Payroll Check                              739.68
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002771             Payroll Check                              289.30
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002772             Payroll Check                              681.08
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002773             Payroll Check                              825.81
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002774             Payroll Check                              533.40
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002775             Payroll Check                              655.09
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002776             Payroll Check                              450.61
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002777             Payroll Check                              363.19
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002778             Payroll Check                              840.78
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002779             Payroll Check                            2,840.19
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002780             Payroll Check                              480.02
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002781             Payroll Check                              356.16
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002782             Payroll Check                              445.82
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002783             Payroll Check                              132.41
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002784             Payroll Check                            1,453.26
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002785             Payroll Check                            1,318.04
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002786             Payroll Check                              166.24
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002787             Payroll Check                              308.39
Izard County Medical Center, LLC   FNB-5801              10/02/20        2002788             Payroll Check                            1,163.97
Izard County Medical Center, LLC   FNB-5801              10/02/20        Debit               EFSDU                                      318.00
Izard County Medical Center, LLC   FNB-5801              10/02/20        Debit               Paylocity (payroll processing)           2,198.25
Izard County Medical Center, LLC   FNB-5801              10/08/20        2002789             Payroll Check                               59.19
Izard County Medical Center, LLC   FNB-5801              10/08/20        2002790             Payroll Check                              342.81
Izard County Medical Center, LLC   FNB-5801              10/08/20        2002791             Payroll Check                              119.97
Izard County Medical Center, LLC   FNB-5801              10/08/20        2002792             Payroll Check                              534.95
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002793             Payroll Check                            1,102.36
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002794             Payroll Check                            2,712.30
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002795             Payroll Check                              682.18
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002796             Payroll Check                              851.32
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002797             Payroll Check                              901.29
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002798             Payroll Check                            1,137.26
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002799             Payroll Check                              709.39
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002800             Payroll Check                              564.56
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002801             Payroll Check                              579.80
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002802             Payroll Check                              571.96
                                   Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                                                                   Document    Page 27 of 134

CASE NAME:                         Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                       19-61608-grs (Jointly Administered)

                                                                 CASH DISBURSEMENTS DETAIL

                   Entity               Bank ID                Date         Check Number                       Payee       Amount
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002803             Payroll Check                     714.74
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002804             Payroll Check                     614.95
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002805             Payroll Check                     480.67
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002806             Payroll Check                     119.80
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002807             Payroll Check                     443.21
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002808             Payroll Check                     619.39
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002809             Payroll Check                     329.51
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002810             Payroll Check                     618.86
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002811             Payroll Check                     818.98
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002812             Payroll Check                     138.35
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002813             Payroll Check                     803.93
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002814             Payroll Check                     209.74
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002815             Payroll Check                   1,037.40
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002816             Payroll Check                     992.39
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002817             Payroll Check                     838.67
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002818             Payroll Check                     623.97
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002819             Payroll Check                     354.43
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002820             Payroll Check                      99.56
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002821             Payroll Check                     587.09
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002822             Payroll Check                     570.12
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002823             Payroll Check                     529.06
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002824             Payroll Check                   1,159.45
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002825             Payroll Check                     432.57
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002826             Payroll Check                   2,111.39
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002827             Payroll Check                     597.64
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002828             Payroll Check                   1,010.72
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002829             Payroll Check                   3,109.53
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002830             Payroll Check                     619.94
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002831             Payroll Check                     693.46
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002832             Payroll Check                     675.34
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002833             Payroll Check                      62.80
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002834             Payroll Check                     929.28
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002835             Payroll Check                     172.55
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002836             Payroll Check                     336.11
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002837             Payroll Check                   1,001.57
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002838             Payroll Check                     750.68
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002839             Payroll Check                   1,829.38
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002840             Payroll Check                   1,493.42
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002841             Payroll Check                     172.03
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002842             Payroll Check                     209.97
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002843             Payroll Check                   2,114.14
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002844             Payroll Check                     681.49
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002845             Payroll Check                     670.33
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002846             Payroll Check                     688.14
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002847             Payroll Check                   1,165.29
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002848             Payroll Check                   3,613.40
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002849             Payroll Check                     617.49
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002850             Payroll Check                     352.18
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002851             Payroll Check                   1,144.75
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002852             Payroll Check                     910.38
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002853             Payroll Check                   1,990.69
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002854             Payroll Check                   1,494.27
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002855             Payroll Check                     120.53
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002856             Payroll Check                   1,445.46
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002857             Payroll Check                     446.69
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002858             Payroll Check                     516.07
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002859             Payroll Check                     758.01
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002860             Payroll Check                   2,007.69
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002861             Payroll Check                     295.55
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002862             Payroll Check                     925.95
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002863             Payroll Check                     288.21
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002864             Payroll Check                     254.99
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002865             Payroll Check                     864.85
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002866             Payroll Check                   2,185.67
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002867             Payroll Check                   1,389.44
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002868             Payroll Check                   1,583.01
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002869             Payroll Check                   1,814.21
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002870             Payroll Check                   1,352.55
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002871             Payroll Check                     838.39
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002872             Payroll Check                     699.19
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002873             Payroll Check                     824.33
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002874             Payroll Check                     627.97
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002875             Payroll Check                     771.13
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002876             Payroll Check                     451.47
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002877             Payroll Check                     417.42
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002878             Payroll Check                     945.79
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002879             Payroll Check                   2,830.62
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002880             Payroll Check                     562.19
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002881             Payroll Check                     350.29
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002882             Payroll Check                     660.87
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002883             Payroll Check                     238.39
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002884             Payroll Check                   1,336.08
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002885             Payroll Check                   1,296.72
Izard County Medical Center, LLC   FNB-5801              10/16/20        2002886             Payroll Check                     161.32
Izard County Medical Center, LLC   FNB-5801              10/16/20        Debit               EFSDU                             318.00
Izard County Medical Center, LLC   FNB-5801              10/22/20        2002887             Payroll Check                   1,063.36
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002888             Payroll Check                   1,167.66
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002889             Payroll Check                   4,617.50
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002890             Payroll Check                   2,712.31
                                   Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                                                                   Document    Page 28 of 134

CASE NAME:                         Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                       19-61608-grs (Jointly Administered)

                                                                 CASH DISBURSEMENTS DETAIL

                   Entity               Bank ID                Date         Check Number                       Payee       Amount
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002891             Payroll Check                   6,426.25
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002892             Payroll Check                     683.23
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002893             Payroll Check                   1,170.52
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002894             Payroll Check                     819.23
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002895             Payroll Check                   1,333.69
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002896             Payroll Check                     947.44
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002897             Payroll Check                   1,207.52
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002898             Payroll Check                   1,116.26
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002899             Payroll Check                   3,466.15
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002900             Payroll Check                     709.83
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002901             Payroll Check                     601.83
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002902             Payroll Check                     585.46
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002903             Payroll Check                   1,216.52
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002904             Payroll Check                     560.26
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002905             Payroll Check                   1,175.82
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002906             Payroll Check                     599.73
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002907             Payroll Check                   1,204.18
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002908             Payroll Check                     788.87
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002909             Payroll Check                   3,386.77
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002910             Payroll Check                     613.35
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002911             Payroll Check                   1,200.52
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002912             Payroll Check                     482.25
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002913             Payroll Check                     649.91
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002914             Payroll Check                     120.33
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002915             Payroll Check                     489.46
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002916             Payroll Check                     649.91
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002917             Payroll Check                     567.35
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002918             Payroll Check                     680.14
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002919             Payroll Check                     338.64
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002920             Payroll Check                     669.14
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002921             Payroll Check                     602.45
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002922             Payroll Check                   1,215.52
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002923             Payroll Check                     840.14
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002924             Payroll Check                   1,175.82
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002925             Payroll Check                     637.00
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002926             Payroll Check                     785.97
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002927             Payroll Check                   1,276.07
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002928             Payroll Check                     207.18
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002929             Payroll Check                     631.83
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002930             Payroll Check                   1,075.73
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002931             Payroll Check                   3,757.67
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002932             Payroll Check                   1,021.94
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002933             Payroll Check                   3,336.15
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002934             Payroll Check                     898.68
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002935             Payroll Check                   1,216.52
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002936             Payroll Check                     598.19
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002937             Payroll Check                   1,196.67
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002938             Payroll Check                     486.71
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002939             Payroll Check                   1,247.61
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002940             Payroll Check                     446.48
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002941             Payroll Check                     651.83
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002942             Payroll Check                     560.10
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002943             Payroll Check                   3,416.15
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002944             Payroll Check                     554.89
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002945             Payroll Check                     651.83
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002946             Payroll Check                     513.10
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002947             Payroll Check                     652.83
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002948             Payroll Check                   1,227.26
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002949             Payroll Check                   3,466.15
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002950             Payroll Check                   1,588.18
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002951             Payroll Check                   2,849.65
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002952             Payroll Check                     747.74
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002953             Payroll Check                      61.64
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002954             Payroll Check                   1,593.44
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002955             Payroll Check                   1,013.21
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002956             Payroll Check                   2,930.10
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002957             Payroll Check                   2,066.98
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002958             Payroll Check                   4,065.36
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002959             Payroll Check                     448.81
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002960             Payroll Check                     679.14
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002961             Payroll Check                     680.51
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002962             Payroll Check                   1,215.52
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002963             Payroll Check                     579.69
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002964             Payroll Check                   1,912.42
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002965             Payroll Check                     746.55
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002966             Payroll Check                   2,861.67
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002967             Payroll Check                      79.18
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002968             Payroll Check                     632.80
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002969             Payroll Check                   2,614.89
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002970             Payroll Check                     174.51
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002971             Payroll Check                   1,177.08
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002972             Payroll Check                   2,655.58
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002973             Payroll Check                     647.05
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002974             Payroll Check                   2,908.75
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002975             Payroll Check                     863.06
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002976             Payroll Check                   1,912.42
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002977             Payroll Check                   1,838.80
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002978             Payroll Check                   4,410.90
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002979             Payroll Check                   1,878.40
                                   Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56     Desc Main
                                                                   Document    Page 29 of 134

CASE NAME:                         Americore Holdings, LLC, et al.                                                           Disbursements

CASE NUMBER:                       19-61608-grs (Jointly Administered)

                                                                 CASH DISBURSEMENTS DETAIL

                   Entity               Bank ID                Date         Check Number                        Payee        Amount
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002980             Payroll Check                        365.89
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002981             Payroll Check                      3,194.05
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002982             Payroll Check                      2,110.98
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002983             Payroll Check                      5,428.34
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002984             Payroll Check                        797.16
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002985             Payroll Check                      3,193.05
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002986             Payroll Check                        451.02
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002987             Payroll Check                        217.30
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002988             Payroll Check                        549.68
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002989             Payroll Check                      1,207.74
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002990             Payroll Check                      3,914.52
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002991             Payroll Check                      2,012.17
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002992             Payroll Check                      5,052.42
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002993             Payroll Check                        459.28
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002994             Payroll Check                      1,947.99
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002995             Payroll Check                      1,249.75
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002996             Payroll Check                      3,758.67
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002997             Payroll Check                        213.40
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002998             Payroll Check                        925.38
Izard County Medical Center, LLC   FNB-5801              10/30/20        2002999             Payroll Check                      2,614.89
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003000             Payroll Check                      1,985.44
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003001             Payroll Check                      5,130.60
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003002             Payroll Check                      1,361.93
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003003             Payroll Check                        138.31
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003004             Payroll Check                      1,492.88
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003005             Payroll Check                        778.24
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003006             Payroll Check                        291.01
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003007             Payroll Check                      1,328.80
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003008             Payroll Check                      3,040.59
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003009             Payroll Check                      1,710.34
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003010             Payroll Check                      4,898.60
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003011             Payroll Check                        388.36
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003012             Payroll Check                      1,049.72
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003013             Payroll Check                      3,416.15
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003014             Payroll Check                        268.76
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003015             Payroll Check                        990.71
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003016             Payroll Check                      1,652.97
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003017             Payroll Check                      2,168.88
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003018             Payroll Check                      3,466.15
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003019             Payroll Check                      1,424.18
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003020             Payroll Check                      3,117.13
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003021             Payroll Check                      1,726.22
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003022             Payroll Check                      2,848.65
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003023             Payroll Check                      1,763.25
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003024             Payroll Check                      3,758.67
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003025             Payroll Check                      1,319.21
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003026             Payroll Check                      3,255.06
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003027             Payroll Check                        544.39
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003028             Payroll Check                      2,800.65
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003029             Payroll Check                        651.82
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003030             Payroll Check                        619.15
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003031             Payroll Check                      1,276.07
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003032             Payroll Check                        816.97
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003033             Payroll Check                      3,758.67
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003034             Payroll Check                        627.42
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003035             Payroll Check                        652.83
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003036             Payroll Check                        529.32
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003037             Payroll Check                      1,276.07
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003038             Payroll Check                        450.68
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003039             Payroll Check                      1,215.52
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003040             Payroll Check                        221.73
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003041             Payroll Check                        680.14
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003042             Payroll Check                        951.79
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003043             Payroll Check                      1,248.61
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003044-VOID        Payroll Check                        667.45
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003044-VOID        Payroll Check                       (667.45)
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003045             Payroll Check                      2,818.11
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003046             Payroll Check                      1,276.07
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003047             Payroll Check                        569.56
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003048             Payroll Check                      1,276.07
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003049             Payroll Check                        336.18
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003050             Payroll Check                        651.83
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003051             Payroll Check                         60.51
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003052             Payroll Check                      1,593.44
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003053             Payroll Check                        660.87
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003054             Payroll Check                      2,007.38
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003055             Payroll Check                        230.30
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003056             Payroll Check                      1,767.32
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003057             Payroll Check                      1,117.12
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003058             Payroll Check                      3,116.13
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003059             Payroll Check                      1,129.55
Izard County Medical Center, LLC   FNB-5801              10/30/20        2003060             Payroll Check                      3,707.67
Izard County Medical Center, LLC   FNB-5801              10/30/20        Debit               EFSDU                                318.00
Total - FNB-5801                                                                                                              431,358.64

Izard County Medical Center, LLC   FNB-5802              10/01/20        120476              AMERICAN RED CROSS                 1,085.60
Izard County Medical Center, LLC   FNB-5802              10/01/20        Wire                AMERISOURCE BERG                     118.94
Izard County Medical Center, LLC   FNB-5802              10/01/20        120477              ANTHONY ANSTON, DO, PLLC             450.00
Izard County Medical Center, LLC   FNB-5802              10/01/20        120478              CENTURYLINK                        1,011.46
                                   Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56       Desc Main
                                                                   Document    Page 30 of 134

CASE NAME:                         Americore Holdings, LLC, et al.                                                                 Disbursements

CASE NUMBER:                       19-61608-grs (Jointly Administered)

                                                                 CASH DISBURSEMENTS DETAIL

                   Entity               Bank ID                Date          Check Number                         Payee            Amount
Izard County Medical Center, LLC   FNB-5802              10/01/20        120479              CITY OF CALICO ROCK                        144.36
Izard County Medical Center, LLC   FNB-5802              10/01/20        120480              CONMED CORP                                333.77
Izard County Medical Center, LLC   FNB-5802              10/01/20        120481              Copeland, Denny                             31.35
Izard County Medical Center, LLC   FNB-5802              10/01/20        120482              ENTERGY                                 10,056.39
Izard County Medical Center, LLC   FNB-5802              10/01/20        120483              GREAT AMERICA FINANCIAL SERVICES           837.99
Izard County Medical Center, LLC   FNB-5802              10/01/20        120484              Hicks, Mary BSW                             50.00
Izard County Medical Center, LLC   FNB-5802              10/01/20        120485              KNIGHT, BETH MD                          2,000.00
Izard County Medical Center, LLC   FNB-5802              10/01/20        120486              KNOWLES TRUE VALUE                         393.90
Izard County Medical Center, LLC   FNB-5802              10/01/20        120487              LANE, ROBERT MD                          2,370.00
Izard County Medical Center, LLC   FNB-5802              10/01/20        120488              MEDLINE INDUSTRIES, INC                    224.40
Izard County Medical Center, LLC   FNB-5802              10/01/20        120489              NFS LEASING                              2,744.44
Izard County Medical Center, LLC   FNB-5802              10/01/20        120490              Southern Computer Warehouse              2,618.10
Izard County Medical Center, LLC   FNB-5802              10/01/20        120491              VERIZON WIRELESS                           560.02
Izard County Medical Center, LLC   FNB-5802              10/02/20        Debit               BANKCARD                                    50.56
Izard County Medical Center, LLC   FNB-5802              10/02/20        Debit               MERCHANT SERVICE                           289.39
Izard County Medical Center, LLC   FNB-5802              10/05/20        Debit               BAXTER HEALTHCARE CORP                     591.09
Izard County Medical Center, LLC   FNB-5802              10/05/20        Debit               First National Bank                         15.00
Izard County Medical Center, LLC   FNB-5802              10/05/20        Debit               First National Bank                         15.00
Izard County Medical Center, LLC   FNB-5802              10/05/20        Debit               First National Bank                         15.00
Izard County Medical Center, LLC   FNB-5802              10/05/20        Debit               First National Bank                         15.00
Izard County Medical Center, LLC   FNB-5802              10/05/20        Debit               Hub International Midwest Limited        5,150.59
Izard County Medical Center, LLC   FNB-5802              10/05/20        Wire                STRATEQ HEALTH, INC                     14,433.00
Izard County Medical Center, LLC   FNB-5802              10/05/20        Wire                Triton HR                                2,196.64
Izard County Medical Center, LLC   FNB-5802              10/06/20        Wire                Correct Care                            20,000.00
Izard County Medical Center, LLC   FNB-5802              10/06/20        Debit               First National Bank                         15.00
Izard County Medical Center, LLC   FNB-5802              10/06/20        Debit               Matrix Trust Company                       873.19
Izard County Medical Center, LLC   FNB-5802              10/06/20        Debit               Matrix Trust Company                       873.19
Izard County Medical Center, LLC   FNB-5802              10/06/20        Debit               Matrix Trust Company                       873.19
Izard County Medical Center, LLC   FNB-5802              10/06/20        Debit               Matrix Trust Company                       873.19
Izard County Medical Center, LLC   FNB-5802              10/06/20        Refund              MCKESSON MEDICAL SURGICAL               (1,379.00)
Izard County Medical Center, LLC   FNB-5802              10/07/20        120492              Arkansas Blue Cross and Blue Shield        957.78
Izard County Medical Center, LLC   FNB-5802              10/07/20        120493              BAXTER REGIONAL LAB CULTURES             3,689.00
Izard County Medical Center, LLC   FNB-5802              10/07/20        120494              BLACK HILLS ENERGY                         179.57
Izard County Medical Center, LLC   FNB-5802              10/07/20        120495              CINTAS LOC#572                             165.68
Izard County Medical Center, LLC   FNB-5802              10/07/20        120496              DEAN DORTON ALLEN FORD, PLLC             1,650.00
Izard County Medical Center, LLC   FNB-5802              10/07/20        120496              First National Bank                         10.00
Izard County Medical Center, LLC   FNB-5802              10/07/20        120497              FRANKS, RUSTY                               32.74
Izard County Medical Center, LLC   FNB-5802              10/07/20        120498              Hicks, Mary BSW                            100.00
Izard County Medical Center, LLC   FNB-5802              10/07/20        120499              Hudspeth, Kim                               75.15
Izard County Medical Center, LLC   FNB-5802              10/07/20        120499              IRS                                     22,144.06
Izard County Medical Center, LLC   FNB-5802              10/07/20        120500              KATHERINE FERGUSON MA, RD, LD              350.00
Izard County Medical Center, LLC   FNB-5802              10/07/20        120501              LANE, ROBERT MD                          1,920.00
Izard County Medical Center, LLC   FNB-5802              10/07/20        120501              Matrix Trust Company                       873.19
Izard County Medical Center, LLC   FNB-5802              10/07/20        120502              MEDICAL WASTE SERVICES                   2,255.00
Izard County Medical Center, LLC   FNB-5802              10/07/20        120503              MEDLINE INDUSTRIES, INC                  1,065.04
Izard County Medical Center, LLC   FNB-5802              10/07/20        120503              PAY PLUS                                     1.38
Izard County Medical Center, LLC   FNB-5802              10/07/20        120504              Press Ganey Associates                     118.45
Izard County Medical Center, LLC   FNB-5802              10/07/20        120505              SHARED MEDICAL SERVICES, INC             2,625.00
Izard County Medical Center, LLC   FNB-5802              10/07/20        120506              SIEMENS HEALTHCARE DIAGNOSTICS           2,128.66
Izard County Medical Center, LLC   FNB-5802              10/07/20        120507              Southern Computer Warehouse              1,154.45
Izard County Medical Center, LLC   FNB-5802              10/07/20        120508              STERIS CORP                                480.84
Izard County Medical Center, LLC   FNB-5802              10/07/20        120509              The Ruhof Corporation                      363.34
Izard County Medical Center, LLC   FNB-5802              10/09/20        120509              Beyond Risk Consultants                  1,725.00
Izard County Medical Center, LLC   FNB-5802              10/09/20        120509              First National Bank                         15.00
Izard County Medical Center, LLC   FNB-5802              10/13/20        Wire                Correct Care                            20,000.00
Izard County Medical Center, LLC   FNB-5802              10/13/20        Debit               First National Bank                         15.00
Izard County Medical Center, LLC   FNB-5802              10/14/20        120510              AMERICAN RED CROSS                       1,764.80
Izard County Medical Center, LLC   FNB-5802              10/14/20        Wire                AMERISOURCE BERG                           280.22
Izard County Medical Center, LLC   FNB-5802              10/14/20        120511              B&B SUPPLY STORES LLC                      114.00
Izard County Medical Center, LLC   FNB-5802              10/14/20        120512              BAXTER REGIONAL LAB CULTURES             4,588.00
Izard County Medical Center, LLC   FNB-5802              10/14/20        120513              CENTRAL LAUNDRY EQUIPMENT                   64.01
Izard County Medical Center, LLC   FNB-5802              10/14/20        120514              CINTAS LOC#572                             174.58
Izard County Medical Center, LLC   FNB-5802              10/14/20        120515              CLEANER SOLUTIONS                          150.00
                                       Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56       Desc Main
                                                                       Document    Page 31 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                                          Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                   Entity                   Bank ID                Date          Check Number                              Payee                Amount
Izard County Medical Center, LLC       FNB-5802              10/14/20        120516              ENCOMPASS GROUP, LLC                                222.43
Izard County Medical Center, LLC       FNB-5802              10/14/20        Debit               First National Bank                                   5.00
Izard County Medical Center, LLC       FNB-5802              10/14/20        Debit               First National Bank                                  15.00
Izard County Medical Center, LLC       FNB-5802              10/14/20        120517              FORT SMITH MEDICAL & JANITORIAL SUPPLY INC          687.30
Izard County Medical Center, LLC       FNB-5802              10/14/20        Cashier's check     Harps                                               500.00
Izard County Medical Center, LLC       FNB-5802              10/14/20        120518              Hudspeth, Kim                                        18.35
Izard County Medical Center, LLC       FNB-5802              10/14/20        120519              Idexx Distribution Inc                              238.33
Izard County Medical Center, LLC       FNB-5802              10/14/20        120520              INFORMATION NETWORK OF ARKANSAS                     110.00
Izard County Medical Center, LLC       FNB-5802              10/14/20        120521              LANE, ROBERT MD                                   1,730.00
Izard County Medical Center, LLC       FNB-5802              10/14/20        Debit               McKesson Corp                                     2,552.52
Izard County Medical Center, LLC       FNB-5802              10/14/20        120522              MEDLINE INDUSTRIES, INC                           1,523.14
Izard County Medical Center, LLC       FNB-5802              10/14/20        120523              MIKE DEMASS, INC.                                 1,545.04
Izard County Medical Center, LLC       FNB-5802              10/14/20        120524              NFS LEASING                                       2,029.48
Izard County Medical Center, LLC       FNB-5802              10/14/20        120525              OPTUM360                                            564.26
Izard County Medical Center, LLC       FNB-5802              10/14/20        Debit               PAY PLUS                                              2.96
Izard County Medical Center, LLC       FNB-5802              10/14/20        120526              Sanders, Casey                                       26.06
Izard County Medical Center, LLC       FNB-5802              10/14/20        Wire                Siemens                                             964.83
Izard County Medical Center, LLC       FNB-5802              10/14/20        120527              Tarter, Anita                                        50.00
Izard County Medical Center, LLC       FNB-5802              10/14/20        120528              UVC Enterprises                                     374.99
Izard County Medical Center, LLC       FNB-5802              10/14/20        120529              VERIZON WIRELESS                                    568.74
Izard County Medical Center, LLC       FNB-5802              10/14/20        120530              WAYSTAR                                           3,291.32
Izard County Medical Center, LLC       FNB-5802              10/14/20        120531              WHITE RIVER CURRENT                                  20.00
Izard County Medical Center, LLC       FNB-5802              10/15/20        Debit               AR DFA Revenue                                    6,679.78
Izard County Medical Center, LLC       FNB-5802              10/15/20        Debit               PAY PLUS                                             12.75
Izard County Medical Center, LLC       FNB-5802              10/19/20        Cashier's check     AMERICAN WELDING GAS                                668.01
Izard County Medical Center, LLC       FNB-5802              10/19/20        Debit               First National Bank                                   5.00
Izard County Medical Center, LLC       FNB-5802              10/19/20        Debit               Matrix Trust Company                                873.19
Izard County Medical Center, LLC       FNB-5802              10/20/20        120532              ALLEN DICKINSON, BSMT                               300.00
Izard County Medical Center, LLC       FNB-5802              10/20/20        120533              ANTHONY ANSTON, DO, PLLC                            450.00
Izard County Medical Center, LLC       FNB-5802              10/20/20        120534              BAXTER REGIONAL LAB CULTURES                      5,456.00
Izard County Medical Center, LLC       FNB-5802              10/20/20        Wire                Correct Care                                     20,000.00
Izard County Medical Center, LLC       FNB-5802              10/20/20        120541              DEAN DORTON ALLEN FORD, PLLC                      8,750.00
Izard County Medical Center, LLC       FNB-5802              10/20/20        Debit               First National Bank                                  15.00
Izard County Medical Center, LLC       FNB-5802              10/20/20        Wire                MCKESSON MEDICAL SURGICAL                         2,090.43
Izard County Medical Center, LLC       FNB-5802              10/20/20        120535              PERFORMANCE HEALTH SUPPLY                           182.55
Izard County Medical Center, LLC       FNB-5802              10/20/20        120536              Press Ganey Associates                               47.38
Izard County Medical Center, LLC       FNB-5802              10/20/20        120537              Shred-It USA                                         36.00
Izard County Medical Center, LLC       FNB-5802              10/20/20        120538              Southern Computer Warehouse                       6,450.99
Izard County Medical Center, LLC       FNB-5802              10/20/20        120539              UNUM                                              4,017.71
Izard County Medical Center, LLC       FNB-5802              10/20/20        120540              YELCOT                                              222.49
Izard County Medical Center, LLC       FNB-5802              10/21/20        Cashier's check     Drug Enforcement Agency                             888.00
Izard County Medical Center, LLC       FNB-5802              10/21/20        Debit               First National Bank                                   5.00
Izard County Medical Center, LLC       FNB-5802              10/21/20        Debit               IRS                                              23,084.03
Izard County Medical Center, LLC       FNB-5802              10/22/20        Wire                AMERISOURCE BERG                                  2,000.00
Izard County Medical Center, LLC       FNB-5802              10/22/20        Debit               First National Bank                                  15.00
Izard County Medical Center, LLC       FNB-5802              10/22/20        Debit               PAY PLUS                                              3.10
Izard County Medical Center, LLC       FNB-5802              10/23/20        Debit               First National Bank                                  15.00
Izard County Medical Center, LLC       FNB-5802              10/23/20        Debit               St. Alexius Corporation #1 (US Trustee fees)     16,707.64
Izard County Medical Center, LLC       FNB-5802              10/23/20        Debit               St. Alexius Corporation #1 (US Trustee fees)        975.00
Izard County Medical Center, LLC       FNB-5802              10/27/20        Wire                Correct Care                                     20,000.00
Izard County Medical Center, LLC       FNB-5802              10/27/20        Debit               First National Bank                                  15.00
Izard County Medical Center, LLC       FNB-5802              10/27/20        Debit               First National Bank                                  15.00
Izard County Medical Center, LLC       FNB-5802              10/27/20        Debit               Main Street Chks                                     37.86
Izard County Medical Center, LLC       FNB-5802              10/27/20        Debit               MCKESSON MEDICAL SURGICAL                           318.72
Izard County Medical Center, LLC       FNB-5802              10/27/20        Wire                Siemens                                           1,545.06
Izard County Medical Center, LLC       FNB-5802              10/28/20        Wire                AMERISOURCE BERG                                    189.28
Izard County Medical Center, LLC       FNB-5802              10/28/20        120542              ANTHONY ANSTON, DO, PLLC                            450.00
Izard County Medical Center, LLC       FNB-5802              10/28/20        120543              ARKANSAS DEPT OF WORKFORCE SVCS                   1,888.99
Izard County Medical Center, LLC       FNB-5802              10/28/20        120544              ASPYRA, LLC                                       3,995.40
Izard County Medical Center, LLC       FNB-5802              10/28/20        120545              BAXTER REGIONAL LAB CULTURES                      3,329.00
Izard County Medical Center, LLC       FNB-5802              10/28/20        120546              CENTURYLINK                                         717.17
Izard County Medical Center, LLC       FNB-5802              10/28/20        120547              CITY OF CALICO ROCK                                 427.59
Izard County Medical Center, LLC       FNB-5802              10/28/20        120548              EMERGENCE TELERADIOLOGY                           5,033.00
Izard County Medical Center, LLC       FNB-5802              10/28/20        Debit               First National Bank                                  10.00
Izard County Medical Center, LLC       FNB-5802              10/28/20        120549              HICKS, DANA                                          50.00
Izard County Medical Center, LLC       FNB-5802              10/28/20        120550              Hicks, Mary BSW                                      50.00
Izard County Medical Center, LLC       FNB-5802              10/28/20        120551              Jenkins, Diane                                       35.00
Izard County Medical Center, LLC       FNB-5802              10/28/20        120552              KNIGHT, BETH MD                                   2,000.00
Izard County Medical Center, LLC       FNB-5802              10/28/20        120553              LANE, ROBERT MD                                   4,125.00
Izard County Medical Center, LLC       FNB-5802              10/28/20        120554              MEDLINE INDUSTRIES, INC                             106.10
Izard County Medical Center, LLC       FNB-5802              10/28/20        120555              Sanders, Casey                                       26.06
Izard County Medical Center, LLC       FNB-5802              10/30/20        Debit               Hub International Midwest Limited                   650.00
Izard County Medical Center, LLC       FNB-5802              10/30/20        Debit               IRS                                              86,858.21
Izard County Medical Center, LLC       FNB-5802              10/30/20        Debit               IRS                                                 288.19
Izard County Medical Center, LLC       FNB-5802              10/30/20        Debit               Matrix Trust Company                                873.19
Total - FNB-5802                                                                                                                                 391,184.31


St. Alexius Hospital Corporation # 1   BOA-7479              10/02/20        Debit               Bank of America, NA                               1,252.13
St. Alexius Hospital Corporation # 1   BOA-7479              10/15/20        Debit               Bank of America, NA                                 872.65
Total - BOA-7479                                                                                                                                   2,124.78

St. Alexius Hospital Corporation # 1   BOA-7592              10/02/20        Debit               Bank of America, NA                                  19.95
Total - BOA-7592                                                                                                                                      19.95

St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202605              Alban Scientific                                  3,706.45
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202606              Allied Benefits                                  63,457.42
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202607              AmerisourceBergen                                11,965.12
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202608              Aya Healthcare Inc                               32,288.63
                                       Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56          Desc Main
                                                                       Document    Page 32 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                                Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                             Payee        Amount
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202609              Brossett Corp                          12,820.00
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202610              Electromek Diagnostics Systems          7,901.96
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202611              Fire Door Solutions                     2,757.10
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202612              Fisher Healthcare                       7,951.83
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202613              Johnson & Johnson                       9,628.53
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202614              Medtronic                               4,658.07
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202615              Philips Healthcare                     10,630.42
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202616              Royal Papers                            1,313.18
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202617              Specialists In Anesthesia              20,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202618              Staples                                 2,059.31
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202619              The Kings Midwest Division LLC         27,108.00
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202620              Thyssenkrupp                           15,724.00
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202621              Western Healthcare                     39,500.00
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202629              Sysco Food Services                     2,817.02
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202659              Thyssenkrupp                           15,724.00
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202536              Ameren Missouri                           218.05
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202537              Ameren Missouri                            24.14
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202538              Ameren Missouri                        55,475.57
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202539              Ameren Missouri                            68.95
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202540              Ameren Missouri                           435.90
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202541              Ameren Missouri                            72.82
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202542              Ameren Missouri                           359.05
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202543              Ameren Missouri                           348.72
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202544              Ameren Missouri                           261.62
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202545              Iron Mountain                             772.61
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202546              Labcorp                                 9,350.44
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202547              Mckesson Corp                          27,497.71
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202549              Spire                                      52.72
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202550              Spire                                      50.42
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202552              Spire                                      47.30
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202553              Spire                                      50.42
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202555              Waste Management                          111.79
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202548              Spire                                     166.31
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202551              Spire                                      58.15
St. Alexius Hospital Corporation # 1   USB-6886              10/02/20        202554              Sysco Food Services                       340.42
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202578              Kelly, James                              250.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202582              Merx Flooring                          21,017.64
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202601              Tauk, Nabil Hanna MD                      250.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202571              Engel, Dennis                             163.50
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202557              Abbott Rapid                           11,192.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202560              American Boiler & Mech                 10,748.54
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202561              Aramark                                   595.94
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202562              Artec                                   2,850.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202565              BJC Healthcare                             55.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202567              CLST                                    1,089.34
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202569              Datasite                                3,206.82
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202580              Landauer                                  765.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202589              MSD                                     8,655.07
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202596              Sourcehov                                 113.95
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202602              Teleflex                                  368.01
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202556              Abbott Diagnostics                      1,470.30
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202558              Acc Business                            1,979.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202563              At&T                                   32,734.55
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202566              Boston Scientific                       4,569.07
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202572              Faultless                               3,342.79
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202573              Faultless Retail Medical                1,088.62
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202574              Foundation Building                     1,589.65
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202575              Gfi Digital                             1,026.09
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202579              Kraeger, Russell MD                       250.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202581              Medical Protective                      5,081.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202591              Platinum Code                             130.89
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202593              Rhymes Heating                          8,395.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202595              Somatics                                1,770.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202600              Sysco Food Services                       445.05
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202564              Bergen, James                              85.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202576              Gibbs Technology                        6,051.20
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202603              Terumo Medical                          3,590.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202583              Missouri Department of Revenue            899.64
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202584              Missouri Department of Revenue            938.01
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202585              Missouri Department of Revenue            923.31
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202586              Missouri Department of Revenue          1,112.44
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202587              Missouri Department of Revenue          1,138.51
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202588              Missouri Department of Revenue          1,379.83
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202592              Rejis Commission                           20.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202604              Wilkes, Delilah                         2,535.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202590              Muncao, Wendy                             296.20
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202568              Cook Medical                               88.42
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202599              Syed, Junaid Md                           250.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202597              Stryker Endoscopy                       5,141.99
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202559              Advanced Sterilization Products            91.68
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202570              Effan, Jane                                31.96
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202594              Rosenberg, Zev                            250.00
St. Alexius Hospital Corporation # 1   USB-6886              10/05/20        202577              Kamat, Sanjeev                            250.00
St. Alexius Hospital Corporation # 1   USB-6886              10/07/20        202627              Change Healthcare                      72,882.23
St. Alexius Hospital Corporation # 1   USB-6886              10/07/20        202628              Hub International Midwest              41,079.00
St. Alexius Hospital Corporation # 1   USB-6886              10/07/20        202630              Sysco Food Services                     4,724.28
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202631              Depuy Synthes                           1,630.70
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202640              Alban Scientific                        7,986.80
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202641              Allied Benefits                        42,686.86
                                       Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56         Desc Main
                                                                       Document    Page 33 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                               Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date          Check Number                            Payee       Amount
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202642              AmerisourceBergen                     13,061.87
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202643              Aya Healthcare Inc                    29,946.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202644              Beyond Risk                           12,075.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202645              Fisher Healthcare                      4,406.81
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202646              Immucor Inc                            2,854.18
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202647              Integrated Services Facility          16,923.54
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202648              J2 Medical Supply                     40,510.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202649              Matheson Tri-Gas                       3,799.36
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202650              Medtronic                              4,275.02
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202651              Netsmart Technologies                 33,613.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202652              Ortho-Clinical Diagnostics            12,334.55
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202653              Royal Papers                           2,129.75
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202654              Specialists In Anesthesia             20,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202655              Staples                                1,857.94
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202656              The Kings Midwest Division LLC        27,108.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202658              Western Healthcare                    39,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202700              Sysco Food Services                    2,795.56
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202632              American Red Cross                     1,384.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202633              Cyracom                                   74.70
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202634              Mckesson Medical                      23,650.74
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202635              Pitney Bowes                             175.82
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202637              Sysco Food Services                      408.84
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202638              Waste Management                         106.50
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202639              Waste Management                       1,518.02
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202636              Spire                                 11,046.72
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202685              Ryan, Donald                             657.53
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202691              The Board Up Company                     635.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202693              Wilkes, Delilah                        2,295.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202660              A Big Difference                         274.20
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202679              Medivators                               225.82
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202661              Aramark                                  486.05
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202662              Atlantic Personnel                       852.70
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202663              Bard Medical                              14.16
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202665              Bio-Medical Equipment                    570.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202668              Chemtron                               1,048.46
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202670              Covidien                               6,575.66
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202673              Faultless                              2,947.03
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202674              Faultless Retail Medical                 968.72
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202676              Ibm                                    2,724.56
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202677              Integra                                   79.25
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202680              Merry X-Ray                               41.94
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202681              Midwest Paging                           836.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202683              PDC                                      268.37
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202688              Stryker Spine                            147.81
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202689              Sysco Food Services                      230.78
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202690              Teleflex                                 318.93
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202692              Touchtone                                511.33
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202675              Healthlink                                69.51
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202684              Proshred Security                        300.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202687              Service Express                        4,710.19
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202671              Davita                                 7,214.22
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202678              M*Modal                                  862.12
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202666              Biotronik                                 88.79
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202686              Schmid, Craig                            500.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202669              Cook Medical                             147.59
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202667              Catlett, William                       3,586.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202672              Destefane, Rick                          250.00
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202664              Bayer Healthcare                       4,633.77
St. Alexius Hospital Corporation # 1   USB-6886              10/09/20        202682              Missouri Department of Revenue            51.85
St. Alexius Hospital Corporation # 1   USB-6886              10/12/20        202695              Stryker Endoscopy                      2,149.02
St. Alexius Hospital Corporation # 1   USB-6886              10/12/20        202696              The Shred Truck                        2,200.00
St. Alexius Hospital Corporation # 1   USB-6886              10/12/20        202694              Labcorp                                  513.33
St. Alexius Hospital Corporation # 1   USB-6886              10/13/20        202698              Winkelmann Sons Drug                   2,114.00
St. Alexius Hospital Corporation # 1   USB-6886              10/13/20        202699              H&G/Schultz Door                         297.65
St. Alexius Hospital Corporation # 1   USB-6886              10/13/20        202697              Surgical Direct                        3,697.48
St. Alexius Hospital Corporation # 1   USB-6886              10/13/20        202697              Surgical Direct                       (3,697.48)
St. Alexius Hospital Corporation # 1   USB-6886              10/15/20        246                 Bank Fee                               5,481.78
St. Alexius Hospital Corporation # 1   USB-6886              10/15/20        202701              Sysco Food Services                    5,022.78
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202706              Alban Scientific                       2,921.13
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202707              Allied Benefits                       35,184.77
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202708              AmerisourceBergen                     14,932.28
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202709              Aya Healthcare Inc                    44,356.13
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202710              Brossett Corp                         10,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202711              CDW                                    3,295.90
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202712              Fisher Healthcare                     11,962.45
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202713              J2 Medical Supply                     29,868.40
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202714              Job Target                             1,250.00
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202715              John Beal Inc                         38,974.36
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202716              Prepaid Credit Card                    6,612.69
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202717              Specialists in Anesthesia PC          20,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202718              The Kings Midwest Division LLC        27,108.00
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202719              Thyssenkrupp                          37,834.35
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202720              Western Healthcare                    39,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202752              Sysco                                  3,834.58
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202702              American Red Cross                     3,748.00
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202704              Missouri American Water                   13.93
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202703              Mckesson Medical                      15,099.91
St. Alexius Hospital Corporation # 1   USB-6886              10/16/20        202705              Sysco                                    423.90
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202738              Ryan, Donald                           1,372.67
                                       Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56          Desc Main
                                                                       Document    Page 34 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                                         Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date          Check Number                             Payee                Amount
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202744              Wilkes, Delilah                                  2,775.00
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202748              Brentano, Gregory                               20,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202726              Change Healthcare                                2,592.22
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202727              Edwards Lifesciences                               570.92
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202729              GE Health Repairs                                   86.95
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202730              H&G/Schultz Door                                 1,526.95
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202732              Medtronic                                          105.45
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202733              Merry X-Ray                                         19.40
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202734              MSD                                              1,597.61
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202735              Premier Global                                      26.62
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202736              Rottler Pest Control                               975.00
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202740              Stericycle                                       3,813.55
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202749              Topps Paving                                    13,311.00
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202751              Ortho-Clinical Diagnostics                         220.65
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202722              Airgas                                           6,156.67
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202723              AT&T                                             1,079.89
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202724              AT&T                                               726.28
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202728              Faultless                                        1,108.80
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202737              Royal Papers                                        95.77
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202741              Surgical Direct                                  2,603.80
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202742              WCP                                              1,900.00
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202743              Werfen USA                                         157.78
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202725              Boston Scientific                                2,698.29
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202739              Sprint                                             368.01
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202746              Xo Communications                                1,064.29
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202721              Abbott Diagnostics                                 822.17
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202745              World Point                                        514.43
St. Alexius Hospital Corporation # 1   USB-6886              10/20/20        202731              Kardell Plumbing                                 1,022.00
St. Alexius Hospital Corporation # 1   USB-6886              10/21/20        202750              Agiliti Health                                   1,664.55
St. Alexius Hospital Corporation # 1   USB-6886              10/21/20        202753              Sysco                                            5,514.30
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        Wire                Izard County Medical Center (US Trustee fee    (17,682.64)
                                                                                                 reimbursement)
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202777              Alban Scientific                                 2,485.47
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202778              Allied Benefits                                 51,186.85
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202781              AmerisourceBergen                                8,524.82
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202782              Aya Healthcare Inc                              31,847.62
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202783              J2 Medical Supply                               23,535.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202785              Pitney Bowes                                     1,500.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202786              Royal Papers                                     1,170.83
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202787              Specialists in Anesthesia PC                    20,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202789              The Kings Midwest Division LLC                  27,108.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202790              Western Healthcare                              39,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202794              Staples                                          3,693.21
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202827              Sysco                                            3,044.96
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202797              Ryan, Donald                                       635.70
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202760              Engel, Dennis                                      303.53
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202770              Reimbursement Specialists                        1,750.68
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202767              KCI USA                                            919.57
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202771              Sourcehov                                          113.95
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202772              Sysco                                              310.72
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202755              Surgical Direct                                  4,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202756              Abbott Ambulance                                 1,655.71
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202757              Aramark                                            555.23
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202762              Faultless                                        1,102.72
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202763              Fire Door Solutions                              2,953.22
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202764              Gfi Digital                                      5,453.63
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202766              Kardell Plumbing                                 2,650.50
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202769              Mertzlufft, Mary                                    48.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202796              Custom Metal Fabrication                         4,500.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202768              Medcuro Manufacturing                              854.49
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202773              Terumo Medical                                     323.57
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202775              Wilkes, Delilah                                  2,085.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202795              Stryker Orthepaedics                             6,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202759              ECFMG                                               55.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202774              Travelers                                      141,531.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202754              Biotronik                                       19,100.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202758              Dent, Bryan                                        163.00
St. Alexius Hospital Corporation # 1   USB-6886              10/23/20        202761              Faultless                                        4,072.76
St. Alexius Hospital Corporation # 1   USB-6886              10/26/20        202779              Ameren Missouri                                    225.55
St. Alexius Hospital Corporation # 1   USB-6886              10/26/20        202780              Ameren Missouri                                 13,371.90
St. Alexius Hospital Corporation # 1   USB-6886              10/26/20        202791              Ferguson                                        62,715.02
St. Alexius Hospital Corporation # 1   USB-6886              10/26/20        202793              US Trustee                                     118,643.00
St. Alexius Hospital Corporation # 1   USB-6886              10/26/20        Debit               Abbott Laboratories                              2,094.17
St. Alexius Hospital Corporation # 1   USB-6886              10/26/20        Debit - Returned    Abbott Laboratories                             (2,094.17)
St. Alexius Hospital Corporation # 1   USB-6886              10/26/20        Debit               Bank Fee                                            50.00
St. Alexius Hospital Corporation # 1   USB-6886              10/27/20        202776              Abbott Laboratories                              2,094.17
St. Alexius Hospital Corporation # 1   USB-6886              10/27/20        202784              Mckesson Corp                                   11,606.47
St. Alexius Hospital Corporation # 1   USB-6886              10/27/20        202788              Sysco                                              133.52
St. Alexius Hospital Corporation # 1   USB-6886              10/27/20        202792              First Insurance Funding                         19,344.05
St. Alexius Hospital Corporation # 1   USB-6886              10/28/20        202828              Sysco                                            4,645.07
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        259                 Netsmart Technologies - returned                 4,480.00
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        259                 Netsmart Technologies - returned                (4,480.00)
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202800              ALBAN SCIENTIFIC                                 3,033.08
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202801              ALLIED BENEFITS SYSTEMS                         50,833.03
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202812              AmerisourceBergen                                8,876.81
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202813              Aya Healthcare Inc                              28,784.50
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202814              CDW                                             30,020.17
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202815              Fisher Healthcare                                5,943.78
                                       Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56         Desc Main
                                                                       Document    Page 35 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                               Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                             Payee       Amount
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202816              J2 MEDICAL SUPPLY                      21,170.00
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202819              Ortho-Clinical Diagnostics             13,744.01
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202821              Prepaid Credit Card                     5,398.98
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202823              ROYAL PAPERS                            3,022.97
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202824              Siemens Healthcare Diagnostics         15,200.00
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202825              SPECIALISTS IN ANESTHESIA              20,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202826              STAPLES                                 1,303.07
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202831              WESTERN HEALTHCARE                     39,000.00
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        Debit               Sysco                                   2,867.93
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202840              Engel, Dennis                             127.90
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202856              Wilkes, Delilah                         2,610.00
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202837              Carefusion                              1,246.85
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202845              H&G/SCHULTZ DOOR                        1,827.33
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202835              ARAMARK                                   658.81
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202839              DATASITE                                3,139.22
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202847              Impact Medical                          1,346.79
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202848              Integrated Services Facility              783.25
St. Alexius Hospital Corporation # 1   USB-6886              10/30/20        202851              MFI Medical Equipment Inc                 177.98
                                                                                                                                     2,390,396.96

St. Alexius Hospital Corporation # 1   USB-6878              10/01/20        24425               Payroll Check                            540.46
St. Alexius Hospital Corporation # 1   USB-6878              10/01/20        24428               Payroll Check                            178.62
St. Alexius Hospital Corporation # 1   USB-6878              10/01/20        24427               Payroll Check                            144.46
St. Alexius Hospital Corporation # 1   USB-6878              10/01/20        24426               Payroll Check                             95.08
St. Alexius Hospital Corporation # 1   USB-6878              10/02/20        24423               Payroll Check                             16.23
St. Alexius Hospital Corporation # 1   USB-6878              10/02/20        24424               Payroll Check                            110.00
St. Alexius Hospital Corporation # 1   USB-6878              10/02/20        24432               Payroll Check                             96.96
St. Alexius Hospital Corporation # 1   USB-6878              10/02/20        24433               Payroll Check                            496.15
St. Alexius Hospital Corporation # 1   USB-6878              10/05/20        24430               Payroll Check                            100.92
St. Alexius Hospital Corporation # 1   USB-6878              10/05/20        24435               Payroll Check                             97.36
St. Alexius Hospital Corporation # 1   USB-6878              10/05/20        24434               Payroll Check                             91.42
St. Alexius Hospital Corporation # 1   USB-6878              10/06/20        Debit               Wage Works                             2,572.65
St. Alexius Hospital Corporation # 1   USB-6878              10/07/20        100607              Wage Works                               360.00
St. Alexius Hospital Corporation # 1   USB-6878              10/07/20        100608              Wage Works                             2,198.65
St. Alexius Hospital Corporation # 1   USB-6878              10/07/20        100609              Wage Works                            11,274.01
St. Alexius Hospital Corporation # 1   USB-6878              10/07/20        Debit               Paylocity (payroll)                  416,294.12
St. Alexius Hospital Corporation # 1   USB-6878              10/08/20        24511               Payroll Check                          3,032.58
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        19098               Payroll Check                           (134.78)
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        19592               Payroll Check                           (415.13)
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        19963               Payroll Check                           (142.51)
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        20000               Payroll Check                           (193.60)
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        20895               Payroll Check                           (363.79)
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        21105               Payroll Check                            (12.40)
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        21120               Payroll Check                           (121.90)
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        21628               Payroll Check                           (102.78)
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        21701               Payroll Check                         (1,418.77)
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        22018               Payroll Check                            (25.62)
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        22532               Payroll Check                             (7.45)
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        22932               Payroll Check                               -
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24436               Payroll Check                            423.18
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24437               Payroll Check                          2,339.64
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24438               Payroll Check                             12.40
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24439               Payroll Check                            142.86
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24440               Payroll Check                            121.90
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24441               Payroll Check                            607.25
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24442               Payroll Check                            716.81
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24443               Payroll Check                            480.68
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24444               Payroll Check                          1,050.02
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24445               Payroll Check                             37.23
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24446               Payroll Check                          1,049.89
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24447               Payroll Check                          2,119.73
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24448               Payroll Check                             84.62
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24449               Payroll Check                             43.34
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24450               Payroll Check                            791.50
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24451               Payroll Check                          2,027.82
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24452               Payroll Check                            833.14
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24453               Payroll Check                            731.81
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24454               Payroll Check                          3,672.11
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24455               Payroll Check                            178.83
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24456               Payroll Check                            578.72
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24457               Payroll Check                            682.99
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24458               Payroll Check                            905.27
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24459               Payroll Check                            869.12
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24460               Payroll Check                            874.57
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24461               Payroll Check                             40.24
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24462               Payroll Check                            135.22
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24463               Payroll Check                          1,692.35
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24464               Payroll Check                          1,796.58
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24465               Payroll Check                             96.39
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24466               Payroll Check                            134.78
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24467               Payroll Check                          1,643.82
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24468               Payroll Check                            193.60
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24469               Payroll Check                            163.32
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24470               Payroll Check                            424.86
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24471               Payroll Check                          1,321.53
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24472               Payroll Check                            949.73
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24473               Payroll Check                             24.00
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24474               Payroll Check                          1,418.77
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24475               Payroll Check                            306.45
                                       Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56       Desc Main
                                                                       Document    Page 36 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                             Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                           Payee       Amount
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24476               Payroll Check                        1,215.78
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24477               Payroll Check                           51.48
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24478               Payroll Check                        2,411.28
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24479               Payroll Check                           98.92
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24480               Payroll Check                          363.79
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24481               Payroll Check                          891.01
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24482               Payroll Check                           24.17
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24483               Payroll Check                        1,861.60
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24484               Payroll Check                            7.45
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24485               Payroll Check                          776.32
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24486               Payroll Check                          399.79
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24487               Payroll Check                        1,310.47
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24488               Payroll Check                          305.17
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24489               Payroll Check                          492.03
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24490               Payroll Check                           71.56
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24491               Payroll Check                           28.49
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24492               Payroll Check                        1,234.90
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24493               Payroll Check                        1,047.33
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24494               Payroll Check                          618.17
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24495               Payroll Check                          806.29
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24496               Payroll Check                          444.43
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24497               Payroll Check                          574.77
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24498               Payroll Check                          484.59
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24499               Payroll Check                        1,005.02
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24500               Payroll Check                          950.46
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24501               Payroll Check                        1,171.29
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24502               Payroll Check                          560.40
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24503               Payroll Check                        1,091.39
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24504               Payroll Check                          644.85
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24505               Payroll Check                          872.71
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24506               Payroll Check                          513.48
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24507               Payroll Check                          147.68
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24508               Payroll Check                        1,795.25
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24509               Payroll Check                        1,242.43
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24510               Payroll Check                        2,793.68
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24512               Payroll Check                        2,258.45
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24513               Payroll Check                        1,377.16
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24514               Payroll Check                        1,178.23
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24515               Payroll Check                        2,109.52
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24516               Payroll Check                           81.54
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        24517               Payroll Check                        1,172.16
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        100610              Payroll Check                          353.98
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        100611              Payroll Check                          787.16
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        100612              Payroll Check                          164.06
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        100613              Payroll Check                        1,078.00
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        100614              Payroll Check                          502.16
St. Alexius Hospital Corporation # 1   USB-6878              10/09/20        100271              Payroll Check                          (84.62)
St. Alexius Hospital Corporation # 1   USB-6878              10/12/20        100615              Payroll Check                          432.63
St. Alexius Hospital Corporation # 1   USB-6878              10/12/20        100617              VSP                                  2,612.30
St. Alexius Hospital Corporation # 1   USB-6878              10/13/20        100618              Payroll Check                          953.26
St. Alexius Hospital Corporation # 1   USB-6878              10/13/20        24520               Payroll Check                          540.46
St. Alexius Hospital Corporation # 1   USB-6878              10/13/20        24528               Payroll Check                          496.15
St. Alexius Hospital Corporation # 1   USB-6878              10/13/20        24523               Payroll Check                          267.92
St. Alexius Hospital Corporation # 1   USB-6878              10/13/20        24522               Payroll Check                          144.46
St. Alexius Hospital Corporation # 1   USB-6878              10/13/20        24526               Payroll Check                          138.46
St. Alexius Hospital Corporation # 1   USB-6878              10/13/20        24519               Payroll Check                          110.00
St. Alexius Hospital Corporation # 1   USB-6878              10/13/20        24521               Payroll Check                           95.08
St. Alexius Hospital Corporation # 1   USB-6878              10/13/20        Debit               IRS                                166,892.40
St. Alexius Hospital Corporation # 1   USB-6878              10/14/20        Debit               John Hancock 401K                   27,662.02
St. Alexius Hospital Corporation # 1   USB-6878              10/14/20        Debit               Wage Works                             865.94
St. Alexius Hospital Corporation # 1   USB-6878              10/15/20        Debit               MO Revenue Tax                      22,283.50
St. Alexius Hospital Corporation # 1   USB-6878              10/15/20        100616              Unum / Provident                     9,030.94
St. Alexius Hospital Corporation # 1   USB-6878              10/16/20        Debit               Aetna Health                        10,918.81
St. Alexius Hospital Corporation # 1   USB-6878              10/16/20        24527               Payroll Check                           98.19
St. Alexius Hospital Corporation # 1   USB-6878              10/16/20        24529               Payroll Check                           93.25
St. Alexius Hospital Corporation # 1   USB-6878              10/16/20        24530               Payroll Check                           89.06
St. Alexius Hospital Corporation # 1   USB-6878              10/16/20        24525               Payroll Check                           73.61
St. Alexius Hospital Corporation # 1   USB-6878              10/16/20        24518               Payroll Check                           16.41
St. Alexius Hospital Corporation # 1   USB-6878              10/20/20        Debit               Wage Works                           1,340.31
St. Alexius Hospital Corporation # 1   USB-6878              10/22/20        Debit               Paylocity (payroll)                435,646.47
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24531               Payroll Check                          581.12
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24532               Payroll Check                        1,642.58
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24533               Payroll Check                          224.38
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24534               Payroll Check                          869.06
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24535               Payroll Check                           72.50
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24536               Payroll Check                          709.10
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24537               Payroll Check                          134.86
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24538               Payroll Check                        1,154.54
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24539               Payroll Check                           74.45
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24540               Payroll Check                        1,052.18
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24541               Payroll Check                          790.03
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24542               Payroll Check                        1,792.36
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24543               Payroll Check                        1,545.00
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24544               Payroll Check                          261.43
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24545               Payroll Check                          763.75
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24546               Payroll Check                        1,956.91
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24547               Payroll Check                        1,598.75
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24548               Payroll Check                          814.40
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24549               Payroll Check                          715.79
                                       Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56            Desc Main
                                                                       Document    Page 37 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                                  Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                               Payee        Amount
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24550               Payroll Check                            2,885.76
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24551               Payroll Check                              135.81
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24552               Payroll Check                               61.50
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24553               Payroll Check                              969.36
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24554               Payroll Check                              922.24
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24555               Payroll Check                              886.13
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24556               Payroll Check                              113.62
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24557               Payroll Check                              226.69
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24558               Payroll Check                            1,414.76
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24559               Payroll Check                               51.16
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24560               Payroll Check                            1,943.99
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24561               Payroll Check                              353.43
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24562               Payroll Check                              871.44
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        100619              Payroll Check                            1,210.30
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24563               Payroll Check                              212.12
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24564               Payroll Check                              424.00
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24565               Payroll Check                            1,532.06
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24566               Payroll Check                               53.45
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24567               Payroll Check                              868.22
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24568               Payroll Check                              679.62
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24569               Payroll Check                            1,275.95
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24570               Payroll Check                               53.20
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24571               Payroll Check                            2,646.01
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24572               Payroll Check                              146.22
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24573               Payroll Check                              805.75
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24574               Payroll Check                            1,127.18
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24575               Payroll Check                              401.98
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24576               Payroll Check                               95.04
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24577               Payroll Check                              115.36
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24578               Payroll Check                              692.68
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24579               Payroll Check                               51.82
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24580               Payroll Check                              183.27
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24581               Payroll Check                            1,211.96
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24582               Payroll Check                            1,076.65
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24583               Payroll Check                              633.07
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24584               Payroll Check                              798.04
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24585               Payroll Check                              413.47
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24586               Payroll Check                              572.86
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24587               Payroll Check                              428.64
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24588               Payroll Check                            1,140.71
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24589               Payroll Check                            1,122.10
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24590               Payroll Check                              644.85
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24591               Payroll Check                              864.49
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24592               Payroll Check                            1,278.78
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24593               Payroll Check                               73.26
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24594               Payroll Check                              672.51
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24595               Payroll Check                            1,795.25
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24596               Payroll Check                            1,242.43
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24597               Payroll Check                            5,117.23
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24598               Payroll Check                            5,508.13
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24599               Payroll Check                            2,058.45
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24600               Payroll Check                            1,377.16
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24601               Payroll Check                               41.37
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24602               Payroll Check                            1,187.57
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24603               Payroll Check                            2,093.36
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24604               Payroll Check                              798.87
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        24605               Payroll Check                            1,199.05
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        Debit               Paylocity (payroll processing)           9,134.25
St. Alexius Hospital Corporation # 1   USB-6878              10/23/20        100626              Payroll Check                              467.84
St. Alexius Hospital Corporation # 1   USB-6878              10/26/20        100621              Payroll Check                              370.85
St. Alexius Hospital Corporation # 1   USB-6878              10/26/20        24614               Payroll Check                              138.46
St. Alexius Hospital Corporation # 1   USB-6878              10/27/20        Debit               Wage Works                               1,322.54
St. Alexius Hospital Corporation # 1   USB-6878              10/27/20        100625              Payroll Check                              973.50
St. Alexius Hospital Corporation # 1   USB-6878              10/27/20        100622              Payroll Check                              883.57
St. Alexius Hospital Corporation # 1   USB-6878              10/27/20        100623              Payroll Check                               84.00
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100646              Bonus Check                              2,789.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100653              Bonus Check                              5,453.55
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100701              Bonus Check                              2,749.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100715              Bonus Check                              4,922.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100750              Bonus Check                              5,244.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100766              Bonus Check                              6,013.47
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100821              Bonus Check                              3,077.92
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100824              Bonus Check                              2,853.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100837              Bonus Check                              4,856.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100856              Bonus Check                              5,550.42
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100869              Bonus Check                              5,244.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100659              Bonus Check                              4,794.12
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100668              Bonus Check                              2,885.28
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100676              Bonus Check                              2,813.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100712              Bonus Check                              4,909.12
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100764              Bonus Check                              2,783.48
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100767              Bonus Check                              3,176.35
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100782              Bonus Check                              4,856.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100838              Bonus Check                              4,856.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100859              Bonus Check                              2,891.63
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100861              Bonus Check                              2,813.48
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100870              Bonus Check                              2,763.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100936              Bonus Check                              1,208.36
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100905              Bonus Check                              5,310.20
                                       Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                                                                       Document    Page 38 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                       Payee       Amount
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100912              Bonus Check                     1,157.23
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100915              Bonus Check                     3,057.92
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100928              Bonus Check                     2,798.47
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100931              Bonus Check                     2,753.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100628              Bonus Check                     4,856.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100660              Bonus Check                     2,966.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100679              Bonus Check                     5,323.90
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100697              Bonus Check                     2,976.00
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100709              Bonus Check                     3,637.27
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100710              Bonus Check                     4,856.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100713              Bonus Check                     4,909.12
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100732              Bonus Check                     2,768.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100733              Bonus Check                     1,167.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100734              Bonus Check                     5,614.94
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100735              Bonus Check                     4,909.12
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100742              Bonus Check                     2,859.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100752              Bonus Check                     2,783.48
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100759              Bonus Check                     4,856.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100779              Bonus Check                     2,915.43
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100784              Bonus Check                     4,962.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100793              Bonus Check                     5,284.21
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100822              Bonus Check                     5,184.21
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100825              Bonus Check                     5,244.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100835              Bonus Check                     2,813.48
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100853              Bonus Check                     3,422.97
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100903              Bonus Check                     5,080.88
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100910              Bonus Check                     3,512.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100929              Bonus Check                     2,853.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100933              Bonus Check                     4,932.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100647              Bonus Check                     2,853.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100655              Bonus Check                     2,813.48
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100663              Bonus Check                     2,853.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100704              Bonus Check                     4,862.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100706              Bonus Check                     3,500.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100719              Bonus Check                     2,853.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100747              Bonus Check                     1,167.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100751              Bonus Check                     5,224.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100770              Bonus Check                     3,041.55
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100771              Bonus Check                     2,843.18
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100776              Bonus Check                     1,246.77
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100808              Bonus Check                     3,120.65
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100810              Bonus Check                     2,833.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100836              Bonus Check                     4,962.05
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100845              Bonus Check                     1,320.25
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100854              Bonus Check                     5,184.33
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100894              Bonus Check                     3,393.30
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100918              Bonus Check                     2,813.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100657              Bonus Check                     2,930.62
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100658              Bonus Check                     4,975.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100667              Bonus Check                     3,471.00
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100677              Bonus Check                     2,853.18
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100687              Bonus Check                     3,219.88
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100703              Bonus Check                     4,862.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100722              Bonus Check                     3,146.65
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100723              Bonus Check                     6,455.25
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100729              Bonus Check                     2,813.48
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100746              Bonus Check                     5,270.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100797              Bonus Check                     2,568.40
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100800              Bonus Check                     2,851.16
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100805              Bonus Check                     2,967.00
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100814              Bonus Check                     4,962.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100827              Bonus Check                     4,975.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100832              Bonus Check                     5,250.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100867              Bonus Check                     2,905.86
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100895              Bonus Check                     2,866.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100900              Bonus Check                     3,077.92
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100911              Bonus Check                     1,207.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100919              Bonus Check                     3,209.96
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100630              Bonus Check                     2,853.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100636              Bonus Check                     3,051.92
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100661              Bonus Check                     2,753.80
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100720              Bonus Check                     4,856.18
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100740              Bonus Check                     5,220.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100785              Bonus Check                     1,173.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100815              Bonus Check                     2,743.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100885              Bonus Check                     3,041.54
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100914              Bonus Check                     4,836.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100932              Bonus Check                     2,699.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100795              Bonus Check                     4,786.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100849              Bonus Check                     5,425.33
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100828              Bonus Check                     1,212.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100842              Bonus Check                     5,245.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100857              Bonus Check                     5,317.95
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100887              Bonus Check                     5,362.94
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100714              Bonus Check                     1,167.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100768              Bonus Check                     1,207.09
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100643              Bonus Check                     3,015.54
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100938              Bonus Check                     3,343.29
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100675              Bonus Check                     2,723.79
                                       Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                                                                       Document    Page 39 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                       Payee       Amount
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100736              Bonus Check                     2,748.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100789              Bonus Check                     2,773.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100794              Bonus Check                     3,068.31
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100796              Bonus Check                     2,723.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100801              Bonus Check                     1,512.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100846              Bonus Check                     3,021.65
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100906              Bonus Check                     1,617.66
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100739              Bonus Check                     2,813.47
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100748              Bonus Check                     2,708.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100721              Bonus Check                     2,773.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100926              Bonus Check                     5,323.90
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100889              Bonus Check                     2,644.41
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100640              Bonus Check                     2,853.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100673              Bonus Check                     2,853.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100724              Bonus Check                     1,647.81
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100744              Bonus Check                     2,733.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100868              Bonus Check                     3,443.98
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100891              Bonus Check                     1,200.24
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100833              Bonus Check                     2,853.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100930              Bonus Check                     3,072.92
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100698              Bonus Check                     1,621.81
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100818              Bonus Check                     1,608.12
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100927              Bonus Check                     3,077.92
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100778              Bonus Check                     2,941.54
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100786              Bonus Check                     2,853.16
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100809              Bonus Check                     2,849.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100855              Bonus Check                     3,343.28
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100866              Bonus Check                     2,828.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100898              Bonus Check                     2,773.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100645              Bonus Check                     4,970.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100680              Bonus Check                     4,909.12
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100718              Bonus Check                     5,040.97
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100725              Bonus Check                     5,244.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100934              Bonus Check                     4,910.03
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100686              Bonus Check                     3,397.00
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100629              Bonus Check                     4,856.18
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100637              Bonus Check                     3,133.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100649              Bonus Check                     5,107.40
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100666              Bonus Check                     5,270.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100682              Bonus Check                     1,238.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100683              Bonus Check                     4,856.15
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100694              Bonus Check                     4,922.13
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100699              Bonus Check                     4,962.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100745              Bonus Check                     4,856.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100753              Bonus Check                     3,015.54
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100761              Bonus Check                     4,856.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100774              Bonus Check                     4,831.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100804              Bonus Check                     5,425.33
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100817              Bonus Check                     2,673.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100820              Bonus Check                     5,094.39
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100823              Bonus Check                     1,207.09
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100830              Bonus Check                     5,349.90
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100850              Bonus Check                     4,856.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100874              Bonus Check                     4,869.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100884              Bonus Check                     5,067.88
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100901              Bonus Check                     4,856.20
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100916              Bonus Check                     2,723.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100917              Bonus Check                     3,249.65
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100921              Bonus Check                     5,094.40
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100731              Bonus Check                     3,868.36
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100873              Bonus Check                     2,331.15
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100902              Bonus Check                     4,806.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100908              Bonus Check                     4,856.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100728              Bonus Check                     4,879.12
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100654              Bonus Check                     1,258.22
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100641              Bonus Check                     1,259.77
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100685              Bonus Check                     1,246.77
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100690              Bonus Check                     1,205.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100691              Bonus Check                     1,226.31
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100711              Bonus Check                     2,853.17
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100741              Bonus Check                       666.35
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100772              Bonus Check                     1,167.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100775              Bonus Check                       632.11
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100787              Bonus Check                     1,167.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100829              Bonus Check                     1,167.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100841              Bonus Check                     1,190.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100852              Bonus Check                     1,197.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100872              Bonus Check                     3,432.98
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100888              Bonus Check                     1,192.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100664              Bonus Check                     2,930.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100669              Bonus Check                     2,728.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100749              Bonus Check                     2,773.78
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100831              Bonus Check                     2,773.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100878              Bonus Check                     2,813.48
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100883              Bonus Check                     2,808.49
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100890              Bonus Check                     4,005.23
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100652              Bonus Check                     1,226.92
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100700              Bonus Check                     1,167.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100639              Bonus Check                     1,207.08
                                       Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                                                                       Document    Page 40 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                       Payee       Amount
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100644              Bonus Check                     1,207.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100678              Bonus Check                     1,099.09
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100707              Bonus Check                     1,251.10
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100716              Bonus Check                     1,238.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100717              Bonus Check                     1,187.23
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100738              Bonus Check                     1,180.39
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100773              Bonus Check                     1,348.25
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100780              Bonus Check                     1,207.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100839              Bonus Check                     1,207.07
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100862              Bonus Check                     1,258.21
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100863              Bonus Check                     3,681.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100877              Bonus Check                     1,264.10
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100881              Bonus Check                     1,213.24
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100897              Bonus Check                     1,277.10
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100696              Bonus Check                     1,212.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100755              Bonus Check                     1,152.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100798              Bonus Check                       967.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100811              Bonus Check                     1,213.22
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100651              Bonus Check                     1,207.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100662              Bonus Check                     1,267.63
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100672              Bonus Check                     1,207.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100743              Bonus Check                     1,335.25
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100757              Bonus Check                     1,207.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100760              Bonus Check                     1,335.26
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100777              Bonus Check                     1,207.09
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100799              Bonus Check                     1,207.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100819              Bonus Check                     1,267.63
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100848              Bonus Check                     1,187.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100858              Bonus Check                     1,207.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100907              Bonus Check                     1,267.63
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100923              Bonus Check                     1,293.63
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100631              Bonus Check                     2,648.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100896              Bonus Check                     2,779.18
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100864              Bonus Check                     1,202.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100892              Bonus Check                     1,197.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100635              Bonus Check                     1,167.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100726              Bonus Check                     1,127.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100670              Bonus Check                     1,310.18
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100692              Bonus Check                     1,223.36
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100695              Bonus Check                     1,251.10
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100756              Bonus Check                     1,220.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100788              Bonus Check                     3,676.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100816              Bonus Check                     1,173.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100880              Bonus Check                     1,097.24
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100904              Bonus Check                     1,167.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100909              Bonus Check                     1,145.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100925              Bonus Check                     1,207.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100642              Bonus Check                     1,167.39
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100671              Bonus Check                     1,299.09
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100702              Bonus Check                     1,187.22
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100705              Bonus Check                     1,167.22
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100730              Bonus Check                     1,038.36
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100847              Bonus Check                     3,432.98
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100899              Bonus Check                     1,180.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100920              Bonus Check                     1,218.21
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100632              Bonus Check                     1,238.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100648              Bonus Check                     1,187.23
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100790              Bonus Check                     1,012.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100791              Bonus Check                     1,143.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100792              Bonus Check                      1,219.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100844              Bonus Check                      1,216.92
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100893              Bonus Check                      1,107.24
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100913              Bonus Check                      1,220.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100754              Bonus Check                      1,167.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100650              Bonus Check                      3,681.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100922              Bonus Check                      1,335.25
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100803              Bonus Check                      1,293.63
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100688              Bonus Check                      1,167.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100737              Bonus Check                      1,152.23
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100762              Bonus Check                      1,192.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100765              Bonus Check                      1,167.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100802              Bonus Check                      1,167.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100851              Bonus Check                      1,168.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100826              Bonus Check                      1,238.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100633              Bonus Check                      5,270.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100634              Bonus Check                      5,210.21
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100656              Bonus Check                      2,644.41
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100681              Bonus Check                      1,898.60
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100689              Bonus Check                      4,856.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100708              Bonus Check                      1,053.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100727              Bonus Check                      4,962.04
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100763              Bonus Check                      1,117.39
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100781              Bonus Check                      2,773.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100935              Bonus Check                      4,882.19
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100806              Bonus Check                      5,570.87
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100840              Bonus Check                      5,349.90
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100843              Bonus Check                      5,270.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100860              Bonus Check                      3,471.00
                                       Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56     Desc Main
                                                                       Document    Page 41 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                               Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                         Payee           Amount
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100876              Bonus Check                             2,839.48
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100882              Bonus Check                             5,244.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100812              Bonus Check                             1,267.63
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100674              Bonus Check                             5,260.52
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100684              Bonus Check                             4,909.12
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100807              Bonus Check                             2,181.96
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100638              Bonus Check                             1,187.23
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100834              Bonus Check                             1,167.38
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100865              Bonus Check                             3,498.63
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100627              Bonus Check                             1,258.22
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100693              Bonus Check                               675.12
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100758              Bonus Check                             3,077.92
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100769              Bonus Check                             1,207.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100783              Bonus Check                             1,208.37
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100813              Bonus Check                             3,114.31
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100871              Bonus Check                             2,779.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100875              Bonus Check                             2,826.48
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100879              Bonus Check                             2,673.79
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100886              Bonus Check                             1,277.11
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100924              Bonus Check                             3,445.97
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        1523210             Payroll Check                           1,216.92
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        24608               Payroll Check                             540.46
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        24610               Payroll Check                             144.46
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        24607               Payroll Check                             110.00
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        24609               Payroll Check                              95.08
St. Alexius Hospital Corporation # 1   USB-6878              10/28/20        100545              Bonus Check                             1,320.25
St. Alexius Hospital Corporation # 1   USB-6878              10/29/20        Debit               IRS                                   173,076.42
St. Alexius Hospital Corporation # 1   USB-6878              10/29/20        24618               Payroll Check                              85.52
St. Alexius Hospital Corporation # 1   USB-6878              10/30/20        Debit               Bonus Check                             4,856.18
St. Alexius Hospital Corporation # 1   USB-6878              10/30/20        100940              Bonus Check                             1,167.38
St. Alexius Hospital Corporation # 1   USB-6878              10/30/20        24615               Payroll Check                              98.54
St. Alexius Hospital Corporation # 1   USB-6878              10/30/20        24606               Payroll Check                               8.14
St. Alexius Hospital Corporation # 1   USB-6878              10/30/20        100394              Payroll Check                          (1,537.43)
St. Alexius Hospital Corporation # 1   USB-6878              10/30/20        21958               Payroll Check 5/8                      (1,753.55)
Total - USB-6878                                                                                                                     2,346,239.77

TOTAL DISBURSEMENTS:                                                                                                             $   5,664,909.26
                         Case 19-61608-grs        Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                Desc Main
                                                         Document    Page 42 of 134

CASE NAME:                               Americore Holdings, LLC, et al.                                                                Receipts

CASE NUMBER:                             19-61608-grs (Jointly Administered)

                                                               CASH RECEIPTS DETAIL

                 Entity                      Bank ID              Date                            Received From                   Amount
Ellwood Medical Center Operations, LLC   USB-4983           10/09/20           Auto                                           $         83.32
Ellwood Medical Center Operations, LLC   USB-4983           10/09/20           Credit Mgmt                                              32.18
Ellwood Medical Center Operations, LLC   USB-4983           10/09/20           MR Tran Fee                                             142.38
Ellwood Medical Center Operations, LLC   USB-4983           10/09/20           Patient Payments                                        180.00
Ellwood Medical Center Operations, LLC   USB-4983           10/09/20           Rebates or refunds                                      946.31
Ellwood Medical Center Operations, LLC   USB-4983           10/19/20           Aetna                                                 7,061.70
Ellwood Medical Center Operations, LLC   USB-4983           10/19/20           MR Tran Fee                                              12.36
Ellwood Medical Center Operations, LLC   USB-4983           10/19/20           Patient Payments                                        110.00
Ellwood Medical Center Operations, LLC   USB-4983           10/26/20           VITAS                                                 1,395.22
Ellwood Medical Center Operations, LLC   USB-4983           10/26/20           Patient Payments                                        794.58
Ellwood Medical Center Operations, LLC   USB-4983           10/30/20           Day Knight Associates                                   271.19
Total - USB-4983                                                                                                                    11,029.24

Ellwood Medical Center Operations, LLC   USB-5014           10/01/20           Aetna                                                   188.60
Ellwood Medical Center Operations, LLC   USB-5014           10/01/20           Gateway Health                                          300.46
Ellwood Medical Center Operations, LLC   USB-5014           10/07/20           Highmark Inc.                                           138.96
Ellwood Medical Center Operations, LLC   USB-5014           10/07/20           Highmark Inc.                                            21.69
Ellwood Medical Center Operations, LLC   USB-5014           10/14/20           Highmark Inc.                                           105.85
Ellwood Medical Center Operations, LLC   USB-5014           10/14/20           Highmark Inc.                                        16,700.51
Ellwood Medical Center Operations, LLC   USB-5014           10/21/20           Highmark Inc.                                            68.89
Total - USB-5014                                                                                                                    17,524.96

Izard County Medical Center, LLC         FNB-5801           10/01/20           NOVITAS SOLUTION                                      3,148.67
Izard County Medical Center, LLC         FNB-5801           10/01/20           NOVITAS SOLUTION                                        153.94
Izard County Medical Center, LLC         FNB-5801           10/02/20           NOVITAS SOLUTION                                      5,709.83
Izard County Medical Center, LLC         FNB-5801           10/05/20           NOVITAS                                                 417.36
Izard County Medical Center, LLC         FNB-5801           10/06/20           NOVITAS SOLUTION                                     22,055.16
Izard County Medical Center, LLC         FNB-5801           10/06/20           Humana Ins Co                                           848.26
Izard County Medical Center, LLC         FNB-5801           10/07/20           NOVITAS                                                 369.24
Izard County Medical Center, LLC         FNB-5801           10/07/20           NOVITAS SOLUTION                                        405.23
Izard County Medical Center, LLC         FNB-5801           10/08/20           NOVITAS SOLUTION                                      3,481.52
Izard County Medical Center, LLC         FNB-5801           10/08/20           NOVITAS SOLUTION                                     61,320.00
Izard County Medical Center, LLC         FNB-5801           10/09/20           NOVITAS SOLUTION                                         43.05
Izard County Medical Center, LLC         FNB-5801           10/09/20           NOVITAS SOLUTION                                      1,542.00
Izard County Medical Center, LLC         FNB-5801           10/13/20           NOVITAS SOLUTION                                        307.88
Izard County Medical Center, LLC         FNB-5801           10/13/20           NOVITAS SOLUTION                                      2,363.98
Izard County Medical Center, LLC         FNB-5801           10/14/20           NOVITAS SOLUTION                                        167.30
Izard County Medical Center, LLC         FNB-5801           10/14/20           NOVITAS SOLUTION                                      1,077.58
Izard County Medical Center, LLC         FNB-5801           10/15/20           NOVITAS SOLUTION                                        115.46
Izard County Medical Center, LLC         FNB-5801           10/15/20           NOVITAS SOLUTION                                        278.17
Izard County Medical Center, LLC         FNB-5801           10/15/20           Humana Ins Co                                         3,052.89
Izard County Medical Center, LLC         FNB-5801           10/16/20           NOVITAS SOLUTION                                      3,702.79
Izard County Medical Center, LLC         FNB-5801           10/19/20           NOVITAS SOLUTION                                        153.94
Izard County Medical Center, LLC         FNB-5801           10/19/20           NOVITAS SOLUTION                                     12,026.84
Izard County Medical Center, LLC         FNB-5801           10/20/20           Humana AHP                                              130.17
Izard County Medical Center, LLC         FNB-5801           10/20/20           NOVITAS SOLUTION                                      6,063.84
Izard County Medical Center, LLC         FNB-5801           10/21/20           NOVITAS SOLUTION                                      3,414.92
Izard County Medical Center, LLC         FNB-5801           10/22/20           NOVITAS SOLUTION                                        769.70
Izard County Medical Center, LLC         FNB-5801           10/22/20           NOVITAS SOLUTION                                     15,764.23
Izard County Medical Center, LLC         FNB-5801           10/23/20           NOVITAS SOLUTION                                      6,649.28
Izard County Medical Center, LLC         FNB-5801           10/23/20           NOVITAS SOLUTION                                      2,831.58
Izard County Medical Center, LLC         FNB-5801           10/26/20           NOVITAS SOLUTION                                        220.45
Izard County Medical Center, LLC         FNB-5801           10/26/20           NOVITAS SOLUTION                                      8,816.69
Izard County Medical Center, LLC         FNB-5801           10/27/20           HUMANA AHP                                              130.17
Izard County Medical Center, LLC         FNB-5801           10/27/20           HUMANA INS CO                                         1,128.18
Izard County Medical Center, LLC         FNB-5801           10/27/20           NOVITAS SOLUTION                                     12,322.57
Izard County Medical Center, LLC         FNB-5801           10/28/20           NOVITAS SOLUTION                                        173.01
Izard County Medical Center, LLC         FNB-5801           10/28/20           NOVITAS                                                 409.06
Izard County Medical Center, LLC         FNB-5801           10/29/20           NOVITAS SOLUTION                                     22,512.00
Izard County Medical Center, LLC         FNB-5801           10/29/20           NOVITAS SOLUTION                                     11,632.10
Izard County Medical Center, LLC         FNB-5801           10/29/20           Humana AHP                                            1,008.63
Izard County Medical Center, LLC         FNB-5801           10/30/20           HUMANA INS CO                                            62.68
Izard County Medical Center, LLC         FNB-5801           10/30/20           NOVITAS SOLUTION                                        913.48
Total - FNB-5801                                                                                                                   217,693.83

Izard County Medical Center, LLC         FNB-5802           10/01/20           BANKCARD DEP                                              5.00
Izard County Medical Center, LLC         FNB-5802           10/01/20           MCRAR CLAIMS                                             50.26
Izard County Medical Center, LLC         FNB-5802           10/01/20           MCRAR CLAIMS                                            177.80
Izard County Medical Center, LLC         FNB-5802           10/01/20           UnitedHealthcare                                        186.74
Izard County Medical Center, LLC         FNB-5802           10/01/20           UnitedHealthcare                                        887.63
Izard County Medical Center, LLC         FNB-5802           10/02/20           ABCBS MEDIPAK MK                                         19.40
Izard County Medical Center, LLC         FNB-5802           10/02/20           ABCBS MEDIPAK MK                                      2,220.00
Izard County Medical Center, LLC         FNB-5802           10/02/20           BANKCARD DEP                                              9.00
Izard County Medical Center, LLC         FNB-5802           10/02/20           DXC TECHNOLOGY                                          384.27
Izard County Medical Center, LLC         FNB-5802           10/02/20           DXC TECHNOLOGY                                          740.40
                         Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56          Desc Main
                                                    Document    Page 43 of 134

CASE NAME:                          Americore Holdings, LLC, et al.                                                      Receipts

CASE NUMBER:                        19-61608-grs (Jointly Administered)

                                                          CASH RECEIPTS DETAIL

                 Entity                 Bank ID              Date                          Received From           Amount
Izard County Medical Center, LLC    FNB-5802           10/02/20           Marketplace                                   151.50
Izard County Medical Center, LLC    FNB-5802           10/02/20           MERCHANT SERVICE                               30.00
Izard County Medical Center, LLC    FNB-5802           10/05/20           ABCBS FEP                                      32.80
Izard County Medical Center, LLC    FNB-5802           10/05/20           Bankcard Dep                                   12.50
Izard County Medical Center, LLC    FNB-5802           10/05/20           Deposit                                     1,378.76
Izard County Medical Center, LLC    FNB-5802           10/05/20           Deposit                                     5,243.40
Izard County Medical Center, LLC    FNB-5802           10/05/20           DXC TECHNOLOGY                              1,145.89
Izard County Medical Center, LLC    FNB-5802           10/05/20           Harmony Health P                              820.32
Izard County Medical Center, LLC    FNB-5802           10/05/20           HLTH ADV AR                                   217.32
Izard County Medical Center, LLC    FNB-5802           10/05/20           HLTH ADV AR                                   978.36
Izard County Medical Center, LLC    FNB-5802           10/05/20           MERCHANT SERVICE                              160.75
Izard County Medical Center, LLC    FNB-5802           10/05/20           MERCHANT SERVICE                               30.00
Izard County Medical Center, LLC    FNB-5802           10/05/20           UnitedHealthcare                              807.56
Izard County Medical Center, LLC    FNB-5802           10/06/20           ABCBS MEDADV                                   32.92
Izard County Medical Center, LLC    FNB-5802           10/06/20           ARKANSAS TOTAL C                               22.00
Izard County Medical Center, LLC    FNB-5802           10/06/20           ARKANSAS TOTAL C                              163.44
Izard County Medical Center, LLC    FNB-5802           10/06/20           BANKCARD DEP                                   11.25
Izard County Medical Center, LLC    FNB-5802           10/06/20           BANKCARD DEP                                   12.00
Izard County Medical Center, LLC    FNB-5802           10/06/20           BANKCARD DEP                                   14.00
Izard County Medical Center, LLC    FNB-5802           10/06/20           BLUE ADVANTAGE                                 20.08
Izard County Medical Center, LLC    FNB-5802           10/07/20           ABCBS BLUE CARD                               106.61
Izard County Medical Center, LLC    FNB-5802           10/07/20           ABCBS BLUE CARD                               413.92
Izard County Medical Center, LLC    FNB-5802           10/07/20           ABCBS FEP                                   1,408.00
Izard County Medical Center, LLC    FNB-5802           10/07/20           BANKCARD DEP                                   12.00
Izard County Medical Center, LLC    FNB-5802           10/07/20           Marketplace                                   255.30
Izard County Medical Center, LLC    FNB-5802           10/07/20           MERCHANT SERVICE                              153.37
Izard County Medical Center, LLC    FNB-5802           10/07/20           PAY PLUS                                       72.86
Izard County Medical Center, LLC    FNB-5802           10/07/20           UMR NRECA                                      15.52
Izard County Medical Center, LLC    FNB-5802           10/08/20           AARP Supplementa                              409.56
Izard County Medical Center, LLC    FNB-5802           10/08/20           BANKCARD DEP                                   14.50
Izard County Medical Center, LLC    FNB-5802           10/08/20           Harmony Health P                              161.13
Izard County Medical Center, LLC    FNB-5802           10/08/20           MCRAR CLAIMS                                  177.80
Izard County Medical Center, LLC    FNB-5802           10/08/20           MCRAR CLAIMS                                4,144.83
Izard County Medical Center, LLC    FNB-5802           10/08/20           MERCHANT SERVICE                               39.81
Izard County Medical Center, LLC    FNB-5802           10/08/20           UnitedHealthcare                            5,520.75
Izard County Medical Center, LLC    FNB-5802           10/09/20           ABCBS MEDIPAK MK                               38.63
Izard County Medical Center, LLC    FNB-5802           10/09/20           BANKCARD DEP                                   44.00
Izard County Medical Center, LLC    FNB-5802           10/09/20           DXC TECHNOLOGY                                579.61
Izard County Medical Center, LLC    FNB-5802           10/09/20           DXC TECHNOLOGY                              2,066.14
Izard County Medical Center, LLC    FNB-5802           10/09/20           Harmony Health P                               40.05
Izard County Medical Center, LLC    FNB-5802           10/09/20           Marketplace                                 7,224.07
Izard County Medical Center, LLC    FNB-5802           10/09/20           MERCHANT SERVICE [CCD] MERCH DEP              100.00
Izard County Medical Center, LLC    FNB-5802           10/13/20           ABCBS AMISYS                                  343.59
Izard County Medical Center, LLC    FNB-5802           10/13/20           ABCBS AMISYS                                  278.59
Izard County Medical Center, LLC    FNB-5802           10/13/20           ABCBS MEDADV                                6,244.82
Izard County Medical Center, LLC    FNB-5802           10/13/20           ABCBS REG                                     131.04
Izard County Medical Center, LLC    FNB-5802           10/13/20           ABCBS REG                                     239.42
Izard County Medical Center, LLC    FNB-5802           10/13/20           BANKCARD DEP                                   13.00
Izard County Medical Center, LLC    FNB-5802           10/13/20           BANKCARD DEP                                   17.50
Izard County Medical Center, LLC    FNB-5802           10/13/20           BANKCARD DEP                                   18.00
Izard County Medical Center, LLC    FNB-5802           10/13/20           Harmony Health P                              339.48
Izard County Medical Center, LLC    FNB-5802           10/13/20           HLTH ADV AR                                 2,113.58
Izard County Medical Center, LLC    FNB-5802           10/13/20           Marketplace                                   148.38
Izard County Medical Center, LLC    FNB-5802           10/13/20           Marketplace                                 1,662.40
Izard County Medical Center, LLC    FNB-5802           10/13/20           MERCHANT SERVICE [CCD] MERCH DEP               64.54
Izard County Medical Center, LLC    FNB-5802           10/13/20           UnitedHealthcare                              142.60
Izard County Medical Center, LLC    FNB-5802           10/13/20           UnitedHealthcare                              373.48
Izard County Medical Center, LLC    FNB-5802           10/14/20           ABCBS BLUE CARD                                 1.31
Izard County Medical Center, LLC    FNB-5802           10/14/20           ABCBS BLUE CARD                               559.36
Izard County Medical Center, LLC    FNB-5802           10/14/20           ABCBS BLUE CARD                               149.40
Izard County Medical Center, LLC    FNB-5802           10/14/20           BANKCARD DEP                                   28.50
Izard County Medical Center, LLC    FNB-5802           10/14/20           Deposit                                       913.64
Izard County Medical Center, LLC    FNB-5802           10/14/20           Deposit                                     9,631.91
Izard County Medical Center, LLC    FNB-5802           10/14/20           MERCHANT SERVICE [CCD] MERCH DEP              140.00
Izard County Medical Center, LLC    FNB-5802           10/14/20           PAY PLUS                                      155.54
Izard County Medical Center, LLC    FNB-5802           10/15/20           36 TREAS 310                                  195.52
Izard County Medical Center, LLC    FNB-5802           10/15/20           AARP Supplementa                               35.90
Izard County Medical Center, LLC    FNB-5802           10/15/20           AARP Supplementa                              286.41
Izard County Medical Center, LLC    FNB-5802           10/15/20           BANKCARD DEP                                    8.00
Izard County Medical Center, LLC    FNB-5802           10/15/20           Harmony Health P                            1,048.30
Izard County Medical Center, LLC    FNB-5802           10/15/20           HLTH Adv ST                                    39.90
Izard County Medical Center, LLC    FNB-5802           10/15/20           MCRAR CLAIMS                                  177.80
Izard County Medical Center, LLC    FNB-5802           10/15/20           MCRAR CLAIMS                                1,150.62
Izard County Medical Center, LLC    FNB-5802           10/15/20           PAY PLUS                                      671.40
Izard County Medical Center, LLC    FNB-5802           10/16/20           ABCBS MEDIPAK MK                              117.80
                         Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56          Desc Main
                                                    Document    Page 44 of 134

CASE NAME:                          Americore Holdings, LLC, et al.                                                      Receipts

CASE NUMBER:                        19-61608-grs (Jointly Administered)

                                                          CASH RECEIPTS DETAIL

                 Entity                 Bank ID              Date                          Received From           Amount
Izard County Medical Center, LLC    FNB-5802           10/16/20           ABCBS MEDIPAK MK                            2,770.64
Izard County Medical Center, LLC    FNB-5802           10/16/20           BANKCARD DEP                                    3.00
Izard County Medical Center, LLC    FNB-5802           10/16/20           Deposit                                       342.75
Izard County Medical Center, LLC    FNB-5802           10/16/20           DXC TECHNOLOGY                                667.25
Izard County Medical Center, LLC    FNB-5802           10/16/20           DXC TECHNOLOGY                              1,812.30
Izard County Medical Center, LLC    FNB-5802           10/16/20           Harmony Health P                              451.03
Izard County Medical Center, LLC    FNB-5802           10/16/20           Marketplace                                 3,987.09
Izard County Medical Center, LLC    FNB-5802           10/16/20           UnitedHealthcare                              173.34
Izard County Medical Center, LLC    FNB-5802           10/16/20           UnitedHealthcare                              220.12
Izard County Medical Center, LLC    FNB-5802           10/19/20           ABCBS AMISYS                                  348.62
Izard County Medical Center, LLC    FNB-5802           10/19/20           ABCBS AMISYS                                6,709.44
Izard County Medical Center, LLC    FNB-5802           10/19/20           BANKCARD DEP                                   31.50
Izard County Medical Center, LLC    FNB-5802           10/19/20           DXC TECHNOLOGY                                165.11
Izard County Medical Center, LLC    FNB-5802           10/19/20           Harmony Health P                              478.38
Izard County Medical Center, LLC    FNB-5802           10/19/20           HLTH ADV AR                                   113.36
Izard County Medical Center, LLC    FNB-5802           10/19/20           HLTH ADV AR                                 1,241.45
Izard County Medical Center, LLC    FNB-5802           10/19/20           Marketplace                                   207.62
Izard County Medical Center, LLC    FNB-5802           10/19/20           Marketplace                                15,389.80
Izard County Medical Center, LLC    FNB-5802           10/19/20           MERCHANT SERVICE [CCD] MERCH DEP               53.97
Izard County Medical Center, LLC    FNB-5802           10/19/20           MERCHANT SERVICE [CCD] MERCH DEP              176.00
Izard County Medical Center, LLC    FNB-5802           10/19/20           UnitedHealthcare                            2,847.78
Izard County Medical Center, LLC    FNB-5802           10/20/20           ABCBS MEDADV                                  916.85
Izard County Medical Center, LLC    FNB-5802           10/20/20           ARKANSAS TOTAL C                              106.98
Izard County Medical Center, LLC    FNB-5802           10/20/20           BANKCARD DEP                                    5.50
Izard County Medical Center, LLC    FNB-5802           10/20/20           BANKCARD DEP                                    7.25
Izard County Medical Center, LLC    FNB-5802           10/20/20           BANKCARD DEP                                   57.25
Izard County Medical Center, LLC    FNB-5802           10/20/20           Deposit                                       750.50
Izard County Medical Center, LLC    FNB-5802           10/20/20           Deposit                                     4,139.54
Izard County Medical Center, LLC    FNB-5802           10/21/20           36 TREAS 310                                    6.32
Izard County Medical Center, LLC    FNB-5802           10/21/20           AARP Supplementa                            2,816.00
Izard County Medical Center, LLC    FNB-5802           10/21/20           ABCBS BLUE CARD                                54.00
Izard County Medical Center, LLC    FNB-5802           10/21/20           ABCBS BLUE CARD                               830.50
Izard County Medical Center, LLC    FNB-5802           10/21/20           ABCBS BLUE CARD                               115.20
Izard County Medical Center, LLC    FNB-5802           10/21/20           BANKCARD DEP                                   35.00
Izard County Medical Center, LLC    FNB-5802           10/21/20           MERCHANT SERVICE [CCD] MERCH DEP              150.00
Izard County Medical Center, LLC    FNB-5802           10/22/20           AARP Supplementa                               13.86
Izard County Medical Center, LLC    FNB-5802           10/22/20           BANKCARD DEP                                    4.00
Izard County Medical Center, LLC    FNB-5802           10/22/20           Deposit                                     2,135.33
Izard County Medical Center, LLC    FNB-5802           10/22/20           Harmony Health P                              630.38
Izard County Medical Center, LLC    FNB-5802           10/22/20           HLTH Adv ST                                    72.32
Izard County Medical Center, LLC    FNB-5802           10/22/20           HLTH Adv ST                                   700.39
Izard County Medical Center, LLC    FNB-5802           10/22/20           MCRAR CLAIMS                                  955.48
Izard County Medical Center, LLC    FNB-5802           10/22/20           MERCHANT SERVICE [CCD] MERCH DEP              227.98
Izard County Medical Center, LLC    FNB-5802           10/22/20           MERIDIAN HEALTH                                69.05
Izard County Medical Center, LLC    FNB-5802           10/22/20           PAY PLUS                                      163.11
Izard County Medical Center, LLC    FNB-5802           10/22/20           UnitedHealthcare                            1,198.68
Izard County Medical Center, LLC    FNB-5802           10/23/20           ABCBS FEP                                     508.06
Izard County Medical Center, LLC    FNB-5802           10/23/20           ABCBS MEDIPAK MK                              793.97
Izard County Medical Center, LLC    FNB-5802           10/23/20           ARKANSAS TOTAL C                               49.50
Izard County Medical Center, LLC    FNB-5802           10/23/20           BANKCARD DEP                                   35.50
Izard County Medical Center, LLC    FNB-5802           10/23/20           DXC TECHNOLOGY                                554.59
Izard County Medical Center, LLC    FNB-5802           10/23/20           DXC TECHNOLOGY                              2,207.73
Izard County Medical Center, LLC    FNB-5802           10/23/20           Harmony Health P                              279.70
Izard County Medical Center, LLC    FNB-5802           10/23/20           Marketplace                                    38.59
Izard County Medical Center, LLC    FNB-5802           10/23/20           Marketplace                                    51.68
Izard County Medical Center, LLC    FNB-5802           10/23/20           UnitedHealthcare                            1,455.08
Izard County Medical Center, LLC    FNB-5802           10/26/20           36 TREAS 310                                   29.14
Izard County Medical Center, LLC    FNB-5802           10/26/20           ABCBS AMISYS                                  688.11
Izard County Medical Center, LLC    FNB-5802           10/26/20           ABCBS AMISYS                               10,310.51
Izard County Medical Center, LLC    FNB-5802           10/26/20           BANKCARD DEP                                   27.50
Izard County Medical Center, LLC    FNB-5802           10/26/20           HLTH ADV AR                                    54.05
Izard County Medical Center, LLC    FNB-5802           10/26/20           HLTH ADV AR                                   607.85
Izard County Medical Center, LLC    FNB-5802           10/26/20           Marketplace                                   316.96
Izard County Medical Center, LLC    FNB-5802           10/26/20           MERCHANT SERVICE [CCD] MERCH DEP               30.00
Izard County Medical Center, LLC    FNB-5802           10/26/20           MERCHANT SERVICE [CCD] MERCH DEP              160.20
Izard County Medical Center, LLC    FNB-5802           10/26/20           UnitedHealthcare                               31.04
Izard County Medical Center, LLC    FNB-5802           10/26/20           UnitedHealthcare                               47.60
Izard County Medical Center, LLC    FNB-5802           10/27/20           ABCBS MEDADV                                  255.42
Izard County Medical Center, LLC    FNB-5802           10/27/20           ABCBS REG                                     173.16
Izard County Medical Center, LLC    FNB-5802           10/27/20           ABCBS REG                                   1,104.47
Izard County Medical Center, LLC    FNB-5802           10/27/20           BANKCARD DEP                                    8.50
Izard County Medical Center, LLC    FNB-5802           10/27/20           BANKCARD DEP                                   10.50
Izard County Medical Center, LLC    FNB-5802           10/27/20           BANKCARD DEP                                   39.50
Izard County Medical Center, LLC    FNB-5802           10/27/20           Harmony Health P                              240.34
Izard County Medical Center, LLC    FNB-5802           10/27/20           UnitedHealthcare                              434.90
                           Case 19-61608-grs    Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56          Desc Main
                                                       Document    Page 45 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                      Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                             CASH RECEIPTS DETAIL

                 Entity                    Bank ID              Date                          Received From           Amount
Izard County Medical Center, LLC       FNB-5802           10/28/20           ABCBS BLUE CARD                               131.33
Izard County Medical Center, LLC       FNB-5802           10/28/20           ABCBS BLUE CARD                               837.03
Izard County Medical Center, LLC       FNB-5802           10/28/20           ABCBS BLUE CARD                                82.65
Izard County Medical Center, LLC       FNB-5802           10/28/20           BANKCARD DEP                                   18.00
Izard County Medical Center, LLC       FNB-5802           10/28/20           BLUE ADVANTAGE                                 42.81
Izard County Medical Center, LLC       FNB-5802           10/28/20           Deposit                                     3,216.01
Izard County Medical Center, LLC       FNB-5802           10/28/20           Harmony Health P                              317.44
Izard County Medical Center, LLC       FNB-5802           10/28/20           Marketplace                                   281.21
Izard County Medical Center, LLC       FNB-5802           10/29/20           BANKCARD DEP                                   26.25
Izard County Medical Center, LLC       FNB-5802           10/29/20           Harmony Health P                               86.31
Izard County Medical Center, LLC       FNB-5802           10/29/20           MCRAR CLAIMS                                  622.30
Izard County Medical Center, LLC       FNB-5802           10/29/20           MCRAR CLAIMS                                3,011.94
Izard County Medical Center, LLC       FNB-5802           10/29/20           UnitedHealthcare                            2,085.20
Izard County Medical Center, LLC       FNB-5802           10/30/20           ARKANSAS TOTAL C                              199.76
Izard County Medical Center, LLC       FNB-5802           10/30/20           BANKCARD DEP                                    6.00
Izard County Medical Center, LLC       FNB-5802           10/30/20           Deposit                                       378.50
Izard County Medical Center, LLC       FNB-5802           10/30/20           DXC TECHNOLOGY                                651.97
Izard County Medical Center, LLC       FNB-5802           10/30/20           DXC TECHNOLOGY                              5,685.98
Izard County Medical Center, LLC       FNB-5802           10/30/20           Marketplace                                    35.19
Izard County Medical Center, LLC       FNB-5802           10/30/20           Marketplace                                   592.42
Izard County Medical Center, LLC       FNB-5802           10/30/20           MERCHANT SERVICE [CCD] MERCH DEP              100.00
Total - FNB-5802                                                                                                       159,710.01

St. Alexius Hospital Corporation # 1   BOA-5549           10/08/20           VAED Treas 310                              1,350.00
Total - BOA - 5549                                                                                                       1,350.00

St. Alexius Hospital Corporation # 1   BOA-7479           10/01/20           Bankcard Deposit                              725.93
St. Alexius Hospital Corporation # 1   BOA-7479           10/02/20           Bankcard Deposit                              724.50
St. Alexius Hospital Corporation # 1   BOA-7479           10/05/20           Bankcard Deposit                                3.00
St. Alexius Hospital Corporation # 1   BOA-7479           10/06/20           Bankcard Deposit                           10,061.85
St. Alexius Hospital Corporation # 1   BOA-7479           10/08/20           Bankcard Deposit                              200.00
St. Alexius Hospital Corporation # 1   BOA-7479           10/09/20           Bankcard Deposit                            1,135.72
St. Alexius Hospital Corporation # 1   BOA-7479           10/13/20           Bankcard Deposit                              860.93
St. Alexius Hospital Corporation # 1   BOA-7479           10/13/20           Bankcard Deposit                              180.08
St. Alexius Hospital Corporation # 1   BOA-7479           10/14/20           Bankcard Deposit                           10,867.01
St. Alexius Hospital Corporation # 1   BOA-7479           10/15/20           Bankcard Deposit                              555.30
St. Alexius Hospital Corporation # 1   BOA-7479           10/16/20           Bankcard Deposit                              121.11
St. Alexius Hospital Corporation # 1   BOA-7479           10/19/20           Bankcard Deposit                               17.00
St. Alexius Hospital Corporation # 1   BOA-7479           10/20/20           Bankcard Deposit                              448.86
St. Alexius Hospital Corporation # 1   BOA-7479           10/21/20           Bankcard Deposit                              231.09
St. Alexius Hospital Corporation # 1   BOA-7479           10/22/20           Bankcard Deposit                           13,502.26
St. Alexius Hospital Corporation # 1   BOA-7479           10/23/20           Bankcard Deposit                              483.50
St. Alexius Hospital Corporation # 1   BOA-7479           10/26/20           Bankcard Deposit                                3.00
St. Alexius Hospital Corporation # 1   BOA-7479           10/27/20           Bankcard Deposit                              385.09
St. Alexius Hospital Corporation # 1   BOA-7479           10/28/20           Bankcard Deposit                              246.84
St. Alexius Hospital Corporation # 1   BOA-7479           10/29/20           Bankcard Deposit                            1,566.00
St. Alexius Hospital Corporation # 1   BOA-7479           10/30/20           Bankcard Deposit                            2,618.15
Total - BOA-7479                                                                                                        44,937.22

St. Alexius Hospital Corporation # 1   BOA-7592           10/05/20           State of Missouri                             169.22
St. Alexius Hospital Corporation # 1   BOA-7592           10/05/20           State of Missouri                              45.06
St. Alexius Hospital Corporation # 1   BOA-7592           10/05/20           State of Missouri                              35.20
St. Alexius Hospital Corporation # 1   BOA-7592           10/05/20           State of Missouri                              31.72
St. Alexius Hospital Corporation # 1   BOA-7592           10/06/20           State of Missouri                              30.56
St. Alexius Hospital Corporation # 1   BOA-7592           10/13/20           State of Missouri                              96.36
St. Alexius Hospital Corporation # 1   BOA-7592           10/13/20           State of Missouri                              61.26
St. Alexius Hospital Corporation # 1   BOA-7592           10/13/20           State of Missouri                              42.16
St. Alexius Hospital Corporation # 1   BOA-7592           10/15/20           State of Missouri                              64.78
St. Alexius Hospital Corporation # 1   BOA-7592           10/15/20           State of Missouri                              27.07
St. Alexius Hospital Corporation # 1   BOA-7592           10/15/20           State of Missouri                              26.50
St. Alexius Hospital Corporation # 1   BOA-7592           10/20/20           State of Missouri                              46.80
St. Alexius Hospital Corporation # 1   BOA-7592           10/20/20           State of Missouri                              41.00
St. Alexius Hospital Corporation # 1   BOA-7592           10/26/20           State of Missouri                              50.52
St. Alexius Hospital Corporation # 1   BOA-7592           10/26/20           State of Missouri                              40.42
St. Alexius Hospital Corporation # 1   BOA-7592           10/27/20           State of Missouri                              51.44
St. Alexius Hospital Corporation # 1   BOA-7592           10/27/20           State of Missouri                              27.07
St. Alexius Hospital Corporation # 1   BOA-7592           10/28/20           State of Missouri                              45.06
St. Alexius Hospital Corporation # 1   BOA-7592           10/28/20           State of Missouri                              38.10
St. Alexius Hospital Corporation # 1   BOA-7592           10/28/20           State of Missouri                              31.14
St. Alexius Hospital Corporation # 1   BOA-7592           10/30/20           State of Missouri                              38.68
Total - BOA-7592                                                                                                         1,040.12

St. Alexius Hospital Corporation # 1   CNB-6621           10/06/20           Deposit                                         6.08
St. Alexius Hospital Corporation # 1   CNB-6621           10/09/20           MO Social Services                          6,400.54
St. Alexius Hospital Corporation # 1   CNB-6621           10/23/20           MO Social Services                         16,199.48
                            Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                  Desc Main
                                                       Document    Page 46 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                               Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                             CASH RECEIPTS DETAIL

                   Entity                   Bank ID             Date                              Received From               Amount
Total - CNB-6621                                                                                                                22,606.10

St. Alexius Hospital Corporation # 1   CNB-6650           10/02/20           Cigna Edge                                             87.23
St. Alexius Hospital Corporation # 1   CNB-6650           10/07/20           Deposit                                               464.05
St. Alexius Hospital Corporation # 1   CNB-6650           10/09/20           36 Treas 310                                          336.17
St. Alexius Hospital Corporation # 1   CNB-6650           10/13/20           Deposit                                               201.45
St. Alexius Hospital Corporation # 1   CNB-6650           10/14/20           Cigna Edge                                          1,021.00
St. Alexius Hospital Corporation # 1   CNB-6650           10/16/20           Cigna Edge                                            167.41
St. Alexius Hospital Corporation # 1   CNB-6650           10/19/20           Cigna Edge                                            285.60
St. Alexius Hospital Corporation # 1   CNB-6650           10/20/20           United Healthcare                                   2,369.71
St. Alexius Hospital Corporation # 1   CNB-6650           10/21/20           Cigna Edge                                             87.23
St. Alexius Hospital Corporation # 1   CNB-6650           10/23/20           Cigna Edge                                          1,368.08
St. Alexius Hospital Corporation # 1   CNB-6650           10/27/20           Deposit                                                44.00
Total - CNB-6650                                                                                                                 6,431.93

St. Alexius Hospital Corporation # 1   USB-0141           10/08/20           LSON Deposit                                        7,661.96
St. Alexius Hospital Corporation # 1   USB-0141           10/08/20           LSON Deposit                                            3.00
St. Alexius Hospital Corporation # 1   USB-0141           10/15/20           LSON Deposit                                          870.00
St. Alexius Hospital Corporation # 1   USB-0141           10/22/20           LSON Deposit                                        3,721.00
St. Alexius Hospital Corporation # 1   USB-0141           10/30/20           LSON Deposit                                           12.00
Total - USB-0141                                                                                                                12,267.96

St. Alexius Hospital Corporation # 1   USB-0910           10/30/20           US Bank                                                 2.29
Total - USB-0910                                                                                                                     2.29

St. Alexius Hospital Corporation # 1   USB-6845           10/01/20           Wisconsin Physic                                    98,559.60
St. Alexius Hospital Corporation # 1   USB-6845           10/01/20           Wisconsin Physic                                    28,880.00
St. Alexius Hospital Corporation # 1   USB-6845           10/01/20           WPS                                                    865.36
St. Alexius Hospital Corporation # 1   USB-6845           10/02/20           Wisconsin Physic                                       623.18
St. Alexius Hospital Corporation # 1   USB-6845           10/05/20           Wisconsin Physic                                    45,947.26
St. Alexius Hospital Corporation # 1   USB-6845           10/05/20           Wisconsin Physic                                       302.50
St. Alexius Hospital Corporation # 1   USB-6845           10/06/20           Wisconsin Physic                                    42,579.09
St. Alexius Hospital Corporation # 1   USB-6845           10/06/20           Wisconsin Physic                                    20,651.54
St. Alexius Hospital Corporation # 1   USB-6845           10/07/20           Wisconsin Physic                                    33,098.08
St. Alexius Hospital Corporation # 1   USB-6845           10/07/20           Wisconsin Physic                                    21,843.63
St. Alexius Hospital Corporation # 1   USB-6845           10/08/20           Wisconsin Physic                                     2,058.57
St. Alexius Hospital Corporation # 1   USB-6845           10/09/20           MO Social Services                                 853,635.81
St. Alexius Hospital Corporation # 1   USB-6845           10/09/20           Wisconsin Physic                                    11,421.30
St. Alexius Hospital Corporation # 1   USB-6845           10/09/20           Wisconsin Physic                                     8,980.43
St. Alexius Hospital Corporation # 1   USB-6845           10/09/20           WPS                                                  5,323.48
St. Alexius Hospital Corporation # 1   USB-6845           10/13/20           Wisconsin Physic                                    26,065.15
St. Alexius Hospital Corporation # 1   USB-6845           10/13/20           WPS                                                 12,169.33
St. Alexius Hospital Corporation # 1   USB-6845           10/13/20           WPS                                                  3,396.88
St. Alexius Hospital Corporation # 1   USB-6845           10/13/20           Wisconsin Physic                                     1,845.88
St. Alexius Hospital Corporation # 1   USB-6845           10/14/20           Wisconsin Physic                                    52,057.14
St. Alexius Hospital Corporation # 1   USB-6845           10/15/20           Wisconsin Physic                                   101,236.89
St. Alexius Hospital Corporation # 1   USB-6845           10/15/20           Wisconsin Physic                                    28,880.00
St. Alexius Hospital Corporation # 1   USB-6845           10/16/20           Wisconsin Physic                                       789.42
St. Alexius Hospital Corporation # 1   USB-6845           10/19/20           Wisconsin Physic                                    11,935.11
St. Alexius Hospital Corporation # 1   USB-6845           10/19/20           WPS                                                  4,250.50
St. Alexius Hospital Corporation # 1   USB-6845           10/20/20           WPS                                                    240.18
St. Alexius Hospital Corporation # 1   USB-6845           10/22/20           WPS                                                    766.41
St. Alexius Hospital Corporation # 1   USB-6845           10/23/20           MO Social Services                               1,118,592.33
St. Alexius Hospital Corporation # 1   USB-6845           10/23/20           Wisconsin Physic                                    73,943.29
St. Alexius Hospital Corporation # 1   USB-6845           10/26/20           Wisconsin Physic                                     8,327.83
St. Alexius Hospital Corporation # 1   USB-6845           10/26/20           Wisconsin Physic                                     4,369.35
St. Alexius Hospital Corporation # 1   USB-6845           10/27/20           Wisconsin Physic                                    31,079.36
St. Alexius Hospital Corporation # 1   USB-6845           10/28/20           Wisconsin Physic                                    25,372.93
St. Alexius Hospital Corporation # 1   USB-6845           10/28/20           WPS                                                     96.89
St. Alexius Hospital Corporation # 1   USB-6845           10/29/20           Wisconsin Physic                                    91,506.56
St. Alexius Hospital Corporation # 1   USB-6845           10/29/20           Wisconsin Physic                                    28,880.00
St. Alexius Hospital Corporation # 1   USB-6845           10/29/20           WPS                                                  2,296.94
St. Alexius Hospital Corporation # 1   USB-6845           10/30/20           Wisconsin Physic                                    97,415.70
St. Alexius Hospital Corporation # 1   USB-6845           10/30/20           Wisconsin Physic                                     5,092.13
Total - USB-6845                                                                                                              2,905,376.03

St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           Anthem Blue                                         2,606.94
St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           United Healthcare                                   2,036.80
St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           UHC of the Midwest                                  1,619.46
St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           UHC of the Midwest                                  1,112.00
St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           Aetna AR                                              420.75
St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           Anthem Blue                                           190.29
St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           Cigna                                                 179.56
St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           Anthem Blue                                           119.40
St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           Anthem Blue                                           113.77
                           Case 19-61608-grs    Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                  Desc Main
                                                       Document    Page 47 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                              Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                             CASH RECEIPTS DETAIL

                   Entity                  Bank ID              Date                              Received From               Amount
St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           UHC of the Midwest                                     72.15
St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           United Healthcare                                      65.93
St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           Anthem Blue                                            64.84
St. Alexius Hospital Corporation # 1   USB-6852           10/01/20           MCRMO                                                   2.28
St. Alexius Hospital Corporation # 1   USB-6852           10/02/20           MO Claims                                           1,212.27
St. Alexius Hospital Corporation # 1   USB-6852           10/02/20           Cigna                                               1,006.81
St. Alexius Hospital Corporation # 1   USB-6852           10/02/20           UHC of the Midwest                                    771.58
St. Alexius Hospital Corporation # 1   USB-6852           10/02/20           Aetna AR                                              738.00
St. Alexius Hospital Corporation # 1   USB-6852           10/02/20           UHC of the Midwest                                    704.00
St. Alexius Hospital Corporation # 1   USB-6852           10/02/20           Wellcare Health                                       663.48
St. Alexius Hospital Corporation # 1   USB-6852           10/02/20           UHC of the Midwest                                    321.79
St. Alexius Hospital Corporation # 1   USB-6852           10/02/20           Aetna AR                                              306.51
St. Alexius Hospital Corporation # 1   USB-6852           10/02/20           Wellcare Health                                       111.22
St. Alexius Hospital Corporation # 1   USB-6852           10/02/20           Anthem Blue                                            88.62
St. Alexius Hospital Corporation # 1   USB-6852           10/02/20           UHC of the Midwest                                     65.93
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           Check Deposit                                         592.00
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           UHC of the Midwest                                    484.11
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           Wellcare Health                                       345.64
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           Wellcare Health                                       242.84
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           Wellcare Health                                       222.30
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           Aetna AR                                              196.91
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           Anthem Blue                                           104.00
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           Anthem Blue                                           103.56
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           UHC of the Midwest                                     45.88
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           Anthem Blue                                            42.68
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           United Healthcare                                      42.11
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           Wellcare Health                                        39.07
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           Aetna AR                                               16.48
St. Alexius Hospital Corporation # 1   USB-6852           10/05/20           Cigna                                                   9.94
St. Alexius Hospital Corporation # 1   USB-6852           10/06/20           Anthem Blue                                         3,162.00
St. Alexius Hospital Corporation # 1   USB-6852           10/06/20           Belleville C3533                                    1,362.76
St. Alexius Hospital Corporation # 1   USB-6852           10/06/20           Anthem Blue                                           131.86
St. Alexius Hospital Corporation # 1   USB-6852           10/06/20           Aetna AR                                               55.12
St. Alexius Hospital Corporation # 1   USB-6852           10/06/20           Anthem Blue                                            22.16
St. Alexius Hospital Corporation # 1   USB-6852           10/07/20           Anthem Blue                                        15,456.71
St. Alexius Hospital Corporation # 1   USB-6852           10/07/20           Anthem Blue                                         1,408.00
St. Alexius Hospital Corporation # 1   USB-6852           10/07/20           United Healthcare                                   1,200.48
St. Alexius Hospital Corporation # 1   USB-6852           10/07/20           UHC of the Midwest                                    867.62
St. Alexius Hospital Corporation # 1   USB-6852           10/07/20           UHC of the Midwest                                    323.50
St. Alexius Hospital Corporation # 1   USB-6852           10/07/20           Aetna AR                                              224.01
St. Alexius Hospital Corporation # 1   USB-6852           10/07/20           United Healthcare                                      63.29
St. Alexius Hospital Corporation # 1   USB-6852           10/07/20           Anthem Blue                                            24.22
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           United Healthcare                                   1,602.00
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Wellcare Health                                     1,194.23
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           UHC of the Midwest                                  1,159.02
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           UHC of the Midwest                                    615.26
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           UHC of the Midwest                                    560.79
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Anthem Blue                                           552.25
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           UHC of the Midwest                                    449.26
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Check Deposit                                         405.56
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Anthem Blue                                           395.79
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           UHC of the Midwest                                    312.00
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Anthem Blue                                           282.38
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Wellcare Health                                       279.75
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Humana Govt Busi                                      274.17
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Anthem Blue                                           188.62
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Anthem Blue                                           138.23
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Wellcare Health                                       131.78
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Anthem Blue                                           126.69
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           United Healthcare                                      93.20
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Anthem Blue                                            90.79
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           RMP Waco TR                                            72.25
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Anthem Blue                                            49.00
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           UHC of the Midwest                                     44.05
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           UHC of the Midwest                                     39.07
St. Alexius Hospital Corporation # 1   USB-6852           10/08/20           Wellcare Health                                        39.07
St. Alexius Hospital Corporation # 1   USB-6852           10/09/20           MO Claims                                           1,287.57
St. Alexius Hospital Corporation # 1   USB-6852           10/09/20           UHC of the Midwest                                    892.00
St. Alexius Hospital Corporation # 1   USB-6852           10/09/20           United Healthcare                                     624.00
St. Alexius Hospital Corporation # 1   USB-6852           10/09/20           United Healthcare                                     527.22
St. Alexius Hospital Corporation # 1   USB-6852           10/09/20           UHC of the Midwest                                    290.16
St. Alexius Hospital Corporation # 1   USB-6852           10/09/20           UHC of the Midwest                                    261.91
St. Alexius Hospital Corporation # 1   USB-6852           10/09/20           Check Deposit                                         191.93
St. Alexius Hospital Corporation # 1   USB-6852           10/09/20           Aetna AR                                              121.11
St. Alexius Hospital Corporation # 1   USB-6852           10/09/20           Aetna AR                                               38.14
                           Case 19-61608-grs    Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                  Desc Main
                                                       Document    Page 48 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                              Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                             CASH RECEIPTS DETAIL

                   Entity                  Bank ID              Date                              Received From               Amount
St. Alexius Hospital Corporation # 1   USB-6852           10/09/20           Anthem Blue                                             6.03
St. Alexius Hospital Corporation # 1   USB-6852           10/13/20           Wisconsin Physic                                    1,408.00
St. Alexius Hospital Corporation # 1   USB-6852           10/13/20           Check Deposit                                         920.61
St. Alexius Hospital Corporation # 1   USB-6852           10/13/20           Wellcare Health                                       852.50
St. Alexius Hospital Corporation # 1   USB-6852           10/13/20           UHC of the Midwest                                    594.14
St. Alexius Hospital Corporation # 1   USB-6852           10/13/20           United Healthcare                                     483.78
St. Alexius Hospital Corporation # 1   USB-6852           10/13/20           Anthem Blue                                           477.00
St. Alexius Hospital Corporation # 1   USB-6852           10/13/20           Anthem Blue                                           352.20
St. Alexius Hospital Corporation # 1   USB-6852           10/13/20           Cigna                                                 298.00
St. Alexius Hospital Corporation # 1   USB-6852           10/13/20           Wellcare Health                                       189.36
St. Alexius Hospital Corporation # 1   USB-6852           10/13/20           Cigna                                                 116.27
St. Alexius Hospital Corporation # 1   USB-6852           10/13/20           Anthem Blue                                           113.49
St. Alexius Hospital Corporation # 1   USB-6852           10/14/20           Wellcare Health                                       582.46
St. Alexius Hospital Corporation # 1   USB-6852           10/14/20           Anthem Blue                                           535.00
St. Alexius Hospital Corporation # 1   USB-6852           10/14/20           Check Deposit                                         451.50
St. Alexius Hospital Corporation # 1   USB-6852           10/14/20           Anthem Blue                                           393.41
St. Alexius Hospital Corporation # 1   USB-6852           10/14/20           UHC of the Midwest                                     72.15
St. Alexius Hospital Corporation # 1   USB-6852           10/14/20           Anthem Blue                                            42.68
St. Alexius Hospital Corporation # 1   USB-6852           10/14/20           Aetna AR                                                5.53
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           MCRMO                                               7,212.40
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           United Healthcare                                   4,887.00
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           United Healthcare                                   2,111.05
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           United Healthcare                                   2,096.07
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           Check Deposit                                       1,975.87
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           United Healthcare                                   1,553.76
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           Wellcare Health                                       595.62
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           UHC of the Midwest                                    467.00
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           UHC of the Midwest                                    418.18
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           Anthem Blue                                           402.32
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           Aetna AR                                              354.00
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           UHC of the Midwest                                    308.15
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           United Healthcare                                     281.06
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           Anthem Blue                                           264.67
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           UHC of the Midwest                                    261.04
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           UHC of the Midwest                                    216.45
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           Anthem Blue                                            90.79
St. Alexius Hospital Corporation # 1   USB-6852           10/15/20           Anthem Blue                                            83.23
St. Alexius Hospital Corporation # 1   USB-6852           10/16/20           Aetna AR                                           10,026.04
St. Alexius Hospital Corporation # 1   USB-6852           10/16/20           MOMOD                                               4,178.75
St. Alexius Hospital Corporation # 1   USB-6852           10/16/20           MO Claims                                           1,321.78
St. Alexius Hospital Corporation # 1   USB-6852           10/16/20           UHC of the Midwest                                  1,147.99
St. Alexius Hospital Corporation # 1   USB-6852           10/16/20           UHC of the Midwest                                    627.86
St. Alexius Hospital Corporation # 1   USB-6852           10/16/20           MO Claims                                             590.52
St. Alexius Hospital Corporation # 1   USB-6852           10/16/20           Anthem Blue                                           425.46
St. Alexius Hospital Corporation # 1   USB-6852           10/16/20           Anthem Blue                                            65.93
St. Alexius Hospital Corporation # 1   USB-6852           10/16/20           UHC of the Midwest                                     24.23
St. Alexius Hospital Corporation # 1   USB-6852           10/19/20           Aetna AR                                              479.53
St. Alexius Hospital Corporation # 1   USB-6852           10/19/20           Wisconsin Physic                                      452.41
St. Alexius Hospital Corporation # 1   USB-6852           10/19/20           Cigna                                                 445.00
St. Alexius Hospital Corporation # 1   USB-6852           10/19/20           Wellcare Health                                       362.95
St. Alexius Hospital Corporation # 1   USB-6852           10/19/20           UMR                                                   232.54
St. Alexius Hospital Corporation # 1   USB-6852           10/19/20           Cigna                                                 219.55
St. Alexius Hospital Corporation # 1   USB-6852           10/19/20           UHC of the Midwest                                    144.30
St. Alexius Hospital Corporation # 1   USB-6852           10/20/20           Check Deposit                                         995.36
St. Alexius Hospital Corporation # 1   USB-6852           10/20/20           United Healthcare                                     937.72
St. Alexius Hospital Corporation # 1   USB-6852           10/20/20           Wellcare Health                                       798.46
St. Alexius Hospital Corporation # 1   USB-6852           10/20/20           UMR                                                   168.92
St. Alexius Hospital Corporation # 1   USB-6852           10/20/20           Anthem Blue                                           121.11
St. Alexius Hospital Corporation # 1   USB-6852           10/20/20           Anthem Blue                                           113.49
St. Alexius Hospital Corporation # 1   USB-6852           10/20/20           Aetna AR                                               59.12
St. Alexius Hospital Corporation # 1   USB-6852           10/20/20           Anthem Blue                                            35.19
St. Alexius Hospital Corporation # 1   USB-6852           10/20/20           Anthem Blue                                            22.16
St. Alexius Hospital Corporation # 1   USB-6852           10/21/20           UHC of the Midwest                                    624.00
St. Alexius Hospital Corporation # 1   USB-6852           10/21/20           United Healthcare                                     504.00
St. Alexius Hospital Corporation # 1   USB-6852           10/21/20           Anthem Blue                                           459.59
St. Alexius Hospital Corporation # 1   USB-6852           10/21/20           UHC of the Midwest                                    444.60
St. Alexius Hospital Corporation # 1   USB-6852           10/21/20           Wellcare Health                                       222.30
St. Alexius Hospital Corporation # 1   USB-6852           10/21/20           Cigna                                                  98.83
St. Alexius Hospital Corporation # 1   USB-6852           10/21/20           Wellcare Health                                        78.14
St. Alexius Hospital Corporation # 1   USB-6852           10/21/20           United Healthcare                                      44.05
St. Alexius Hospital Corporation # 1   USB-6852           10/21/20           Anthem Blue                                            42.96
St. Alexius Hospital Corporation # 1   USB-6852           10/21/20           United Healthcare                                      10.36
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           United Healthcare                                     898.52
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           UHC of the Midwest                                    850.02
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           Wellcare Health                                       666.90
                           Case 19-61608-grs    Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                  Desc Main
                                                       Document    Page 49 of 134

CASE NAME:                             Americore Holdings, LLC, et al.                                                                   Receipts

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                             CASH RECEIPTS DETAIL

                   Entity                  Bank ID              Date                              Received From                   Amount
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           UHC of the Midwest                                        624.00
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           Anthem Blue                                               558.86
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           Anthem Blue                                               528.70
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           UHC of the Midwest                                        473.03
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           UHC of the Midwest                                        435.41
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           Aetna AR                                                  217.80
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           Anthem Blue                                                90.79
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           Wellcare Health                                            72.15
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           Wisconsin Physic                                           35.19
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           Anthem Blue                                                23.82
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           Aetna AR                                                   22.16
St. Alexius Hospital Corporation # 1   USB-6852           10/22/20           Check Deposit                                              22.16
St. Alexius Hospital Corporation # 1   USB-6852           10/23/20           United Healthcare                                         648.73
St. Alexius Hospital Corporation # 1   USB-6852           10/23/20           Cigna                                                     611.60
St. Alexius Hospital Corporation # 1   USB-6852           10/23/20           Wellcare Health                                           262.67
St. Alexius Hospital Corporation # 1   USB-6852           10/23/20           Anthem Blue                                               177.24
St. Alexius Hospital Corporation # 1   USB-6852           10/23/20           United Healthcare                                         175.96
St. Alexius Hospital Corporation # 1   USB-6852           10/23/20           Wellcare Health                                            39.07
St. Alexius Hospital Corporation # 1   USB-6852           10/23/20           Anthem Blue                                                26.38
St. Alexius Hospital Corporation # 1   USB-6852           10/26/20           Wellcare Health                                           707.98
St. Alexius Hospital Corporation # 1   USB-6852           10/26/20           Wellcare Health                                           511.82
St. Alexius Hospital Corporation # 1   USB-6852           10/26/20           Humana Govt Busi                                          419.15
St. Alexius Hospital Corporation # 1   USB-6852           10/26/20           Check Deposit                                             388.53
St. Alexius Hospital Corporation # 1   USB-6852           10/26/20           UHC of the Midwest                                        330.52
St. Alexius Hospital Corporation # 1   USB-6852           10/26/20           United Healthcare                                         312.00
St. Alexius Hospital Corporation # 1   USB-6852           10/26/20           Anthem Blue                                               252.97
St. Alexius Hospital Corporation # 1   USB-6852           10/26/20           Harmony Health                                            174.55
St. Alexius Hospital Corporation # 1   USB-6852           10/27/20           Anthem Blue                                            11,597.03
St. Alexius Hospital Corporation # 1   USB-6852           10/27/20           Harmony Health                                            188.04
St. Alexius Hospital Corporation # 1   USB-6852           10/27/20           United Healthcare                                         145.95
St. Alexius Hospital Corporation # 1   USB-6852           10/27/20           Anthem Blue                                               113.49
St. Alexius Hospital Corporation # 1   USB-6852           10/27/20           Aetna AR                                                   44.11
St. Alexius Hospital Corporation # 1   USB-6852           10/28/20           United Healthcare                                       2,000.36
St. Alexius Hospital Corporation # 1   USB-6852           10/28/20           United Healthcare                                         595.64
St. Alexius Hospital Corporation # 1   USB-6852           10/28/20           Aetna AR                                                  216.17
St. Alexius Hospital Corporation # 1   USB-6852           10/28/20           United Healthcare                                         124.02
St. Alexius Hospital Corporation # 1   USB-6852           10/28/20           United Healthcare                                          87.20
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           Anthem Blue                                                13.19
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           United Healthcare                                       3,998.27
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           UHC of the Midwest                                      1,303.63
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           UHC of the Midwest                                        820.34
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           Wellcare Health                                           738.79
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           UHC of the Midwest                                        711.68
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           Anthem Blue                                               470.66
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           UHC of the Midwest                                        286.27
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           Anthem Blue                                               268.01
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           UHC of the Midwest                                        175.96
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           UHC of the Midwest                                        144.30
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           Aetna AR                                                   99.00
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           Anthem Blue                                                83.23
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           Anthem Blue                                                76.58
St. Alexius Hospital Corporation # 1   USB-6852           10/29/20           Check Deposit                                              44.00
St. Alexius Hospital Corporation # 1   USB-6852           10/30/20           MO Claims                                               3,183.77
St. Alexius Hospital Corporation # 1   USB-6852           10/30/20           Wellcare Health                                           374.73
St. Alexius Hospital Corporation # 1   USB-6852           10/30/20           Aetna AR                                                   15.60
Total - USB-6845                                                                                                                   151,189.55

St. Alexius Hospital Corporation # 1   USB-6886           10/01/20           Deposit                                                 9,165.20
St. Alexius Hospital Corporation # 1   USB-6886           10/13/20           Day Knight Associates                                   4,002.38
St. Alexius Hospital Corporation # 1   USB-6886           10/15/20           Deposit                                                16,428.64
St. Alexius Hospital Corporation # 1   USB-6886           10/22/20           Check Deposit                                          21,600.83
St. Alexius Hospital Corporation # 1   USB-6886           10/28/20           Check Deposit                                          69,623.00
St. Alexius Hospital Corporation # 1   USB-6886           10/30/20           Check Deposit                                          35,028.09
St. Alexius Hospital Corporation # 1   USB-6886           10/30/20           Day Knight Associates                                   2,119.15
Total - USB-6886                                                                                                                   157,967.29

TOTAL RECEIPTS :                                                                                                              $   3,709,126.53
                           Case 19-61608-grs     Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56      Desc Main
                                                        Document    Page 50 of 134

CASE NAME: Americore Holdings, LLC, et al.                                                                                    Transfers

CASE NUMBER: 19-61608-grs (Jointly Administered)

                                                    CASH TRANSFERS DETAIL

                      Entity                          Bank ID          Date              Description           Amount
Ellwood Medical Center Operations, LLC           USB-5014        10/06/20      Trf from 5014 to 4983       $     (5,789.00)
Ellwood Medical Center Operations, LLC           USB-4983        10/06/20      Trf from 5014 to 4983              5,789.00
Ellwood Medical Center Operations, LLC           USB-5014        10/06/20      Trf from 5014 to 4983            (15,755.17)
Ellwood Medical Center Operations, LLC           USB-4983        10/06/20      Trf from 5014 to 4983             15,755.17
Ellwood Medical Center Operations, LLC           USB-5014        10/07/20      Trf from 5014 to 4991            (13,000.00)
Ellwood Medical Center Operations, LLC           USB-5014        10/07/20      Trf from 5014 to 4983             (5,525.00)
Ellwood Medical Center Operations, LLC           USB-4991        10/07/20      Trf from 5014 to 4991             13,000.00
Ellwood Medical Center Operations, LLC           USB-4983        10/07/20      Trf from 5014 to 4983              5,525.00
Ellwood Medical Center Operations, LLC           USB-5014        10/09/20      Trf from 5014 to 4983             (3,450.00)
Ellwood Medical Center Operations, LLC           USB-4983        10/09/20      Trf from 5014 to 4983              3,450.00
Ellwood Medical Center Operations, LLC           USB-5014        10/16/20      Trf from 5014 to 4983            (36,000.00)
Ellwood Medical Center Operations, LLC           USB-4983        10/16/20      Trf from 5014 to 4983             36,000.00
Ellwood Medical Center Operations, LLC           USB-5014        10/21/20      Trf from 5014 to 4983            (18,000.00)
Ellwood Medical Center Operations, LLC           USB-5014        10/21/20      Trf from 5014 to 4991            (13,000.00)
Ellwood Medical Center Operations, LLC           USB-4991        10/21/20      Trf from 5014 to 4991             13,000.00
Ellwood Medical Center Operations, LLC           USB-4983        10/21/20      Trf from 5014 to 4983             18,000.00
Total - Ellwood Medical Center Operations, LLC                                                                         -

Izard County Medical Center, LLC                 FNB-5801        10/05/20      Trf from 5801 to 5802            (75,000.00)
Izard County Medical Center, LLC                 FNB-5802        10/05/20      Trf from 5801 to 5802             75,000.00
Izard County Medical Center, LLC                 FNB-5802        10/07/20      Trf from 6506 to 5802            100,000.00
Izard County Medical Center, LLC                 EWB-6506        10/07/20      Trf from 6506 to 5802           (100,000.00)
Izard County Medical Center, LLC                 FNB-5802        10/28/20      Trf from 6198 to 5802            250,000.00
Izard County Medical Center, LLC                 EWB-6506        10/28/20      Trf from 6506 to 5802           (250,000.00)
Izard County Medical Center, LLC                 FNB-5801        10/29/20      Trf from 5802 to 5801            250,000.00
Izard County Medical Center, LLC                 FNB-5802        10/29/20      Trf from 5802 to 5801           (250,000.00)
Izard County Medical Center, LLC                 FNB-5801        10/30/20      Trf from 6198 to 5801            100,000.00
Izard County Medical Center, LLC                 FNB-5801        10/30/20      Trf from 5801 to 5802           (100,000.00)
Izard County Medical Center, LLC                 FNB-5802        10/30/20      Trf from 5801 to 5802            100,000.00
Izard County Medical Center, LLC                 EWB-6198        10/30/20      Trf from 6198 to 5801           (100,000.00)
Total - Izard County Medical Center, LLC                                                                               -

St. Alexius Hospital Corporation # 1             CNB-6650        10/01/20      Trf from 6650 to 6860               (225.00)
St. Alexius Hospital Corporation # 1             USB-6860        10/01/20      Trf from 6650 to 6860                225.00
St. Alexius Hospital Corporation # 1             EWB-6226        10/02/20      Trf from 6226 to 6886           (575,000.00)
St. Alexius Hospital Corporation # 1             CNB-6650        10/02/20      Trf from 6650 to 6860             (6,104.58)
St. Alexius Hospital Corporation # 1             USB-6845        10/02/20      Trf from 6845 to 6886           (300,000.00)
St. Alexius Hospital Corporation # 1             USB-6860        10/02/20      Trf from 6650 to 6860              6,104.58
St. Alexius Hospital Corporation # 1             USB-6878        10/02/20      Trf from 6845 to 6886            300,000.00
St. Alexius Hospital Corporation # 1             USB-6878        10/02/20      Trf from 6226 to 6886            575,000.00
St. Alexius Hospital Corporation # 1             EWB-6226        10/07/20      Trf from 6226 to 6878           (748,175.00)
St. Alexius Hospital Corporation # 1             CNB-6621        10/07/20      Trf from 6621 to 6886                 (6.08)
St. Alexius Hospital Corporation # 1             USB-6878        10/07/20      Trf from 6886 to 6878            748,175.00
St. Alexius Hospital Corporation # 1             USB-6878        10/07/20      Trf from 6621 to 6886                  6.08
St. Alexius Hospital Corporation # 1             CNB-6650        10/08/20      Trf from 6650 to 6860               (225.00)
St. Alexius Hospital Corporation # 1             USB-6860        10/08/20      Trf from 6650 to 6860                225.00
St. Alexius Hospital Corporation # 1             CNB-6650        10/09/20      Trf from 6650 to 6860               (575.22)
St. Alexius Hospital Corporation # 1             CNB-6621        10/09/20      Trf from 6621 to 6886             (6,400.54)
St. Alexius Hospital Corporation # 1             USB-6845        10/09/20      Trf from 6845 to 6886           (150,000.00)
St. Alexius Hospital Corporation # 1             USB-6860        10/09/20      Trf from 6650 to 6860                575.22
St. Alexius Hospital Corporation # 1             USB-6878        10/09/20      Trf from 6621 to 6886              6,400.54
St. Alexius Hospital Corporation # 1             USB-6878        10/09/20      Trf from 6845 to 6886            150,000.00
St. Alexius Hospital Corporation # 1             BOA-7479        10/13/20      Trf from 7479 to 6860            (40,000.00)
St. Alexius Hospital Corporation # 1             USB-6860        10/13/20      Trf from 7479 to 6860             40,000.00
St. Alexius Hospital Corporation # 1             CNB-6650        10/14/20      Trf from 6650 to 6860             (1,222.45)
St. Alexius Hospital Corporation # 1             USB-6860        10/14/20      Trf from 6650 to 6860              1,222.45
St. Alexius Hospital Corporation # 1             CNB-6650        10/16/20      Trf from 6650 to 6860               (167.41)
St. Alexius Hospital Corporation # 1             USB-6845        10/16/20      Trf from 6845 to 6886           (450,000.00)
St. Alexius Hospital Corporation # 1             USB-6860        10/16/20      Trf from 6650 to 6860                167.41
St. Alexius Hospital Corporation # 1             USB-6878        10/16/20      Trf from 6845 to 6886            450,000.00
St. Alexius Hospital Corporation # 1             CNB-6650        10/19/20      Trf from 6650 to 6860               (285.60)
St. Alexius Hospital Corporation # 1             USB-6860        10/19/20      Trf from 6650 to 6860                285.60
St. Alexius Hospital Corporation # 1             CNB-6650        10/20/20      Trf from 6650 to 6860             (2,369.71)
St. Alexius Hospital Corporation # 1             USB-6860        10/20/20      Trf from 6650 to 6860              2,369.71
St. Alexius Hospital Corporation # 1             EWB-6184        10/21/20      Trf from 6184 to 6886           (775,000.00)
St. Alexius Hospital Corporation # 1             CNB-6650        10/21/20      Trf from 6650 to 6860                (87.23)
St. Alexius Hospital Corporation # 1             USB-6860        10/21/20      Trf from 6650 to 6860                 87.23
St. Alexius Hospital Corporation # 1             USB-6878        10/21/20      Trf from 6886 to 6878            775,000.00
St. Alexius Hospital Corporation # 1             USB-6878        10/21/20      Trf from 6184 to 6886            775,000.00
St. Alexius Hospital Corporation # 1             USB-6878        10/21/20      Trf from 6886 to 6878           (775,000.00)
St. Alexius Hospital Corporation # 1             CNB-6650        10/23/20      Trf from 6650 to 6860             (1,368.08)
St. Alexius Hospital Corporation # 1             CNB-6621        10/23/20      Trf from 6621 to 6886            (16,199.48)
St. Alexius Hospital Corporation # 1             USB-6845        10/23/20      Trf from 6845 to 6886           (700,000.00)
St. Alexius Hospital Corporation # 1             USB-6860        10/23/20      Trf from 6650 to 6860              1,368.08
St. Alexius Hospital Corporation # 1             USB-6878        10/23/20      Trf from 6845 to 6886            700,000.00
                          Case 19-61608-grs    Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56      Desc Main
                                                      Document    Page 51 of 134

CASE NAME: Americore Holdings, LLC, et al.                                                                                   Transfers

CASE NUMBER: 19-61608-grs (Jointly Administered)

                                                   CASH TRANSFERS DETAIL

                        Entity                      Bank ID          Date              Description           Amount
St. Alexius Hospital Corporation # 1           USB-6878        10/23/20      Trf from 6621 to 6886              16,199.48
St. Alexius Hospital Corporation # 1           USB-0141        10/26/20      Trf from 0141 to 6886              (7,661.96)
St. Alexius Hospital Corporation # 1           USB-6878        10/26/20      Trf from 0141 to 6886               7,661.96
St. Alexius Hospital Corporation # 1           EWB-6226        10/27/20      Trf from 6226 to 6878            (893,357.00)
St. Alexius Hospital Corporation # 1           USB-6878        10/27/20      Trf from 6226 to 6878             893,357.00
St. Alexius Hospital Corporation # 1           CNB-6650        10/28/20      Trf from 6650 to 6860                 (44.00)
St. Alexius Hospital Corporation # 1           USB-6860        10/28/20      Trf from 6650 to 6860                  44.00
Total - St. Alexius Hospital Corporation # 1                                                                        (0.00)

TOTAL TRANSFERS :                                                                                        $          (0.00)
                                                                                          Case 19-61608-grs       Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                    Desc Main
                                                                                                                         Document    Page 52 of 134
                                                                                                                                                                                                                                                                                   Exhibit A


                                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                                                                      EASTERN DISTRICT OF KENTUCKY
                                                                                                                           LEXINGTON DIVISION

                                                                                   Exhibit A - CONSOLIDATING DISBURSEMENTS OF JOINTLY ADMINISTERED CASES IN CHAPTER 11

CASE NAME:                                              Americore Holdings, LLC, et al.
JOINT ADMINISTRATION CASE NUMBER:                       19-61608-grs

                                                                                                                                                                      DISBURSEMENTS

                                                                            February 21-29,
   No.                         Entity                        Case No.            2020               March 2020            April 2020          May 2020         June 2020             July 2020         August 2020      September 2020       October 2020      Filing to Date(1)
    1      Americore Holdings, LLC                      19-61608-grs (Lead) $           -         $           -       .                   $            -     $           -       $            -      $           -      $           -      $            -     $             -
    2      Pineville Medical Center, LLC                19-61605-grs                    -                     -                    -                   -                 -                    -                  -                  -                   -                   -
    3      Americore Health Enterprises, LLC            19-61606-grs                    -                     -                    -                   -                 -                    -                  -                  -                   -                   -
    4      Americore Health, LLC                        19-61607-grs                    -                     -                    -                   -                 -                    -                  -                  -                   -                   -
    5      Success Healthcare 2, LLC                    19-61609-grs                    -                     -                    -                   -                 -                    -                  -                  -                   -                   -
    6      St. Alexius Hospital Corporation #1          19-61610-grs           1,099,862.03          2,922,331.36         3,395,488.30        3,433,029.66      5,148,642.77         4,395,931.82       4,307,764.54       3,063,103.70        4,738,781.46      32,504,935.64
    7      St. Alexius Properties, LLC                  19-61611-grs                    -                     -                    -                   -                 -                    -                  -                  -                                       -
    8      Izard County Medical Center, LLC             19-61612-grs             178,415.38            328,957.90           469,681.59        1,071,880.25        383,783.41           704,770.65         417,860.64         548,132.79         822,542.95         4,926,025.56
    9      Ellwood Medical Center, LLC                  19-61613-grs                                          -                    -                   -                 -                    -                  -                  -                  -                    -
   10      Ellwood Medical Center Real Estate, LLC      19-61614-grs                    -                     -                    -                   -                 -                    -                  -                  -                  -                    -
   11      Ellwood Medical Center Operations, LLC       19-61615-grs              17,864.57             45,798.70           185,901.73          131,975.67         83,038.11           121,164.93          89,040.62          71,066.81         103,584.85           849,435.99

Total Disbursements                                                            $   1,296,141.98   $   3,297,087.96    $   4,051,071.62    $   4,636,885.58   $    5,615,464.29   $   5,221,867.40    $   4,814,665.80   $   3,682,303.30   $   5,664,909.26   $ 38,280,397.19

Notes:

(1) Disbursements are reported from the date of the initial report and does not reflect disbursements made by the Debtor prior to February 21, 2020, the date of the Chapter 11 Trustee's appointment.
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 53 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 54 of 134
                                               ELLWOOD MEDICAL CENTER OPERATIONS, LLC            Business Statement
                   Case 19-61608-grs          Doc   931 Filed
                                               DISBURSEMENT     11/23/20 Entered 11/23/20 09:55:56 DescAccount
                                                             ACCOUNT                                    Main Number:
                                               724 PERSHING ST
                                                       Document        Page
                                               ELLWOOD CITY PA 16117-1474
                                                                            55 of 134                           4983
                                                                                                        Statement Period:
                                                                                                              Oct 1, 2020
                                                                                                                  through
                                                                                                             Oct 31, 2020

                                                                                                              Page 3 of 3

ANALYZED CHECKING                                                                                     (CONTINUED)
U.S. Bank National Association                                                            Account Number            4983
Balance Summary (continued)
Date                         Ending Balance    Date             Ending Balance   Date            Ending Balance
Oct 26                           36,050.20     Oct 29               27,966.71    Oct 30              28,237.90
Oct 27                           30,534.26
    Balances only appear for days reflecting change.
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 56 of 134
                                               ELLWOOD MEDICAL CENTER OPERATIONS, LLC            Business Statement
                   Case 19-61608-grs          Doc   931ACCOUNT
                                               PAYROLL    Filed 11/23/20 Entered 11/23/20 09:55:56 DescAccount
                                                                                                        Main Number:
                                               724 PERSHING ST
                                                       Document        Page
                                               ELLWOOD CITY PA 16117-1474
                                                                            57 of 134                           4991
                                                                                                                                                Statement Period:
                                                                                                                                                      Oct 1, 2020
                                                                                                                                                          through
                                                                                                                                                     Oct 31, 2020
                                                                                        ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ
                                                                                        ññ ññ       ññññ ñññ ññññ
                                                                                                    ññ            ññ ññññ
                                                                                         ñ ññññññ ññ ññññññ ññ
                                                                                         ññ
                                                                                         ññ ñ ñ ñ                  ñ ñññ
                                                                                         ññ ñññññ ñ ñ ññññññ ññññññ
                                                                                          ññ ñ ññ ññ ññ ñññ
                                                                                          ññ                  ñññññ ñ ñ
                                                                                          ñ       ñ ñ     ññññññ ñññ
                                                                                          ñññññ ñññññññ   ñ ññññññññññ ñ
                                                                                           ññ ñ ñññ ññññ
                                                                                                    ñ
                                                                                                       ññ
                                                                                                          ñññ
                                                                                                              ñññ ñññññññ
                                                                                            ñ ññ ñ ññ ñññññ ñ ñ
                                                                                            ñññ ññ             ññ
                                                                                                ññ ñ ññññññ ñ ñ ññ
                                                                                             ññññññ ññ ñ ñ ñ ñ ñ
                                                                                             ññññ
                                                                                                                   ññ                                 Page 2 of 2
                                                                                             ñññ ñ ññ ññññññññññ   ñ ññ
                                                                                             ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                                             (CONTINUED)
U.S. Bank National Association                                                                                                  Account Number                 4991
Checks Presented Conventionally (continued)
Check               Date         Ref Number              Amount      Check          Date                                    Ref Number                     Amount
11615               Oct 23       9253809535             1,355.29     11617          Oct 23                                  9253139456                      323.53
11616               Oct 23       9253809442               168.27     11618          Oct 26                                  8057132586                    1,785.80
                                                                      Conventional Checks Paid (20)                                       $          24,911.79-

Balance Summary
Date                         Ending Balance    Date                Ending Balance      Date                                              Ending Balance
Oct 7                            14,413.12     Oct 14                   1,360.59       Oct 26                                                 3,650.18
Oct 9                             6,915.63     Oct 21                  14,360.59       Oct 27                                                 2,501.33
Oct 13                            3,443.26     Oct 23                   5,435.98
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                            Document    Page 58 of 134                             5006
                      Saint Paul, Minnesota 55101-0800                                                                                                Statement Period:
                      8799        TRN                           S                  Y       ST01                                                             Oct 1, 2020
                                                                                                                                                                through
                                                                                                                                                           Oct 31, 2020
                                                                                                       ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ
                                                                                                       ññ ññ      ññññ ñññ
                                                                                                                  ññ    ñ ñññññ ññññ
                                                                                                        ñ ññññññ ñññ
                                                                                                        ññ            ñ ññññ ñññññ
                                                                                                        ññ ñ ñ ññ            ññ     ñ
                                                                                                        ññ ñññññ ññññ ññ ññ
                                                                                                                          ññññññññ
                                                                                                                                 ñ ññ
                                                                                                         ññ ñ ññ ññ ñ ññ     ñ ññ ñ

                                                                                                                                                            Page 1 of 1
                                                                                                         ññ
                                                                                                         ñ      ñ ñ   ñññ ñ ñ ññ
                                                                                                         ñññññ ñññññññññññññññ
                                                                                                                          ñ ñ ñ ñ
                                                                                                          ññ ñ ñññ ñññ ñ ññññññññ
                                                                                                                             ññ ññ ñ
                                                                                                           ñ ññ ñ ñññ ññ ñññ ñ ñ
                                                                                                           ñññ ññ ññ
                                                                                                               ññ ñññññññ ñ      ñ
                                                                                                                                ññ ññ
                                                                                                            ññññññ ññ       ñññ ñ ñ
                                                                                                            ñññññ
                                                                                                            ñññ ññññ ñññññññ
                                                                                                                          ñ ñ ññññ ññ
                                                                                                            ññññññññññññññññññññññ

                       ÁÁÄÄããÄÁÆÆÆÁÄÆãÆãÄÁÁÆÄÆÆÄÁÄãÁÆÆÄÆÄÁÁÁÁÄÆããÁããÁãããÆÁÄÆÁãÁÁÄÆÆãÆÄãÆ

                       000033153 01 AB 0.419 000638621772241 P Y
                       ELLWOOD MEDICAL CENTER OPERATIONS, LLC
                       GOVERNMENT ACCOUNT
                                                                                                  l                                               To Contact U.S. Bank
                       724 PERSHING ST                                                            Commercial Customer
                       ELLWOOD CITY PA 16117-1474                                                 Service:                                               1-866-329-7770


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                                 usbank.com




INFORMATION YOU SHOULD KNOW
           Effective November 9, 2020 the "Your Deposit Account Agreement" booklet will include several updates and may affect your
           rights.
           The main updates to note in the revised "Your Deposit Account Agreement" booklet sections and sub sections, include:
                ³   Throughout the document, references to the Federal Regulation D (governing savings and/or money market withdrawal
                    limitations) have been removed, as they are no longer applicable.
                ³   In section "Withdrawal Rights, Ownership of Account, and Beneficiary Designation", sub section "Joint Account - With
                    Survivorship", clarification on ownership type.
                ³   In the "Dormant Accounts and Escheat" and "Time Deposit" sections, clarification on the state permitted process and
                    cost structure for escheatment.
                ³   Update to section "Types of Transactions", sub section "Account Access at Automated Teller Machines" regarding: You
                    may access your Home Equity Line of Credit or Personal Line of Credit for balance inquiries and making a payment to
                    the respective line of credit at the ATM. Customers with a Debit or ATM card that have accessed a Home Equity Line of
                    Credit or a Personal Line of Credit through the expanded card access feature, cash withdrawals/advances and
                    transferring from the Home Equity Line of Credit or Personal Line of Credit is no longer allowed.
           Starting November 9th, download a copy of the revised booklet at usbank.com/tmtermsandconditions. You may also call your
           customer service team at the phone number listed at the top of this statement to request a copy. If you have any questions, our
           bankers are available to help at your local branch. You can also call us at U.S. Bank 24-Hour Banking at 800.USBANKS
           (872.2657). We accept relay calls.


ANALYZED CHECKING                                                                                                                                        Member FDIC
U.S. Bank National Association                                                                                                          Account Number            5006
Account Summary

Beginning Balance on Oct 1                             $                          7.56
        Ending Balance on Oct 31, 2020 $                                          7.56
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 59 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 60 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 61 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 62 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 63 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 64 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 65 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 66 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 67 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 68 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 69 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 70 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 71 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 72 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 73 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 74 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 75 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 76 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 77 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 78 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 79 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 80 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 81 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 82 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 83 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 84 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 85 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 86 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 87 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 88 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 89 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 90 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 91 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 92 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 93 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 94 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 95 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                           Document    Page 96 of 134
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   931ACCOUNT
                                               PAYROLL     Filed 11/23/20 Entered 11/23/20 09:55:56 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 97  of 134                         6878
                                                                                                        Statement Period:
                                                                                                              Oct 1, 2020
                                                                                                                  through
                                                                                                             Oct 31, 2020

                                                                                                              Page 3 of 6

ANALYZED CHECKING                                                                                      (CONTINUED)
U.S. Bank National Association                                                             Account Number           6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number              Amount    Check      Date     Ref Number               Amount
24463               Oct 16       9254595010             1,692.35   24527      Oct 16   9251368088                 98.19
24464               Oct 19       8057647982             1,796.58   24528      Oct 13   8357522246                496.15
24465               Oct 20       8352213553                96.39   24529      Oct 16   9255320672                 93.25
24466               Oct 29       8950484565               134.78   24530      Oct 16   9254889077                 89.06
24467               Oct 9        9253857069             1,643.82   24531      Oct 28   8654090094                581.12
24468               Oct 13       8358427810               193.60   24533*     Oct 23   9253816752                224.38
24469               Oct 13       8358427812               163.32   24534      Oct 23   9254760769                869.06
24470               Oct 26       8056822973               424.86   24535      Oct 23   9254760768                 72.50
24471               Oct 13       8354773074             1,321.53   24536      Oct 23   9254304408                709.10
24472               Oct 9        9254936697               949.73   24538*     Oct 23   9254816080              1,154.54
24473               Oct 9        9254936698                24.00   24539      Oct 23   9254816081                 74.45
24476*              Oct 9        9255077913             1,215.78   24540      Oct 27   8351543363              1,052.18
24477               Oct 9        9255077914                51.48   24541      Oct 27   8351543364                790.03
24478               Oct 16       9250647994             2,411.28   24542      Oct 23   9254758106              1,792.36
24479               Oct 16       9250647995                98.92   24543      Oct 23   9254758107              1,545.00
24481*              Oct 9        9254624391               891.01   24545*     Oct 26   8056446303                763.75
24482               Oct 9        9254624390                24.17   24546      Oct 23   9253990933              1,956.91
24483               Oct 13       8353233300             1,861.60   24547      Oct 23   9253990934              1,598.75
24485*              Oct 9        9254624377               776.32   24548      Oct 23   9254146277                814.40
24486               Oct 13       8357744964               399.79   24549      Oct 23   9254304234                715.79
24487               Oct 13       8352758438             1,310.47   24550      Oct 26   8057029670              2,885.76
24489*              Oct 13       8359343336               492.03   24551      Oct 26   8057029671                135.81
24490               Oct 13       8354768097                71.56   24552      Oct 23   9254816074                 61.50
24491               Oct 27       8354308231                28.49   24553      Oct 23   9254816075                969.36
24492               Oct 9        9254622567             1,234.90   24554      Oct 23   9254759182                922.24
24493               Oct 19       8053188529             1,047.33   24555      Oct 23   9254141064                886.13
24494               Oct 16       9255176752               618.17   24558*     Oct 26   8056905541              1,414.76
24495               Oct 9        9254446786               806.29   24559      Oct 27   8356056658                 51.16
24496               Oct 9        9254637100               444.43   24560      Oct 27   8355407793              1,943.99
24497               Oct 9        9254622841               574.77   24561      Oct 29   8951837478                353.43
24498               Oct 13       8352756741               484.59   24562      Oct 26   8053186156                871.44
24499               Oct 13       8359377514             1,005.02   24563      Oct 27   8354003469                212.12
24500               Oct 9        9254620383               950.46   24564      Oct 26   8056822968                424.00
24501               Oct 13       8353377497             1,171.29   24565      Oct 23   9254304548              1,532.06
24502               Oct 9        9253271970               560.40   24566      Oct 23   9254304549                 53.45
24503               Oct 9        9254211879             1,091.39   24567      Oct 23   9254759299                868.22
24504               Oct 13       8357830090               644.85   24568      Oct 30   9254184906                679.62
24505               Oct 14       8652019640               872.71   24569      Oct 23   9254813958              1,275.95
24506               Oct 9        9255079007               513.48   24571*     Oct 30   9250913799              2,646.01
24507               Oct 21       8654504749               147.68   24572      Oct 30   9250913800                146.22
24508               Oct 13       8353377589             1,795.25   24573      Oct 23   9254760955                805.75
24509               Oct 9        9255077496             1,242.43   24574      Oct 23   9254760949              1,127.18
24510               Oct 13       8358642575             2,793.68   24575      Oct 26   8055756353                401.98
24511               Oct 8        8953749669             3,032.58   24577*     Oct 26   8057010880                115.36
24512               Oct 9        9253862142             2,258.45   24579*     Oct 28   8654222267                 51.82
24514*              Oct 9        9255139231             1,178.23   24580      Oct 27   8354308232                183.27
24515               Oct 14       8654461944             2,109.52   24581      Oct 23   9252967419              1,211.96
24516               Oct 14       8656829491                81.54   24582      Oct 27   8356204763              1,076.65
24517               Oct 13       8354773322             1,172.16   24584*     Oct 23   9254283707                798.04
24518               Oct 16       9251368087                16.41   24585      Oct 23   9254581869                413.47
24519               Oct 13       8357521954               110.00   24586      Oct 26   8057090582                572.86
24520               Oct 13       8356909272               540.46   24587      Oct 26   8052161855                428.64
24521               Oct 13       8356909271                95.08   24588      Oct 27   8354838949              1,140.71
24522               Oct 13       8356909270               144.46   24589      Oct 26   8053161651              1,122.10
24523               Oct 13       8356909275               267.92   24590      Oct 28   8653826855                644.85
24525*              Oct 16       9255320786                73.61   24591      Oct 27   8351543393                864.49
24526               Oct 13       8356342946               138.46   24592      Oct 23   9254816825              1,278.78
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   931ACCOUNT
                                               PAYROLL     Filed 11/23/20 Entered 11/23/20 09:55:56 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 98  of 134                         6878
                                                                                                                                     Statement Period:
                                                                                                                                           Oct 1, 2020
                                                                                                                                               through
                                                                                                                                          Oct 31, 2020
                                                                                  ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ
                                                                                  ññ ññ      ññññ ññññññññ
                                                                                             ññ           ñ ñññññ
                                                                                   ñ ññññññ ñññ ñ ññññ
                                                                                   ññ                     ññ ñññ
                                                                                   ññ ñ ñ ñ ñ            ññ ññññ
                                                                                   ññ ññ ñ ñ ñññññññ ññ    ñ ññ
                                                                                    ññ ññ
                                                                                    ññ    ñ ññ ññ ñññ  ñññ ñññ ñ
                                                                                    ñ      ñ ñ ñ ññ ñ ñ ñ
                                                                                    ññ ññ ñññ ñññññññññ  ñññ ññ ñ
                                                                                     ññ ñ ñññ ññ
                                                                                      ñ ññ ñ ñ
                                                                                      ñññ ññ
                                                                                          ññ ññ
                                                                                                ññññññññññ ññ ññ
                                                                                                ññ
                                                                                                     ñ
                                                                                                     ññ
                                                                                                           ñññ ñ
                                                                                                       ñ ññ ññ
                                                                                       ñññññññ ñññññññ ññññ
                                                                                       ñññññ
                                                                                                                                           Page 4 of 6
                                                                                       ñññ ñ ññ ñ ñññññññññññ
                                                                                              ñ  ñ ñ  ñññ
                                                                                       ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                                   (CONTINUED)
U.S. Bank National Association                                                                                          Account Number           6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number              Amount    Check      Date                                  Ref Number               Amount
24593               Oct 27       8355755275                73.26   100666*    Oct 29                                8954092206              5,270.52
24594               Oct 26       8057032486               672.51   100668*    Oct 28                                8654549831              2,885.28
24595               Oct 27       8354263488             1,795.25   100669     Oct 28                                8654222236              2,728.79
24596               Oct 23       9254819192             1,242.43   100670     Oct 30                                9253983479              1,310.18
24597               Oct 30       9254383197             5,117.23   100673*    Oct 29                                8952439475              2,853.17
24598               Oct 22       8953550485             5,508.13   100674     Oct 28                                8654058295              5,260.52
24599               Oct 23       9252800190             2,058.45   100680*    Oct 29                                8953818801              4,909.12
24601*              Oct 27       8352009165                41.37   100685*    Oct 28                                8653335876              1,246.77
24602               Oct 26       8052232658             1,187.57   100686     Oct 28                                8654222766              3,397.00
24605*              Oct 26       8056437917             1,199.05   100687     Oct 29                                8952914885              3,219.88
24606               Oct 30       9251284028                 8.14   100688     Oct 28                                8654089322              1,167.37
24607               Oct 28       8653752563               110.00   100689     Oct 28                                8654089748              4,856.19
24608               Oct 28       8652784184               540.46   100691*    Oct 30                                9254385142              1,226.31
24609               Oct 28       8652784182                95.08   100692     Oct 28                                8653010351              1,223.36
24610               Oct 28       8652784183               144.46   100694*    Oct 30                                9254385894              4,922.13
24614*              Oct 26       8054491651               138.46   100700*    Oct 29                                8953327932              1,167.37
24615               Oct 30       9251284027                98.54   100702*    Oct 30                                9254251911              1,187.22
24618*              Oct 29       8953944557                85.52   100706*    Oct 30                                9254178653              3,500.38
100545*             Oct 28       8653301446             1,320.25   100707     Oct 28                                8654664333              1,251.10
100601*             Oct 9        9254743266             3,541.22   100708     Oct 29                                8953996485              1,053.38
100602              Oct 16       9252784438             1,953.49   100709     Oct 30                                9253745140              3,637.27
100604*             Oct 2        9253019967                41.00   100710     Oct 28                                8653009485              4,856.19
100605              Oct 2        9255320103            25,420.50   100711     Oct 28                                8653312382              2,853.17
100610*             Oct 13       8355666410               353.98   100712     Oct 30                                9252600519              4,909.12
100611              Oct 14       8657186277               787.16   100714*    Oct 30                                9254178670              1,167.38
100612              Oct 20       8354513687               164.06   100715     Oct 30                                9253775503              4,922.04
100613              Oct 19       8051174008             1,078.00   100721*    Oct 30                                9252925306              2,773.79
100614              Oct 9        9253545732               502.16   100722     Oct 29                                8954092077              3,146.65
100615              Oct 16       9252804360               432.63   100724*    Oct 29                                8953993947              1,647.81
100617*             Oct 20       8354235752             2,612.30   100725     Oct 30                                9252787670              5,244.52
100618              Oct 14       8657743467               953.26   100726     Oct 29                                8953270878              1,127.38
100619              Oct 19       8054646307             1,210.30   100729*    Oct 30                                9252924932              2,813.48
100621*             Oct 26       8054921430               370.85   100731*    Oct 28                                8653805581              3,868.36
100622              Oct 27       8355755660               883.57   100732     Oct 29                                8952787540              2,768.79
100623              Oct 27       8355755659                84.00   100734*    Oct 30                                9254037029              5,614.94
100625*             Oct 27       8351543348               973.50   100735     Oct 29                                8952606734              4,909.12
100626              Oct 23       9252489271               467.84   100736     Oct 28                                8654222238              2,748.79
100631*             Oct 28       8653005885             2,648.79   100737     Oct 28                                8654415602              1,152.23
100633*             Oct 29       8954219367             5,270.52   100739*    Oct 28                                8652726972              2,813.47
100634              Oct 29       8953819390             5,210.21   100740     Oct 30                                9254382956              5,220.52
100636*             Oct 30       9254178641             3,051.92   100741     Oct 28                                8653227290                666.35
100640*             Oct 28       8653312386             2,853.17   100742     Oct 29                                8953885053              2,859.17
100641              Oct 28       8653312366             1,259.77   100743     Oct 29                                8952599915              1,335.25
100642              Oct 28       8653731867             1,167.39   100744     Oct 28                                8653298750              2,733.79
100643              Oct 28       8653166086             3,015.54   100745     Oct 29                                8953993666              4,856.19
100644              Oct 30       9252781092             1,207.08   100746     Oct 29                                8952923527              5,270.52
100647*             Oct 29       8952285939             2,853.17   100747     Oct 29                                8954315252              1,167.38
100649*             Oct 30       9254184904             5,107.40   100748     Oct 30                                9252422494              2,708.79
100652*             Oct 28       8653470345             1,226.92   100751*    Oct 30                                9254386221              5,224.52
100653              Oct 30       9254166559             5,453.55   100752     Oct 28                                8654088098              2,783.48
100654              Oct 29       8953453350             1,258.22   100753     Oct 29                                8952883478              3,015.54
100655              Oct 28       8654258233             2,813.48   100758*    Oct 29                                8953818916              3,077.92
100656              Oct 30       9252920912             2,644.41   100760*    Oct 28                                8653893361              1,335.26
100658*             Oct 29       8954137465             4,975.04   100762*    Oct 29                                8950484771              1,192.37
100659              Oct 30       9251462525             4,794.12   100763     Oct 29                                8951020650              1,117.39
100662*             Oct 29       8952882589             1,267.63   100764     Oct 29                                8952898328              2,783.48
100664*             Oct 29       8951121820             2,930.08   100768*    Oct 29                                8950484729              1,207.09
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   931ACCOUNT
                                               PAYROLL     Filed 11/23/20 Entered 11/23/20 09:55:56 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                        Document
                                               SAINT LOUIS MO 63118-4601
                                                                         Page 99  of 134                         6878
                                                                                                        Statement Period:
                                                                                                              Oct 1, 2020
                                                                                                                  through
                                                                                                             Oct 31, 2020

                                                                                                              Page 5 of 6

ANALYZED CHECKING                                                                                      (CONTINUED)
U.S. Bank National Association                                                             Account Number           6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number              Amount    Check      Date     Ref Number               Amount
100770*             Oct 29       8953819380             3,041.55   100857*    Oct 30   9253067215              5,317.95
100772*             Oct 29       8952469621             1,167.37   100858     Oct 28   8654572174              1,207.08
100773              Oct 28       8654222242             1,348.25   100859     Oct 28   8654548284              2,891.63
100775*             Oct 29       8952285940               632.11   100861*    Oct 29   8953819254              2,813.48
100776              Oct 29       8953461496             1,246.77   100863*    Oct 28   8654560774              3,681.04
100777              Oct 30       9253977330             1,207.09   100865*    Oct 28   8652732257              3,498.63
100778              Oct 30       9254385912             2,941.54   100866     Oct 28   8653802457              2,828.17
100780*             Oct 29       8954213403             1,207.08   100870*    Oct 29   8952349445              2,763.79
100783*             Oct 30       9253197249             1,208.37   100871     Oct 29   8953754833              2,779.79
100784              Oct 30       9253118135             4,962.04   100872     Oct 30   9254386249              3,432.98
100785              Oct 29       8953818824             1,173.38   100873     Oct 28   8654248116              2,331.15
100786              Oct 29       8952906193             2,853.16   100875*    Oct 29   8952314811              2,826.48
100788*             Oct 30       9254180077             3,676.04   100876     Oct 30   9250492988              2,839.48
100790*             Oct 30       9253114052             1,012.38   100877     Oct 28   8654415653              1,264.10
100792*             Oct 30       9254386796             1,219.08   100878     Oct 29   8952532986              2,813.48
100795*             Oct 28       8654659552             4,786.19   100879     Oct 30   9251461909              2,673.79
100796              Oct 29       8953993877             2,723.79   100880     Oct 29   8953993948              1,097.24
100797              Oct 29       8953994194             2,568.40   100882*    Oct 28   8654664561              5,244.52
100799*             Oct 29       8953994190             1,207.08   100883     Oct 28   8654572212              2,808.49
100800              Oct 29       8954092690             2,851.16   100884     Oct 30   9253068498              5,067.88
100802*             Oct 29       8953994019             1,167.38   100885     Oct 30   9253035199              3,041.54
100803              Oct 29       8952599165             1,293.63   100886     Oct 30   9254183969              1,277.11
100805*             Oct 29       8953810958             2,967.00   100888*    Oct 28   8654549480              1,192.08
100806              Oct 29       8952357013             5,570.87   100891*    Oct 28   8654222256              1,200.24
100808*             Oct 30       9255073752             3,120.65   100893*    Oct 29   8953996566              1,107.24
100809              Oct 28       8654774832             2,849.17   100895*    Oct 29   8953994184              2,866.17
100810              Oct 28       8653735761             2,833.17   100896     Oct 30   9254183973              2,779.18
100815*             Oct 28       8653790839             2,743.79   100897     Oct 29   8950484799              1,277.10
100816              Oct 28       8653227494             1,173.38   100898     Oct 28   8653296972              2,773.79
100818*             Oct 30       9254172132             1,608.12   100899     Oct 28   8653474817              1,180.38
100819              Oct 29       8952380367             1,267.63   100901*    Oct 30   9251491660              4,856.20
100820              Oct 29       8953449249             5,094.39   100904*    Oct 29   8950484572              1,167.38
100824*             Oct 29       8954212737             2,853.17   100905     Oct 28   8654222091              5,310.20
100826*             Oct 29       8953994118             1,238.37   100909*    Oct 28   8654057908              1,145.38
100827              Oct 28       8653006716             4,975.04   100910     Oct 29   8952596403              3,512.37
100828              Oct 28       8653790227             1,212.37   100911     Oct 29   8952357033              1,207.08
100829              Oct 28       8653727454             1,167.38   100912     Oct 30   9253762482              1,157.23
100830              Oct 29       8953671096             5,349.90   100913     Oct 28   8653227564              1,220.08
100831              Oct 30       9254382676             2,773.79   100914     Oct 28   8654222265              4,836.19
100832              Oct 29       8953819250             5,250.52   100915     Oct 28   8654548456              3,057.92
100833              Oct 28       8654579168             2,853.17   100917*    Oct 28   8653412665              3,249.65
100834              Oct 28       8654415592             1,167.38   100918     Oct 28   8654223251              2,813.17
100835              Oct 29       8953996786             2,813.48   100919     Oct 29   8952566313              3,209.96
100837*             Oct 28       8653722136             4,856.19   100920     Oct 28   8653312444              1,218.21
100838              Oct 30       9254681017             4,856.19   100921     Oct 28   8654690903              5,094.40
100839              Oct 28       8654659019             1,207.07   100922     Oct 28   8653547690              1,335.25
100840              Oct 28       8654693964             5,349.90   100923     Oct 28   8653883180              1,293.63
100841              Oct 28       8654094392             1,190.08   100924     Oct 30   9252541644              3,445.97
100843*             Oct 29       8952606733             5,270.52   100925     Oct 29   8952355950              1,207.08
100846*             Oct 30       9251301493             3,021.65   100927*    Oct 28   8654058266              3,077.92
100848*             Oct 29       8953498440             1,187.08   100928     Oct 29   8953996667              2,798.47
100849              Oct 30       9254864671             5,425.33   100929     Oct 30   9252710994              2,853.17
100850              Oct 30       9254386179             4,856.19   100930     Oct 29   8953754894              3,072.92
100852*             Oct 28       8654412758             1,197.37   100931     Oct 29   8952799146              2,753.79
100853              Oct 30       9254386255             3,422.97   100933*    Oct 28   8654664589              4,932.04
100854              Oct 28       8654549577             5,184.33   100938*    Oct 29   8952355058              3,343.29
100855              Oct 28       8653745257             3,343.28   100940*    Oct 30   9254178649              1,167.38
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc   931ACCOUNT
                                               PAYROLL     Filed 11/23/20 Entered 11/23/20 09:55:56 DescAccount
                                                                                                         Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             100   of 134                        6878
                                                                                                                                        Statement Period:
                                                                                                                                              Oct 1, 2020
                                                                                                                                                  through
                                                                                                                                             Oct 31, 2020
                                                                                       ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ
                                                                                       ññ ññ       ññññ ñññ ññññ
                                                                                                   ññ          ñ ññññ ñ
                                                                                        ñ ññññññ ñññ ññññññññ
                                                                                        ññ                    ñññ ñññ
                                                                                        ññ ñ ñ ññ             ñññ     ñ
                                                                                        ññ ññ ñ ñ ñññññññññ   ñ ñ ññ
                                                                                         ññ ññ
                                                                                         ññ    ñ ññ ññ ñññññ ññ ñ
                                                                                         ñ       ñ ñ ñ ññ        ññ ñ
                                                                                         ññ ññ ñññ ññ  ññ      ññ ññ ñ
                                                                                          ññ ñ ñññ ññ ñññññññ
                                                                                               ññ
                                                                                            ñññññ ñ ññ
                                                                                            ññññ
                                                                                                          ññ ññ ññññ
                                                                                           ñ ññ ñ ñññ ñññ ñ ñ ñ
                                                                                           ñññ ññ  ñññ         ñ  ñ
                                                                                                      ñ ñ ñññ ññ ññ
                                                                                                                 ññññ
                                                                                                                                               Page 6 of 6
                                                                                            ñññ ñ ññ ñ ññ     ñ ññññ
                                                                                                          ñ ñññññ
                                                                                            ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                                     (CONTINUED)
U.S. Bank National Association                                                                                            Account Number 1           6878
Checks Presented Conventionally (continued)
Check               Date         Ref Number              Amount
1523210*            Oct 28       8653883107             1,216.92
    * Gap in check sequence                                          Conventional Checks Paid (403)                               $          741,475.17-

Balance Summary
Date                         Ending Balance    Date                Ending Balance     Date                                       Ending Balance
Oct    1                        145,528.80     Oct 13                 213,991.72      Oct 22                                        447,759.80
Oct    2                        117,277.33     Oct 14                 179,043.64      Oct 23                                        411,125.50
Oct    5                        116,788.64     Oct 15                 146,854.63      Oct 26                                        397,044.46
Oct    6                        110,727.76     Oct 16                 126,018.82      Oct 27                                      1,277,800.26
Oct    7                        442,608.64     Oct 19                 120,429.76      Oct 28                                      1,088,159.92
Oct    8                        439,576.06     Oct 20                 116,216.70      Oct 29                                        726,032.94
Oct    9                        413,802.92     Oct 21                 891,028.78      Oct 30                                        548,618.64
    Balances only appear for days reflecting change.
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 101 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 102 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 103 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 104 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 105 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 106 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 107 of 134
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1               Business Statement
                   Case 19-61608-grs          Doc
                                               PETTY931    Filed 11/23/20 Entered 11/23/20 09:55:56 DescAccount
                                                      CASH ACCOUNT                                       Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             108   of 134                        6886
                                                                                                                                               Statement Period:
                                                                                                                                                     Oct 1, 2020
                                                                                                                                                         through
                                                                                                                                                    Oct 31, 2020
                                                                                        ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ
                                                                                        ññ ññ       ññññ ñññ
                                                                                                    ññ     ñ ññññññ ñññ
                                                                                         ñ ññññññ ññññ
                                                                                         ññ              ñ ñññññ ñññññ
                                                                                         ññ ñ ñ ñññ              ñ ññ ñ
                                                                                         ññ ññ ñ ññ ññññññ   ññ ñññ ñññ
                                                                                          ññ ññ
                                                                                          ññ    ñ ññ ññ ñññ ññññ ñ ññ ñ
                                                                                          ñ       ñ ñ ñ ññ          ñ ñ
                                                                                          ññ ññ ñññ ñññ ñ ñññññññ ñ
                                                                                           ññ ñ ñññ ññ
                                                                                                ññ
                                                                                             ññññ   ññ
                                                                                                       ñ ñññ

                                                                                                        ññ
                                                                                                           ñ ññ
                                                                                            ñ ññ ñ ññ ñ ñññ ñ ñ
                                                                                            ñññ ññ  ññ ñ ñ ñ ññ
                                                                                                         ñ ññ
                                                                                             ñññññññ ñññ ñ ññ ñ
                                                                                                           ñ
                                                                                                               ñ ññññññ
                                                                                                               ñ
                                                                                                              ñññ
                                                                                                                  ñ ññ
                                                                                                                   ññ ññ
                                                                                                                                                     Page 8 of 8
                                                                                             ñññ ñ ñ ñ ñ
                                                                                             ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                                            (CONTINUED)
U.S. Bank National Association                                                                                                 Account Number              6886
Checks Presented Conventionally (continued)
Check               Date         Ref Number              Amount      Check          Date                                   Ref Number                  Amount
202673*             Oct 19       8054424605             2,947.03     202725         Oct 28                                 8654602598                 2,698.29
202674              Oct 19       8054424606               968.72     202726         Oct 26                                 8053185997                 2,592.22
202675              Oct 20       8356152909                69.51     202727         Oct 26                                 8053405998                   570.92
202676              Oct 19       8053117875             2,724.56     202728         Oct 27                                 8354062227                 1,108.80
202677              Oct 19       8053172269                79.25     202729         Oct 26                                 8053188742                    86.95
202678              Oct 21       8650862293               862.12     202730         Oct 26                                 8054957755                 1,526.95
202679              Oct 16       9254794798               225.82     202731         Oct 30                                 9250492989                 1,022.00
202680              Oct 19       8055729883                41.94     202732         Oct 26                                 8057064024                   105.45
202681              Oct 19       8051688593               836.00     202733         Oct 26                                 8055591910                    19.40
202683*             Oct 19       8053948622               268.37     202734         Oct 26                                 8053660492                 1,597.61
202684              Oct 20       8353621444               300.00     202735         Oct 26                                 8054490396                    26.62
202685              Oct 14       8657596013               657.53     202736         Oct 26                                 8055763918                   975.00
202686              Oct 26       8055071416               500.00     202737         Oct 27                                 8352533815                    95.77
202687              Oct 20       8350127579             4,710.19     202738         Oct 21                                 8654724617                 1,372.67
202688              Oct 19       8053422251               147.81     202739         Oct 28                                 8653004219                   368.01
202689              Oct 19       8056748865               230.78     202740         Oct 26                                 8053362862                 3,813.55
202690              Oct 19       8053871801               318.93     202741         Oct 27                                 8351993675                 2,603.80
202691              Oct 15       8953917056               635.00     202742         Oct 27                                 8354262834                 1,900.00
202692              Oct 19       8057025353               511.33     202743         Oct 27                                 8353312776                   157.78
202693              Oct 15       8954195392             2,295.00     202744         Oct 21                                 8654267951                 2,775.00
202694              Oct 22       8953227900               513.33     202745         Oct 29                                 8953443699                   514.43
202695              Oct 19       8053421648             2,149.02     202746         Oct 28                                 8650992287                 1,064.29
202696              Oct 20       8355595389             2,200.00     202748*        Oct 21                                 8654316304                20,000.00
202698*             Oct 14       8657229784             2,114.00     202749         Oct 26                                 8057053170                13,311.00
202699              Oct 16       9253860010               297.65     202751*        Oct 26                                 8055986952                   220.65
202721*             Oct 29       8950657029               822.17     202760*        Oct 29                                 8950484607                   303.53
202722              Oct 27       8355772386             6,156.67     202770*        Oct 30                                 9255084369                 1,750.68
202723              Oct 27       8354603899             1,079.89     202797*        Oct 28                                 8654560777                   635.70
202724              Oct 27       8354603887               726.28
    * Gap in check sequence                                          Conventional Checks Paid (145)                                      $         464,573.37-

Balance Summary
Date                         Ending Balance    Date                Ending Balance     Date                                              Ending Balance
Oct    1                        247,634.78     Oct 13                 122,744.28      Oct 22                                               147,990.27
Oct    2                        839,504.18     Oct 14                  98,836.83      Oct 23                                               668,686.84
Oct    5                        730,217.64     Oct 15                  92,209.17      Oct 26                                               455,997.01
Oct    6                        703,870.06     Oct 16                 213,980.26      Oct 27                                               408,842.22
Oct    7                        584,113.20     Oct 19                 189,359.14      Oct 28                                               463,911.87
Oct    8                        442,418.70     Oct 20                 166,555.63      Oct 29                                               458,730.87
Oct    9                        211,012.53     Oct 21                 127,152.77      Oct 30                                               243,907.10
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                           Document     Page 109 of 134                            0141
                      Saint Paul, Minnesota 55101-0800                                                                                                                   Statement Period:
                      8799        TRN                      4603 S                  Y        ST01                                                                               Oct 1, 2020
                                                                                                                                                                                   through
                                                                                                                                                                              Oct 31, 2020
                                                                                                                   ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ
                                                                                                                   ññ ññ       ññññ ñññññññññññ
                                                                                                                               ññ            ñ ñ
                                                                                                                    ñ ññññññ ññ ñ ññññññ
                                                                                                                    ññ
                                                                                                                    ññ ñ ñ ññ              ñññññ
                                                                                                                    ññ ññ  ñ ñ ññ ññ ñññ ñññ
                                                                                                                                           ññ ññ
                                                                                                                     ññ ññññ ññ ñ ñ ññ     ñ ñ ñ

                                                                                                                                                                               Page 1 of 2
                                                                                                                     ññ
                                                                                                                     ñ       ñ ñ   ñ         ññ
                                                                                                                     ññññ ñññññññ ñññ ññ ñ ññ ñ
                                                                                                                      ññ ñ ñññ ñ ñññ ñññ ññññ
                                                                                                                       ñ ññ ñ ñ ñ ñ        ñ ñ ñ
                                                                                                                       ñññ ññ
                                                                                                                           ññ ñ ñññ ññ ñ ñ ññ
                                                                                                                        ñññññ ñ ñ ñññ ñ ñ ñ
                                                                                                                        ññññ
                                                                                                                        ñññ ñññññ ññ ññ
                                                                                                                                     ñ ñññ
                                                                                                                                         ñ ñ ññ
                                                                                                                        ññññññññññññññññññññññ

                       ÁÁÄÄÄãÄÁãÄÄÁÄÄÄãÄÆÆÁÁÁÁÁÁããÆãÆãÆÄãÁÆãÄÄãÁÄÆÁÆÄÆÆÁÆãÄããÆÄÆÁÆãÁããÄã

                       000024703 01 AV 0.389 000638621763791 P Y
                       ST. ALEXIUS HOSPITAL CORPORATION # 1
                       LUTHERAN SCHOOL OF NURSING
                                                                                                              l                                                      To Contact U.S. Bank
                       3933 S BROADWAY                                                                        Commercial Customer
                       SAINT LOUIS MO 63118-4601                                                              Service:                                                     1-866-329-7770


                                                                                                              U.S. Bank accepts Relay Calls
                                                                                                              Internet:                                                       usbank.com




INFORMATION YOU SHOULD KNOW
           Effective November 9, 2020 the "Your Deposit Account Agreement" booklet will include several updates and may affect your
           rights.
           The main updates to note in the revised "Your Deposit Account Agreement" booklet sections and sub sections, include:
                ³   Throughout the document, references to the Federal Regulation D (governing savings and/or money market withdrawal
                    limitations) have been removed, as they are no longer applicable.
                ³   In section "Withdrawal Rights, Ownership of Account, and Beneficiary Designation", sub section "Joint Account - With
                    Survivorship", clarification on ownership type.
                ³   In the "Dormant Accounts and Escheat" and "Time Deposit" sections, clarification on the state permitted process and
                    cost structure for escheatment.
                ³   Update to section "Types of Transactions", sub section "Account Access at Automated Teller Machines" regarding: You
                    may access your Home Equity Line of Credit or Personal Line of Credit for balance inquiries and making a payment to
                    the respective line of credit at the ATM. Customers with a Debit or ATM card that have accessed a Home Equity Line of
                    Credit or a Personal Line of Credit through the expanded card access feature, cash withdrawals/advances and
                    transferring from the Home Equity Line of Credit or Personal Line of Credit is no longer allowed.
           Starting November 9th, download a copy of the revised booklet at usbank.com/tmtermsandconditions. You may also call your
           customer service team at the phone number listed at the top of this statement to request a copy. If you have any questions, our
           bankers are available to help at your local branch. You can also call us at U.S. Bank 24-Hour Banking at 800.USBANKS
           (872.2657). We accept relay calls.


ANALYZED CHECKING                                                                                                                                                         Member FDIC
U.S. Bank National Association                                                                                                                         Account Number                 0141
Account Summary
                                        # Items
Beginning Balance on Oct 1                             $                   33,668.43
Customer Deposits                           5                              12,267.96
Other Withdrawals                           1                               7,661.96-
        Ending Balance on Oct 31, 2020 $                                   38,274.43

Customer Deposits
Number              Date            Ref Number                                Amount           Number         Date                                 Ref Number                     Amount
                    Oct 8           8954691797                                   3.00                         Oct 22                               8954477156                    3,721.00
                    Oct 8           8954691783                               7,661.96                         Oct 30                               9253526412                       12.00
                    Oct 15          8955182943                                 870.00
                                                                                                     Total Customer Deposits                                     $            12,267.96

Other Withdrawals
Date   Description of Transaction                                                                                         Ref Number                                             Amount
Oct 26 Electronic Funds Transfer                            To Account                     6886                                                                  $             7,661.96-
                                                                                                        Total Other Withdrawals                                  $             7,661.96-

Balance Summary
Date                         Ending Balance                 Date                            Ending Balance        Date                                          Ending Balance
Oct 8                            41,333.39                  Oct 15                              42,203.39         Oct 22                                            45,924.39
                                               ST. ALEXIUS HOSPITAL CORPORATION # 1                 Business Statement
                   Case 19-61608-grs          Doc   931 SCHOOL
                                               LUTHERAN    Filed OF
                                                                 11/23/20
                                                                    NURSING Entered 11/23/20 09:55:56 DescAccount
                                                                                                           Main Number:
                                               3933 S BROADWAY
                                                       Document        Page
                                               SAINT LOUIS MO 63118-4601
                                                                             110   of 134                          0141
                                                                                                                                 Statement Period:
                                                                                                                                       Oct 1, 2020
                                                                                                                                           through
                                                                                                                                      Oct 31, 2020
                                                                                   ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ
                                                                                   ññ ññ       ññññ ññ ññññ
                                                                                               ññ          ñññññ
                                                                                                              ñ ñ
                                                                                    ñ ññññññ ññ ññññññ
                                                                                    ññ                   ññ ñ ññ
                                                                                    ññ ñ ñ ñ             ñ ññ ññ
                                                                                    ññ ññ  ñ ñ ññ ññ ñññ ñññ ññññ
                                                                                     ññ ññññ ññ ñ ññññ ñ ñ
                                                                                     ññ
                                                                                     ñ      ñ ñ    ñ ñ ñ       ñ
                                                                                     ññññ ñññññññ ññ        ñññ ñ
                                                                                      ññ ñ ñññ ññ ñ ññ
                                                                                       ñ ññ ñ
                                                                                       ñññ ññ
                                                                                           ññ ññ ññññ
                                                                                        ññññ ñ ñ
                                                                                        ññññññ
                                                                                                      ññ ñññ ññññ
                                                                                                    ñ ñññññ ñ ñ
                                                                                                  ñ ñ ñññññññ ññ
                                                                                                    ññ ñññ ññ
                                                                                                                                       Page 2 of 2
                                                                                        ñññ ñ ññ ñññ ñññññññ
                                                                                                        ñ ñ ñ ññ
                                                                                        ññññññññññññññññññññññ




ANALYZED CHECKING                                                                                                               (CONTINUED)
U.S. Bank National Association                                                                                      Account Number           0141
Balance Summary (continued)
Date                         Ending Balance    Date              Ending Balance
Oct 26                           38,262.43     Oct 30                38,274.43
    Balances only appear for days reflecting change.
                                                                                                       Business Statement
                   Case 19-61608-grs                    Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56 DescAccount
                                                                                                              Main Number:
                      P.O. Box 1800                           Document     Page 111 of 134                            0910
                      Saint Paul, Minnesota 55101-0800                                                                                                               Statement Period:
                      8799        TRN                           S                  Y       ST01                                                                            Oct 1, 2020
                                                                                                                                                                               through
                                                                                                                                                                          Oct 31, 2020
                                                                                                                  ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ
                                                                                                                  ññ ññ       ññññ ññññññññ
                                                                                                                              ññ         ññ ñññ
                                                                                                                   ñ ññññññ ñññ
                                                                                                                   ññ              ñ ññ ññ ññ
                                                                                                                                            ñ ññ
                                                                                                                   ññ ñ ññ ññ              ññ ñ
                                                                                                                   ññ ññ  ñ ñññññ ññññññ ñ ññ
                                                                                                                    ññ ññññ ññ ñññññññññññ ñ

                                                                                                                                                                           Page 1 of 1
                                                                                                                    ññ
                                                                                                                    ñ       ñ ñ ñññ ñ ñ       ñ
                                                                                                                    ññññ ñññ ñññ ñ ñññ   ññ ñ ñ
                                                                                                                     ññ ñ ñññ ññññ ññ ñññññññ
                                                                                                                                            ñññ
                                                                                                                      ñ ññ ñ         ñ ññ ññ ñ
                                                                                                                      ñññ ññ
                                                                                                                          ññ  ñ ññ
                                                                                                                                 ñ   ññ ñ ñ ññ
                                                                                                                                         ñ
                                                                                                                       ññññ ññññ ñ ñ       ññ ñ
                                                                                                                       ññññ
                                                                                                                       ñññ ññññ ñ ññññ ñññ ññ
                                                                                                                       ññññññññññññññññññññññ

                       ÁÄÄÁÄÆÆÁÄÄÁÁÆÆÄãããÄÁÄãÆÁÆÆãÁãÆÁÄããÁÁÁÄÆãÆãÄãÆÄÁÄÆÄÄÄÄÁÆãÁÆÄãÁÆãÁã

                       000024777 01 AV 0.389 000638621763865 P Y
                       LUTHERAN SCHOOL OF NURSING
                       STUDENT EDUCATION FOUNDATION
                                                                                                             l                                                   To Contact U.S. Bank
                       ELINOR A BENHOFF DUNN                                                                 Commercial Customer
                       SCHOLARSHIP ACCT                                                                      Service:                                                  1-866-329-7770
                       3933 S BROADWAY
                       SAINT LOUIS MO 63118-4601
                                                                                                             U.S. Bank accepts Relay Calls
                                                                                                             Internet:                                                    usbank.com




INFORMATION YOU SHOULD KNOW
           Effective November 9, 2020 the "Your Deposit Account Agreement" booklet will include several updates and may affect your
           rights.
           The main updates to note in the revised "Your Deposit Account Agreement" booklet sections and sub sections, include:
                ³   Throughout the document, references to the Federal Regulation D (governing savings and/or money market withdrawal
                    limitations) have been removed, as they are no longer applicable.
                ³   In section "Withdrawal Rights, Ownership of Account, and Beneficiary Designation", sub section "Joint Account - With
                    Survivorship", clarification on ownership type.
                ³   In the "Dormant Accounts and Escheat" and "Time Deposit" sections, clarification on the state permitted process and
                    cost structure for escheatment.
                ³   Update to section "Types of Transactions", sub section "Account Access at Automated Teller Machines" regarding: You
                    may access your Home Equity Line of Credit or Personal Line of Credit for balance inquiries and making a payment to
                    the respective line of credit at the ATM. Customers with a Debit or ATM card that have accessed a Home Equity Line of
                    Credit or a Personal Line of Credit through the expanded card access feature, cash withdrawals/advances and
                    transferring from the Home Equity Line of Credit or Personal Line of Credit is no longer allowed.
           Starting November 9th, download a copy of the revised booklet at usbank.com/tmtermsandconditions. You may also call your
           customer service team at the phone number listed at the top of this statement to request a copy. If you have any questions, our
           bankers are available to help at your local branch. You can also call us at U.S. Bank 24-Hour Banking at 800.USBANKS
           (872.2657). We accept relay calls.


COMMERCIAL MONEY MARKET SAVINGS                                                                                                                                       Member FDIC
U.S. Bank National Association                                                                                                                     Account Number                0910
Account Summary
                                        # Items
Beginning Balance on Oct 1                             $                 270,975.97           Annual Percentage Yield Earned                                              0.00995%
Other Deposits                              1                                  2.29           Interest Earned this Period                                $                     2.29
                                                                                              Interest Paid this Year                                    $                   27.76
        Ending Balance on Oct 31, 2020 $                                 270,978.26           Number of Days in Statement Period                                                  31

Other Deposits
Date   Description of Transaction                                                                                         Ref Number                                        Amount
Oct 30 Interest Paid                                                                                                      3000000390                         $                2.29
                                                                                                         Total Other Deposits                                $                  2.29
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 112 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 113 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 114 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 115 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 116 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 117 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 118 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 119 of 134
         Case 19-61608-grs                    Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                        Desc Main
                                                    Document     Page 120 of 134



P.O. Box 15284
Wilmington, DE 19850
                                                                                               Customer service information


                                                                                               Customer service: 1.888.400.9009

                                                                                               bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                               Bank of America, N.A.
  DEBTOR IN POSSESSION CASE 19-61610
                                                                                               P.O. Box 25118
  FED FDS ACCT SPEC USES ACCT DEACONESS                                                        Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




Your Full Analysis Business Checking
for October 1, 2020 to October 31, 2020                                                  Account number:                     5549
ST ALEXIUS HOSPITAL CORPORATION #1                              DEBTOR IN POSSESSION CASE 19-61610               FED FDS ACCT SPEC
USES ACCT DEACONESS

Account summary
Beginning balance on October 1, 2020                                     $15,978.13   # of deposits/credits: 1
Deposits and other credits                                                 1,350.00   # of withdrawals/debits: 0
Withdrawals and other debits                                                  -0.00   # of days in cycle: 31
Checks                                                                        -0.00   Average ledger balance: $17,023.29
Service fees                                                                  -0.00

Ending balance on October 31, 2020                                      $17,328.13




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                              Page 1 of 4
        Case 19-61608-grs             Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                Desc Main
                                            Document     Page 121 of 134
                                                                                           Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account #          5549 | October 1, 2020 to October 31, 2020




Deposits and other credits
Date        Transaction description                      Customer reference         Bank reference                 Amount

10/08/20    VAED TREAS 310 DES:XXVA CH33                                            902580009873338              1,350.00
            ID:575550955003600 INDN:LUTHERAN SCHOOL
            OF NUR CO ID:9101036151 CCD PMT
            INFO:REF*48*CH33 TF VA FILE NO XXXXXXXXX
            *TE RM 101920-121220 AUSTIN T CLARE      \

Total deposits and other credits                                                                              $1,350.00


Daily ledger balances
Date                              Balance ($)   Date                          Balance($)

10/01                            15,978.13      10/08                    17,328.13




                                                                                                         Page 3 of 4
         Case 19-61608-grs                    Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                      Desc Main
                                                    Document     Page 122 of 134



P.O. Box 15284
Wilmington, DE 19850
                                                                                               Customer service information


                                                                                               Customer service: 1.888.400.9009

                                                                                               bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                               Bank of America, N.A.
  DEBTOR IN POSSESSION CASE 19-61610
                                                                                               P.O. Box 25118
  ACCOUNT                                                                                      Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




Your Full Analysis Business Checking
for October 1, 2020 to October 31, 2020                                                  Account number:                     7479
ST ALEXIUS HOSPITAL CORPORATION #1                              DEBTOR IN POSSESSION CASE 19-61610             ACCOUNT

Account summary
Beginning balance on October 1, 2020                                     $35,555.40   # of deposits/credits: 21
Deposits and other credits                                                44,937.22   # of withdrawals/debits: 3
Withdrawals and other debits                                             -41,252.13   # of days in cycle: 31
Checks                                                                        -0.00   Average ledger balance: $32,703.86
Service fees                                                                -872.65

Ending balance on October 31, 2020                                      $38,367.84




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                              Page 1 of 6
       Case 19-61608-grs              Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56            Desc Main
                                            Document     Page 123 of 134
                                                                                   Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account #       7479 | October 1, 2020 to October 31, 2020




Deposits and other credits
Date        Transaction description                    Customer reference    Bank reference                         Amount

10/01/20    BANKCARD-1203 DES:MTOT DEP                                       902574023271851                        725.93
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

10/02/20    BANKCARD-1203 DES:MTOT DEP                                       902575023020222                        724.50
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

10/05/20    BANKCARD-1203 DES:MTOT DEP                                       902579006464823                           3.00
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

10/06/20    BANKCARD-1203 DES:BTOT DEP                                       902579029633900                   10,061.85
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

10/08/20    BANKCARD-1203 DES:MTOT DEP                                       902581024566755                        200.00
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

10/09/20    BANKCARD-1203 DES:MTOT DEP                                       902582021204610                     1,135.72
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

10/13/20    BANKCARD-1203 DES:BTOT DEP                                       902587015816722                        860.93
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

10/13/20    BANKCARD-1203 DES:MTOT DEP                                       902587021741197                        180.08
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

10/14/20    BANKCARD-1203 DES:BTOT DEP                                       902587041896953                   10,867.01
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

10/15/20    BANKCARD-1203 DES:MTOT DEP                                       902588023781965                        555.30
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

10/16/20    BANKCARD-1203 DES:MTOT DEP                                       902589021949563                        121.11
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD
                                                                                                    continued on the next page




                                                                                                    Page 3 of 6
       Case 19-61608-grs          Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                 Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 | Account #     7479 Page   1241, 2020
                                                         | October   of 134
                                                                          to October 31, 2020




Deposits and other credits - continued
Date       Transaction description                          Customer reference   Bank reference                Amount

10/19/20   BANKCARD-1203 DES:BTOT DEP                                            902593008565289                   17.00
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

10/20/20   BANKCARD-1203 DES:MTOT DEP                                            902593033584390               448.86
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

10/21/20   BANKCARD-1203 DES:BTOT DEP                                            902594019766651               231.09
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

10/22/20   BANKCARD-1203 DES:MTOT DEP                                            902595018229414            13,502.26
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

10/23/20   BANKCARD-1203 DES:MTOT DEP                                            902596024130479               483.50
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

10/26/20   BANKCARD-1203 DES:MTOT DEP                                            902500009004122                    3.00
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

10/27/20   BANKCARD-1203 DES:BTOT DEP                                            902500033350088               385.09
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

10/28/20   BANKCARD-1203 DES:MTOT DEP                                            902501019697962               246.84
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

10/29/20   BANKCARD-1203 DES:MTOT DEP                                            902502022043237             1,566.00
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

10/30/20   BANKCARD-1203 DES:MTOT DEP                                            902503021783971             2,618.15
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

Total deposits and other credits                                                                         $44,937.22


Withdrawals and other debits
Date       Transaction description                          Customer reference   Bank reference                Amount

10/02/20   BANKCARD-1203 DES:MTOT DISC                                           902575019078264             -1,252.13
           ID:530960440103190 INDN:ST. ALEXIUS
           HOSPITAL CO ID:9592126793 CCD

10/13/20   WIRE TYPE:WIRE OUT DATE:201013 TIME:0526 ET                           903710130339582           -40,000.00
           TRN:2020101300339582 SERVICE REF:006296
           BNF:ST. ALEXIUS HOSPITAL OPERA
           ID:152321236860 BNF BK:U.S. BANK N.A. (ST. LOU
           ID:081000210 PMT DET:20ACJ49261KC2D61

Total withdrawals and other debits                                                                      -$41,252.13




                                                                                                     Page 4 of 6
        Case 19-61608-grs                Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                      Desc Main
                                               Document     Page 125 of 134
                                                                                                Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account #                    7479 | October 1, 2020 to October 31, 2020




Service fees
Date           Transaction description                                                                                     Amount

10/15/20       09/20 ACCT ANALYSIS FEE                                                                                     -872.65

Total service fees                                                                                                     -$872.65
Note your Ending Balance already reflects the subtraction of Service Fees.




                                                                                                                 Page 5 of 6
        Case 19-61608-grs         Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56              Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 | Account #     7479 Page   1261, 2020
                                                         | October   of 134
                                                                          to October 31, 2020




Daily ledger balances
Date                        Balance ($)   Date                     Balance($)   Date                     Balance ($)

10/01                      36,281.33      10/14                   19,062.29     10/23                    33,548.76
10/02                      35,753.70      10/15                   18,744.94     10/26                    33,551.76
10/05                      35,756.70      10/16                   18,866.05     10/27                    33,936.85
10/06                      45,818.55      10/19                   18,883.05     10/28                    34,183.69
10/08                      46,018.55      10/20                   19,331.91     10/29                    35,749.69
10/09                      47,154.27      10/21                   19,563.00     10/30                    38,367.84
10/13                       8,195.28      10/22                   33,065.26




                                                                                                  Page 6 of 6
         Case 19-61608-grs                    Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                       Desc Main
                                                    Document     Page 127 of 134



P.O. Box 15284
Wilmington, DE 19850
                                                                                               Customer service information


                                                                                               Customer service: 1.888.400.9009

                                                                                               bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                               Bank of America, N.A.
  DEBTOR IN POSSESION CASE 19-61610
                                                                                               P.O. Box 25118
  CREDIT CARD PROCESSING                                                                       Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




Your Full Analysis Business Checking
for October 1, 2020 to October 31, 2020                                                  Account number:                    7592
ST ALEXIUS HOSPITAL CORPORATION #1                              DEBTOR IN POSSESION CASE 19-61610              CREDIT CARD
PROCESSING

Account summary
Beginning balance on October 1, 2020                                      $7,139.79   # of deposits/credits: 21
Deposits and other credits                                                 1,040.12   # of withdrawals/debits: 1
Withdrawals and other debits                                                 -19.95   # of days in cycle: 31
Checks                                                                        -0.00   Average ledger balance: $7,659.87
Service fees                                                                  -0.00

Ending balance on October 31, 2020                                       $8,159.96




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                             Page 1 of 6
       Case 19-61608-grs              Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56              Desc Main
                                            Document     Page 128 of 134
                                                                                     Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account #         7592 | October 1, 2020 to October 31, 2020




Deposits and other credits
Date        Transaction description                     Customer reference     Bank reference                         Amount

10/05/20    ST. OF MISSOURI DES:VENDOR PAY                                     902579006279230                        169.22
            ID:E00010012000278 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

10/05/20    ST. OF MISSOURI DES:VENDOR PAY                                     902579006279214                         45.06
            ID:E00010012000276 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

10/05/20    ST. OF MISSOURI DES:VENDOR PAY                                     902579006279206                         35.20
            ID:E00010012000275 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

10/05/20    ST. OF MISSOURI DES:VENDOR PAY                                     902579006279222                         31.72
            ID:E00010012000277 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

10/06/20    ST. OF MISSOURI DES:VENDOR PAY                                     902580003315412                         30.56
            ID:E00010022000082 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

10/13/20    ST. OF MISSOURI DES:VENDOR PAY                                     902587015720876                         96.36
            ID:E00010082000097 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.
                                                                                                      continued on the next page




                                                                                                      Page 3 of 6
       Case 19-61608-grs          Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56              Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 | Account #     7592 Page   1291, 2020
                                                         | October   of 134
                                                                          to October 31, 2020




Deposits and other credits - continued
Date       Transaction description                    Customer reference   Bank reference                         Amount

10/13/20   ST. OF MISSOURI DES:VENDOR PAY                                  902587015720868                         61.26
           ID:E00010082000096 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

10/13/20   ST. OF MISSOURI DES:VENDOR PAY                                  902587015720860                         42.16
           ID:E00010082000095 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

10/15/20   ST. OF MISSOURI DES:VENDOR PAY                                  902588023697286                         64.78
           ID:E00010132000111 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

10/15/20   ST. OF MISSOURI DES:VENDOR PAY                                  902588023697302                         27.07
           ID:E00010132000113 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

10/15/20   ST. OF MISSOURI DES:VENDOR PAY                                  902588023697294                         26.50
           ID:E00010132000112 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

10/20/20   ST. OF MISSOURI DES:VENDOR PAY                                  902593033469111                         46.80
           ID:E00010162000117 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

10/20/20   ST. OF MISSOURI DES:VENDOR PAY                                  902593033469119                         41.00
           ID:E00010162000118 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.

10/26/20   ST. OF MISSOURI DES:VENDOR PAY                                  902500008896510                         50.52
           ID:E00010222000099 INDN:ST ALEXIUS HOSPI
           CO ID:XXXXXXXXXV CTX ADDITIONAL
           INFORMATION IS AVAILABLE FOR THIS PMT.
           CONTACT A TREASURY SALES OFFICER FOR
           ASSISTANCE.
                                                                                                  continued on the next page




                                                                                                  Page 4 of 6
       Case 19-61608-grs              Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56              Desc Main
                                            Document     Page 130 of 134
                                                                                     Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account #         7592 | October 1, 2020 to October 31, 2020




Deposits and other credits - continued
Date        Transaction description                     Customer reference     Bank reference                   Amount

10/26/20    ST. OF MISSOURI DES:VENDOR PAY                                     902500008896502                      40.42
            ID:E00010222000098 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

10/27/20    ST. OF MISSOURI DES:VENDOR PAY                                     902500033270720                      51.44
            ID:E00010232000088 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

10/27/20    ST. OF MISSOURI DES:VENDOR PAY                                     902500033270728                      27.07
            ID:E00010232000089 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

10/28/20    ST. OF MISSOURI DES:VENDOR PAY                                     902501019608235                      45.06
            ID:E00010262000107 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

10/28/20    ST. OF MISSOURI DES:VENDOR PAY                                     902501019608219                      38.10
            ID:E00010262000105 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

10/28/20    ST. OF MISSOURI DES:VENDOR PAY                                     902501019608227                      31.14
            ID:E00010262000106 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

10/30/20    ST. OF MISSOURI DES:VENDOR PAY                                     902503021642680                      38.68
            ID:E00010282000124 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

Total deposits and other credits                                                                           $1,040.12




                                                                                                      Page 5 of 6
        Case 19-61608-grs         Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56                   Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 | Account #     7592 Page   1311, 2020
                                                         | October   of 134
                                                                          to October 31, 2020




Withdrawals and other debits
Date       Transaction description                      Customer reference         Bank reference                Amount

10/02/20   BOFA MERCH SVCS DES:FEE                                                 902576007917554               -19.95
           ID:430135235359726 INDN:ST ALEXIUS
           HOSPITAL CO ID:XXXXXXXXXB CCD

Total withdrawals and other debits                                                                             -$19.95




Daily ledger balances
Date                             Balance ($)    Date                         Balance($)   Date                Balance ($)

10/01                                7,139.79   10/13                        7,631.38     10/27                8,006.98
10/02                                7,119.84   10/15                        7,749.73     10/28                8,121.28
10/05                                7,401.04   10/20                        7,837.53     10/30                8,159.96
10/06                                7,431.60   10/26                        7,928.47




                                                                                                       Page 6 of 6
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 132 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 133 of 134
Case 19-61608-grs   Doc 931 Filed 11/23/20 Entered 11/23/20 09:55:56   Desc Main
                          Document     Page 134 of 134
